

EX 10.1

EXECUTION COPY


Published CUSIP Number: 68216FAG8
Revolving Credit CUSIP Number: 68216FAH6
Term A Loan CUSIP Number: 68216FAJ2
Term B Loan CUSIP Number: 68216FAK9


AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 16, 2013

among

ON ASSIGNMENT, INC.,
as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

BANK OF AMERICA, N.A.,
as Syndication Agent,

BMO HARRIS FINANCING INC.,
CAPITAL ONE, N.A.,
FIFTH THIRD BANK,
ROYAL BANK OF CANADA
and
UNION BANK, N.A.,
as Co-Documentation Agents,

and

THE OTHER LENDERS PARTY HERETO

WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BMO CAPITAL MARKETS CORP.,
CAPITAL ONE, N.A.,
FIFTH THIRD BANK,
RBC CAPITAL MARKETS
and
UNION BANK, N.A.,
as Joint Lead Arrangers


WELLS FARGO SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners





--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section        Page



ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS    1

1.01
Defined Terms    1

1.02
Other Interpretive Provisions    34

1.03
Accounting Terms    35

1.04
Rounding    35

1.05
Times of Day    35

1.06
Letter of Credit Amounts    35

ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS    35

2.01
The Loans    36

2.02
Borrowings, Conversions and Continuations of Loans    36

2.03
Letters of Credit    38

2.04
Swing Line Loans    46

2.05
Prepayments    49

2.06
Termination or Reduction of Commitments    52

2.07
Repayment of Loans    54

2.08
Interest    55

2.09
Fees    55

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    56

2.11
Evidence of Debt    56

2.12
Payments Generally; Administrative Agent’s Clawback    57

2.13
Sharing of Payments by Lenders    58

2.14
Incremental Increases    59

2.15
Cash Collateral    63

2.16
Defaulting Lenders    64

2.17
Extensions of Term Loans and Revolving Credit Commitments    66

2.18
Reverse Dutch Auction Prepayments    69

ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY    71

3.01
Taxes    71

3.02
Illegality    75

3.03
Inability to Determine Rates    75

3.04
Increased Costs    76

3.05
Compensation for Losses    77

3.06
Mitigation Obligations; Replacement of Lenders    78

3.07
Survival    78

ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    78

4.01
Conditions of Effectiveness and Initial Credit Extension    79

4.02
Conditions to all Credit Extensions    81

ARTICLE 5
REPRESENTATIONS AND WARRANTIES    82

5.01
Existence, Qualification and Power    82

5.02
Authorization; No Contravention    82

5.03
Governmental Authorization; Other Consents    82

5.04
Binding Effect    83

5.05
Financial Statements; No Material Adverse Effect    83

5.06
Litigation    83

5.07
No Default    83

5.08
Ownership of Property; Liens; Investments    83

5.09
Environmental Compliance    84

5.10
Insurance    85

5.11
Taxes    85


i



--------------------------------------------------------------------------------




5.12
ERISA Compliance    85

5.13
Subsidiaries; Equity Interests; Loan Parties    86

5.14
Margin Regulations; Investment Company Act    87

5.15
Disclosure    87

5.16
Compliance with Laws    87

5.17
Intellectual Property; Licenses, Etc    87

5.18
Solvency    87

5.19
Casualty, Etc    87

5.20
Labor Matters    88

5.21
Collateral Documents    88

5.22
Anti-Terrorism; Anti-Money Laundering    88

5.23
Senior Indebtedness Status    88

ARTICLE 6
AFFIRMATIVE COVENANTS    88

6.01
Financial Statements    89

6.02
Certificates; Other Information    89

6.03
Notices    92

6.04
Payment of Obligations    93

6.05
Preservation of Existence, Etc    93

6.06
Maintenance of Properties    93

6.07
Maintenance of Insurance    93

6.08
Compliance with Laws    93

6.09
Books and Records    94

6.10
Inspection Rights    94

6.11
Use of Proceeds    94

6.12
Covenant to Guarantee Obligations and Give Security    94

6.13
Compliance with Environmental Laws    97

6.14
Further Assurances    97

6.15
Compliance with Terms of Leaseholds    97

6.16
Material Contracts    98

6.17
Cash Collateral Accounts    98

6.18
Maintenance of Debt Ratings    98

ARTICLE 7
NEGATIVE COVENANTS    98

7.01
Liens    98

7.02
Indebtedness    100

7.03
Investments    102

7.04
Fundamental Changes    103

7.05
Dispositions    104

7.06
Restricted Payments    105

7.07
Change in Nature of Business    106

7.08
Transactions with Affiliates    106

7.09
Burdensome Agreements    107

7.10
Use of Proceeds    108

7.11
Consolidated Total Leverage Ratio    108

7.12
Amendments of Organization Documents    108

7.13
Accounting Changes    108

7.14
Prepayments, Etc. of Subordinated Indebtedness    108

7.15
Modifications of Certain Indebtedness    108

ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES    108

8.01
Events of Default    108

8.02
Remedies upon Event of Default    111

8.03
Application of Funds    111


ii



--------------------------------------------------------------------------------




ARTICLE 9
ADMINISTRATIVE AGENT    112

9.01
Appointment and Authority    112

9.02
Rights as a Lender    113

9.03
Exculpatory Provisions    113

9.04
Reliance by Administrative Agent    114

9.05
Delegation of Duties    114

9.06
Resignation of Administrative Agent    114

9.07
Non-Reliance on Administrative Agent and Other Lenders    115

9.08
No Other Duties, Etc    115

9.09
Administrative Agent May File Proofs of Claim    115

9.10
Collateral and Guaranty Matters    116

9.11
Secured Cash Management Agreements and Secured Hedge Agreements    117

ARTICLE 10
MISCELLANEOUS    117

10.01
Amendments, Etc    117

10.02
Notices; Effectiveness; Electronic Communications    119

10.03
No Waiver; Cumulative Remedies; Enforcement    121

10.04
Expenses; Indemnity; Damage Waiver    122

10.05
Payments Set Aside    124

10.06
Successors and Assigns    124

10.07
Treatment of Certain Information; Confidentiality    128

10.08
Right of Setoff    129

10.09
Interest Rate Limitation    130

10.10
Counterparts; Integration; Effectiveness    130

10.11
Survival of Representations and Warranties    130

10.12
Severability    130

10.13
Replacement of Lenders    131

10.14
Governing Law; Jurisdiction; Etc    131

10.15
Waiver of Jury Trial    132

10.16
California Judicial Reference    132

10.17
No Advisory or Fiduciary Responsibility    133

10.18
Electronic Execution of Assignments and Certain Other Documents    133

10.19
USA PATRIOT Act    133

10.20
Time of the Essence    133

10.21
Entire Agreement    134

10.22
Amendment and Restatement; No Novation    134


iii



--------------------------------------------------------------------------------






SCHEDULES
1.01
Existing Letters of Credit

5.08(b)
Existing Liens

5.08(c)
Owned Real Property

5.08(d)(i)
Leased Real Property (Lessee)

5.08(d)(ii)
Leased Real Property (Lessor)

5.08(e)
Existing Investments

5.09
Environmental Matters

5.12(a)
ERISA Plans

5.12(d)
Unfunded Pension Liabilities

5.13
Subsidiaries and Other Equity Investments; Loan Parties

5.17
Intellectual Property Matters

7.02
Existing Indebtedness

7.09
Burdensome Agreements

10.02
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS
Form of
A
Committed Loan Notice

B
Swing Line Loan Notice

C-1
Term A Note

C-2
Term B Note

C-3
Revolving Credit Note

C-4
Swing Line Note

D
Compliance Certificate

E
Assignment and Assumption

F
Guaranty

G        U.S. Tax Compliance Certificates
H
Auction Procedures




iv



--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
May 16, 2013, among ON ASSIGNMENT, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
PRELIMINARY STATEMENTS:
The Borrower has requested that the Lenders provide a term A loan facility, a
term B loan facility and a revolving credit facility, and the Lenders have
indicated their willingness to lend and the L/C Issuer has indicated its
willingness to issue letters of credit, in each case, on the terms and subject
to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means the purchase or other acquisition of all of the Equity
Interests (other than qualifying directors shares) in, or all or substantially
all of the property of, or all or substantially all of any business or division
of, any Person (other than any interest in any joint venture owned by such
Person) that, upon the consummation thereof, will be owned directly by the
Borrower or one or more of its Subsidiaries (including as a result of a merger
or consolidation).
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Borrower or any of its Subsidiaries in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
person or business; provided that any such future payment that is subject to a
contingency shall be considered Acquisition Consideration only to the extent of
the reserve, if any, required under GAAP at the time of such purchase to be
established in respect thereof by Borrower or any of its Subsidiaries.
“Act” has the meaning specified in Section 10.19.
“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent appointed
pursuant to Section 9.06.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.



--------------------------------------------------------------------------------




“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, (a) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, and (b) with respect to
any Loan Party, any individual who is an executive officer or director of such
Person.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Apex Merger” means the merger of Apex Merger Sub with and into Apex Systems
(with Apex Systems surviving as a wholly-owned Subsidiary of the Borrower).
“Apex Merger Sub” means OA Acquisition Corp., a Virginia corporation and a
wholly-owned subsidiary of the Borrower.
“Apex Systems” means Apex Systems, Inc., a Virginia corporation.
“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date (in the case of the Initial Term A Loans) or the applicable
borrowing date (in the case of any Incremental Term A Loan), such Term A
Lender’s Term A Commitment at such time and (ii) thereafter, the principal
amount of such Term A Lender’s Term A Loans at such time, as such amount may be
increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof, (b) in respect of the Term B Facility, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B Facility represented by (i) on or prior to
the Closing Date (in the case of the Initial Term B Loans) or the applicable
borrowing date (in the case of any Incremental Term B Loan), such Term B
Lender’s Term B Commitment at such time and (ii) thereafter, the principal
amount of such Term B Lender’s Term B Loans at such time, as such amount may be
increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof, and (c) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.16. If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on the
Register or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means:
(a)    with respect to the Term B Facility, (i) 2.50% per annum for Eurodollar
Rate Loans and (ii) 1.50% per annum for Base Rate Loans; and

2

--------------------------------------------------------------------------------




(b)    with respect to the Term A Facility, the Revolving Credit Facility,
Commitment Fees and Letter of Credit Fees, (i) from the Closing Date to the date
on which the Administrative Agent actually receives a Compliance Certificate
pursuant to Section 6.02(b) for the fiscal quarter ending September 30, 2013,
(A) 2.00% per annum for Eurodollar Rate Loans and Letter of Credit Fees, (B)
1.00% per annum for Base Rate Loans, and (C) 0.30% per annum for Commitment
Fees, and (ii) thereafter, the applicable percentage per annum set forth below
determined by reference to the Consolidated Total Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):
Pricing Level
Consolidated Total Leverage Ratio
Term A Facility/
Revolving Credit Facility
Letters of Credit Fees
Commitment Fees
Eurodollar Rate Loans
Base Rate Loans
1
≥ 3.00 : 1.00
2.50%
1.50%
2.50%
0.40%
2
< 3.00 : 1.00 but
≥ 2.50 : 1.00
2.25%
1.25%
2.25%
0.35%
3
< 2.50 : 1.00 but
≥ 2.00 : 1.00
2.00%
1.00%
2.00%
0.30%
4
< 2.00 : 1.00
1.75%
0.75%
1.75%
0.25%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then (x)
with respect to the Term A Facility, Pricing Level 1 shall apply and (y) with
respect to the Revolving Credit Facility, Commitment Fees and Letter of Credit
Fees, upon request of the Required Revolving Lenders, Pricing Level 1 shall
apply, in each case as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to the Term A Loans,
the Term A Lenders holding the Outstanding Amount at such time of the Term A
Loans, (b) with respect to the Term B Loans, the Term B Lenders holding the
Outstanding Amount at such time of the Term B Loans, (c) with respect to any
Incremental Term A Loan, the Term A Lenders holding the Outstanding Amount at
such time of all of such Incremental Term A Loans, (d) with respect to any
Incremental Term B Loan, the Term B Lenders holding the Outstanding Amount at
such time of all of such Incremental Term B Loans, (e) with respect to the
Revolving Credit Facility, the Revolving Credit Lenders at such time, (f) with
respect to the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any
Letters of Credit have been issued pursuant to Section 2.03(a), the Revolving
Credit Lenders, and (g) with respect to the Swing Line Sublimit, (i) the Swing
Line



3

--------------------------------------------------------------------------------




Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, (a) Wells Fargo Securities, in its capacity as
sole “left-side” lead arranger and joint bookrunner, (b) Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in its capacity as a joint lead arranger and joint
bookrunner and (c) BMO Capital Markets Corp., Capital One, N.A., Fifth Third
Bank, RBC Capital Markets1 and Union Bank, N.A., in their respective capacities
as joint lead arrangers, and “Arranger” means, as applicable, any of the
foregoing.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.
“Auction” has the meaning specified in Section 2.18(a).
“Auction Manager” has the meaning specified in Section 2.18(a).
“Auction Notice” has the meaning specified in Exhibit H.
“Auction Procedures” means the procedures set forth in Exhibit H.
“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Revolving
Credit Maturity Date, (b) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.06, and (c) the date of termination of the
Revolving Credit Commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A., a national banking association.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest per annum in
effect for such day as publicly announced from time to time by Wells Fargo as
its “prime rate” and (c) except during any period of time during which a notice
delivered to the Borrower under Section 3.03 shall remain in effect, the
Eurodollar Rate on such day plus 1.00%. The “prime rate” is a rate set by Wells
Fargo based upon various factors including Wells Fargo’s
___________________________
1 RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

4

--------------------------------------------------------------------------------




costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in the Base Rate shall take effect
simultaneously with the corresponding change or changes the Federal Funds Rate,
the Eurodollar Rate or the “prime rate” announced by Wells Fargo at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Audited Financial Statements” has the meaning specified in Section
4.01(i)(i).
“Borrower Interim Financial Statements” has the meaning specified in Section
4.01(i)(ii).
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term A
Borrowing or a Term B Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
state where the Borrower’s primary cash management bank is located (which as of
the Closing Date is California) and, if such day relates to any Eurodollar Rate
Loan, means any such day that is also a London Banking Day.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (a) normal replacements and maintenance which are
properly charged to current operations, (b) reinvestments in fixed assets
pursuant to Sections 2.05(b)(ii) and 2.05(b)(v), to the extent of Net Cash
Proceeds permitted to be reinvested thereunder, and (c) such expenditures
attributable solely to acquisitions of property, plant and equipment in
Permitted Acquisitions). For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount by which such purchase price exceeds the
credit granted by the seller of such equipment for the equipment being traded in
at such time or the amount of such insurance proceeds, as the case may be.
“Capitalized Expenses” means any costs or expenses incurred during any
applicable period that are not deducted in determining Consolidated Net Income
except by means of amortization or through impairment of goodwill.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Wells Fargo (or another commercial bank
selected in compliance with Section 6.17) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

5

--------------------------------------------------------------------------------




“Cash Collateralize” means, to deposit in a Cash Collateral Account or to pledge
and deposit with, or deliver to, the Administrative Agent, for the benefit of
one or more of the L/C Issuers, the Swing Line Lender or the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swing Line Loans, cash or
deposit account balances or, if the Administrative Agent, the L/C Issuer and the
Swing Line Lender shall agree, in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the L/C Issuer and the Swing Line
Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than one year from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;
(b)    time or demand deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, and (B) either (x)
issues (or the parent of which issues) commercial paper rated as described in
clause (c) of this definition or (y) has combined capital and surplus of at
least $500,000,000, in each case with maturities of not more than one year from
the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than one year from the date of acquisition
thereof;
(d)    repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (b)(i) or (b)(ii)
above, which repurchase obligations are secured by a valid perfected security
interest in the underlying securities; and
(e)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.  
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative

6

--------------------------------------------------------------------------------




Agent (including on the Closing Date) is a party to a Cash Management Agreement
with a Loan Party, in each case in its capacity as a party to such Cash
Management Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the United States Environmental
Protection Agency.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(c)    any Person or two or more Persons acting in concert shall have acquired,
by contract or otherwise, the power to exercise, directly or indirectly, a
controlling influence over the management or

7

--------------------------------------------------------------------------------




policies of the Borrower, or control over the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such Person or Persons have the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
securities; or
(d)    a “change of control” or any comparable term under, and as defined in,
any Indebtedness with an outstanding principal amount in excess of the Threshold
Amount.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each of the mortgages, collateral assignments, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a Term A Commitment, a Term B Commitment or a Revolving
Credit Commitment, as the context may require.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a Term B
Borrowing, (c) a Revolving Credit Borrowing, (d) a conversion of Loans from one
Type to the other, or (e) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Current Assets” means, at any date of determination, the total
assets of Borrower and its Subsidiaries which may properly be classified as
current assets on a consolidated balance sheet of Borrower and its Subsidiaries
in accordance with GAAP, excluding cash and Cash Equivalents.
“Consolidated Current Liabilities” means, at any date of determination, the
total liabilities of Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any
Indebtedness) on a consolidated balance sheet of Borrower and its Subsidiaries
in accordance with GAAP.

8

--------------------------------------------------------------------------------




“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income of the Borrower and its Subsidiaries on a consolidated basis for such
period and without duplication plus (a) the following to the extent deducted in
calculating such Consolidated Net Income and without duplication: (i)
Consolidated Interest Charges (net of interest income), (ii) the provision for
federal, state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) reasonable non-recurring expenses (other than
Capitalized Expenses and integration expenses) incurred in connection with the
consummation of this Agreement, the initial Credit Extensions hereunder and the
other Transactions, (v) reasonable non-recurring expenses (other than
Capitalized Expenses and integration expenses) directly incurred in connection
with any Permitted Acquisition (in an aggregate amount during any consecutive
twelve-month period for all Permitted Acquisitions not to exceed 5% of
Consolidated EBITDA for the then applicable Measurement Period (calculated prior
to the application of this clause (a)(v)) or any proposed Acquisition that is
not closed (such expenses to be in an aggregate amount during any consecutive
twelve-month period not to exceed $1,000,000 for all such proposed Acquisitions
that do not close), such expenses under this clause (a)(v) shall, upon the
reasonable request of the Administrative Agent, be outlined and described to the
Administrative Agent in reasonable detail (with supporting data, calculations
and information as may be reasonably requested by the Administrative Agent),
(vi) other expenses reducing such Consolidated Net Income which do not represent
a cash item in such period (in each case of or by the Borrower and its
Subsidiaries for such period), (vii) reasonable non-recurring expenses
(including integration expenses) incurred by the Borrower and its Subsidiaries
in connection with, and directly related to, the Apex Merger (in an aggregate
amount not to exceed $5,800,000) and (viii) reasonable non-recurring integration
expenses incurred by the Borrower and its Subsidiaries in connection with, and
directly related to, any Permitted Acquisition (in an aggregate amount not to
exceed $5,000,000 during any twelve-month period) so long as such integration
expenses are incurred within twelve months of closing such Permitted Acquisition
and minus (b) the following to the extent included in calculating such
Consolidated Net Income and without duplication: (i) federal, state, local and
foreign income tax credits, (ii) all non-cash items increasing Consolidated Net
Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business) and (iii) cash payments made during such period
with respect to any expenses added back in any prior period pursuant to clause
(a)(vi) (in each case of or by the Borrower and its Subsidiaries for such
period). Notwithstanding the foregoing or anything to the contrary contained
herein, Consolidated EBITDA for the fiscal quarters ended June 30, 2012,
September 30, 2012, December 31, 2012 and March 31, 2013 is $39,165,796,
$43,845,779, $40,735,232 and $34,134,856, respectively.
For purposes of calculating Consolidated EBITDA for any period, if, at any time
during such period, the Borrower or any Subsidiary shall have Disposed of all or
substantially all of the assets or Equity Interests of any Person or division,
business unit, product line or line of business or consummated a Permitted
Acquisition, Consolidated EBITDA for such period shall be calculated (a) giving
pro forma effect to such transaction as if such Disposition or such Permitted
Acquisition, as the case may be, occurred on the first day of such period, (b)
excluding all income statement items (whether positive or negative) attributable
to the assets or Equity Interests that are subject to any such Disposition made
during such period, (c) including all income statement items (whether positive
or negative) attributable to the property or Equity Interests of such Person(s)
acquired pursuant to any such Permitted Acquisition, as the case may be
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact), and (d) without duplication of
any other adjustments already included in the calculation of Consolidated EBITDA
for such period, after giving effect to the pro forma adjustments with respect
to such transaction; provided that in each case any such pro forma adjustments
are (i) reasonably expected to be realized within twelve (12) months of such
Disposition or such Permitted Acquisition, as the case may be, as set forth in
reasonable detail on a certificate of a Responsible Officer of the Borrower

9

--------------------------------------------------------------------------------




delivered to the Administrative Agent and (ii) calculated on a basis consistent
with GAAP and Regulation S-X of the Exchange Act of 1934.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of the
following (without duplication): (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) the outstanding
principal amount of all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) the
balance sheet amount of all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), including Earnout Obligations, (e) the outstanding
principal amount of all Attributable Indebtedness, (f) all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Subsidiary, and (g)
the outstanding principal amount of all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.
“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations, (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, and (d)
all cash contributions to any employee stock ownership plan or similar trust to
the extent such contributions are used by such plan or trust to pay interest or
fees to any Person (other than Borrower or any Subsidiary) in connection with
Indebtedness incurred by such plan or trust, in each case, of or by the Borrower
and its Subsidiaries on a consolidated basis.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period; provided
that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such period, (b) the net income of any Subsidiary
during such period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such period, except that
the Borrower’s equity in any net loss of any such Subsidiary for such period
shall be included in determining Consolidated Net Income, (c) any income (or
loss) for such period of any Person if such Person is not a Subsidiary, except
that the Borrower’s equity in the net income of any such Person for such period
shall be included in Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the Borrower or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Borrower as described in clause (b) of
this proviso), (d) any gain (or loss) realized during such period by Borrower or
any of its Subsidiaries upon any sale of assets (other than any dispositions in
the ordinary course of business) by Borrower or any of its Subsidiaries, (e)
earnings resulting from any reappraisal, revaluation or write-up of assets
during such period, and (f) unrealized gains and losses with respect to Swap
Contracts during such period.
“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) the aggregate principal amount of Consolidated Funded
Indebtedness of the Borrower and its Subsidiaries on a

10

--------------------------------------------------------------------------------




consolidated basis as of such date that is secured by a Lien on assets of the
Borrower or any of its Subsidiaries to (b) Consolidated EBITDA of the Borrower
and its Subsidiaries on a consolidated basis for the most recently completed
Measurement Period.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA of the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, the power to vote 10% or more of the securities having ordinary
voting power for the election of directors, managing general partners or the
equivalent.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Ratings” means the collective reference to (a) the public corporate family
rating of the Borrower as determined by Moody’s from time to time, (b) the
public corporate credit rating of the Borrower as determined by S&P from time to
time and (c) the public ratings with respect to the Facilities as determined by
both Moody’s and S&P from time to time, and “Debt Rating” means, as applicable,
any of the foregoing.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event, act or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans under the Term A Facility, the Term B
Facility or the Revolving Credit Facility, as applicable plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans or any Term
Loan within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it

11

--------------------------------------------------------------------------------




hereunder, including in respect of its participation in respect of Letters of
Credit or Swing Line Loans, within two Business Days of the date when due, (b)
has notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the L/C Issuer, the Swing Line
Lender and each Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Earnout Obligations” means, in connection with any acquisition, the obligation
of the Borrower or any Subsidiary to pay a portion of the purchase price after
the closing date thereof that is structured as an earnout or similar contingent
payment or arrangement. The amount of any Earnout Obligation shall be the amount
of such liability as reflected on the balance sheet of such Person in accordance
with GAAP.
“ECF Percentage” means, for any fiscal year ending on or after December 31,
2013, (a) 50% if the Consolidated Total Leverage Ratio is greater than or equal
to 2.50 : 1.00 as of the last day of such fiscal year, (b) 25% if the
Consolidated Total Leverage Ratio is less than 2.50 : 1.00 but greater than or
equal to 2.00 : 1.00 as of the last day of such fiscal year, and (c) 0% if the
Consolidated Total Leverage Ratio is less than 2.00 : 1.00 as of the last day of
such fiscal year.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

12

--------------------------------------------------------------------------------




“Engagement Letter” means the engagement letter dated April 8, 2013, between the
Borrower and Wells Fargo Securities, in its capacity as “left side” lead
arranger.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) by
the Borrower or any ERISA Affiliate from a Multiemployer Plan resulting in
withdrawal liability pursuant to Section 4201 of ERISA or notification that a
Multiemployer Plan is in reorganization pursuant to Section 4241 of ERISA; (d)
the filing of a notice of intent to terminate, the treatment of a Plan amendment
as a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the determination that any Pension Plan is
considered an at-risk plan, or any Multiemployer Plan is considered a plan in
endangered or critical status, within the meaning of Sections 430, 431 and 432
of the

13

--------------------------------------------------------------------------------




Code or Sections 303, 304 and 305 of ERISA, as applicable; or (g) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
“Eurodollar Rate” means,
(a)    for any interest rate calculation with respect to a Eurodollar Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then the
“Eurodollar Rate” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period.
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day.
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page) then the “Eurodollar Rate” for such Base Rate
Loan shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars in minimum amounts of
at least $5,000,000 would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.
Notwithstanding the foregoing, in no event shall the Eurodollar Rate applicable
to the Term B Facility be less than 1.00%.
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any fiscal year of the Borrower (the “Excess Cash
Flow Period”), the excess (if any) of (a) Consolidated EBITDA (calculated
without giving effect to any adjustment described in the last sentence of the
definition of Consolidated EBITDA) for the Excess Cash Flow Period over (b) the
sum (without duplication) for such Excess Cash Flow Period of (i) Consolidated
Interest Charges actually paid in cash by the Borrower and its Subsidiaries,
(ii) scheduled principal repayments, to the extent actually made, of Term Loans
pursuant to Section 2.07(a), (iii) scheduled principal payments on all
Indebtedness actually paid in cash by the Borrower and its Subsidiaries, (iv)
all income taxes actually paid in cash by the Borrower and its Subsidiaries, (v)
Capital Expenditures actually made by the Borrower and its Subsidiaries in the
Excess Cash Flow Period to the extent such Capital Expenditures are not funded
with Indebtedness (other than Revolving Credit Loans), (vi) payments made in
cash on Earnout Obligations by the Borrower and its Subsidiaries, (vii) the
excess (if any) of the amount of Net Working Capital at the end of the Excess
Cash Flow Period over the amount of the Net Working Capital at the end of the
previous Excess Cash Flow

14

--------------------------------------------------------------------------------




Period, (viii) cash losses realized with respect to asset sales during the
Excess Cash Flow Period, (ix) the aggregate amount of expenditures made in cash
during such period pursuant to any Permitted Acquisition to the extent such
Permitted Acquisition is not funded with Indebtedness (other than Revolving
Credit Loans), (x) Restricted Payments permitted pursuant to Section 7.06 or
voluntary prepayments of (A) Indebtedness consisting of Capitalized Leases,
Synthetic Lease Obligations or purchase money obligations permitted hereunder or
(B) other Indebtedness permitted pursuant to Section 7.02(d), in each case to
the extent made in cash by the Borrower and its Subsidiaries during the Excess
Cash Flow Period to the extent that such Restricted Payments or prepayments were
not funded with Indebtedness (other than Revolving Credit Loans); provided that
the aggregate amount of all Restricted Payments and prepayments deducted
pursuant to this clause (x) in all Excess Cash Flow Periods during the term of
this Agreement shall not exceed $100,000,000, and (xi) all other amounts to the
extent paid in cash and added to Consolidated Net Income in the determination of
Consolidated EBITDA pursuant to clauses (a)(iv) through (a)(viii) of the
definition of Consolidated EBITDA.
“Excess Cash Flow Period” has the meaning specified in the definition of “Excess
Cash Flow”.
“Excluded Foreign Subsidiary” means (a) any Subsidiary of the Borrower that is
not a Domestic Subsidiary or (b) a Domestic Subsidiary of a non-Domestic
Subsidiary, if, in either case, (x) (1) the pledge of all of the Equity
Interests of such Subsidiary as Collateral for the Secured Obligations, (2) the
grant by such Subsidiary of a Lien on any of its property as Collateral for any
Secured Obligation of the Borrower or any other Loan Party or (3) such
Subsidiary incurring Guarantee obligations with respect to any Secured
Obligation of the Borrower or any U.S. Person could, in any such case, in the
good faith judgment of the Borrower, be reasonably expected to result in the
present or reasonably foreseeable future incremental adverse income tax
consequences to the Loan Parties, taken as a whole, under section 956 of the
Code taking into account actual anticipated repatriation of funds, foreign tax
credits and all relevant factors or (y) such Subsidiary incurring Guarantee
obligations with respect to any Secured Obligation of the Borrower or any U.S.
Person could, in the good faith judgment of the Borrower, be reasonably expected
to result in a violation of applicable Laws; provided, however, that the
Administrative Agent and the Borrower may agree that, despite the foregoing, any
such Subsidiary shall not be an “Excluded Foreign Subsidiary.”
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap Obligation
(after giving effect to Section 15 of the Guaranty). If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an

15

--------------------------------------------------------------------------------




applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which such Lender (i) acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section
3.06(b) or Section 10.13) or (ii) changes its Lending Office, except in either
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(f) and (d) any United States federal withholding Taxes imposed
under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated as of May
15, 2012 (as amended, modified or otherwise supplemented through the Closing
Date), among the Borrower, the lenders party thereto, Bank of America, as a
swing line lender and a letter of credit issuer, and Wells Fargo, as
administrative agent, a swing line lender and a letter of credit issuer.
“Existing Letters of Credit” means the letters of credit identified on Schedule
1.01.
“Extended Revolving Credit Commitment” has the meaning specified in Section
2.17(a)(ii).
“Extended Term Loans” has the meaning specified in Section 2.17(a)(iii).
“Extending Revolving Credit Lender” has the meaning specified in Section
2.17(a)(ii).
“Extending Term Lender” has the meaning specified in Section 2.17(a)(iii).
“Extension” has the meaning specified in Section 2.17(a).
“Extension Offer” has the meaning specified in Section 2.17(a).
“Facilities” means, collectively, the Term A Facility, the Term B Facility and
the Revolving Credit Facility, and “Facility” means any of the foregoing as the
context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.
“Foreign Lender” means a Lender that is not a U.S. Person.

16

--------------------------------------------------------------------------------




“Foreign Funded Plan” has the meaning specified in Section 5.12(e).
“Foreign Non-Funded Plan” has the meaning specified in Section 5.12(e).
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Revolving Credit Percentage of the outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit Lenders
or Cash Collateralized in accordance with the terms hereof and (b) with respect
to the Swing Line Lender, such Defaulting Lender’s Applicable Revolving Credit
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fronting Fee Letter” means the separate fee letter agreement dated as of the
date hereof between the Borrower and Wells Fargo, in its capacity as an L/C
Issuer.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such

17

--------------------------------------------------------------------------------




Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantors” means, collectively, (a) the Subsidiary Guarantors and (b) solely
with respect to the Secured Obligations (other than the Obligations), the
Borrower.
“Guaranty” means, collectively, the Amended and Restated Guaranty made by the
Guarantors in favor of the Secured Parties, substantially in the form of Exhibit
F, together with each other guaranty and guaranty supplement delivered pursuant
to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means (a) any Person that, at the time it enters into a Swap
Contract with a Loan Party required or permitted under Article 6 or 7, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent or (b) at the time it (or its Affiliate) becomes a
Lender or the Administrative Agent (including on the Closing Date), is a party
to a Swap Contract with a Loan Party, in each case in its capacity as a party to
such Swap Contract.
“Immaterial Subsidiary” means any direct or indirect Subsidiary of any Loan
Party which owns assets with a book value less than $500,000 individually and
not more than $2,500,000 in the aggregate.
“Increase Effective Date” has the meaning specified in Section 2.14(c).
“Incremental Amendment” has the meaning specified in Section 2.14(d)(iii).
“Incremental Increase” has the meaning specified in Section 2.14(a).
“Incremental Lender” has the meaning specified in Section 2.14(b).
“Incremental Term A Loan” has the meaning specified in Section 2.14(a).
“Incremental Term B Loan” has the meaning specified in Section 2.14(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;

18

--------------------------------------------------------------------------------




(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 75 days after the date on which such
trade account was created or being contested in good faith and for which
adequate reserves have been established in accordance with GAAP), including
Earnout Obligations;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any warrant, right or option to acquire such Equity Interest, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Term A Loan” has the meaning specified in Section 2.01(a).
“Initial Term B Loan” has the meaning specified in Section 2.01(b).
“Insurance and Condemnation Event” means the receipt by the Borrower or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective rights or interests in or to property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, including, without limitation, Equity Interests.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Revolving Credit
Maturity Date, the Term A Maturity Date or the Term B Maturity Date, as
applicable; provided, however, that if any Interest Period for a Eurodollar Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan or Swing Line Loan,

19

--------------------------------------------------------------------------------




the last Business Day of each March, June, September and December and the
Revolving Credit Maturity Date, the Term A Maturity Date or the Term B Maturity
Date, as applicable.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or such other period that is nine or twelve months if requested by the Borrower
and consented to by all the Appropriate Lenders) thereafter (or, solely in the
case of the initial Term A Borrowing and the initial Term B Borrowing, the
period commencing on the Closing Date and ending on May 31, 2013), in each case
as selected by the Borrower in its Committed Loan Notice and subject to
availability; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Revolving Credit Maturity
Date, the Term A Maturity Date or the Term B Maturity Date, as applicable.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement or instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

20

--------------------------------------------------------------------------------




“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means (a) with respect to Letters of Credit issued hereunder on or
after the Closing Date, Wells Fargo, in its capacity as issuer thereof, or any
successor thereto, (b) with respect to the Existing Letters of Credit identified
on Section A of Schedule 1.01, Wells Fargo, in its capacity as issuer thereof,
and (c) with respect to the Existing Letter of Credit identified on Section B of
Schedule 1.01, Bank of America, in its capacity as issuer thereof. References to
the L/C Issuer herein shall, as the context may indicate (including with respect
to any particular Letter of Credit, L/C Credit Extension, L/C Borrowing or L/C
Obligations), mean the applicable L/C Issuer, each L/C Issuer, any L/C Issuer,
or all L/C Issuers as the context dictates.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means (a) any standby letter of credit issued hereunder and
(b) any Existing Letter of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Credit Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Revolving Credit Facility. The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Credit Facility.

21

--------------------------------------------------------------------------------




“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquidity” means, as of any date of determination, an amount equal to the sum,
of (a) the sum as of such date of (i) cash and (ii) Cash Equivalents held in an
account of the Loan Parties in which the Administrative Agent has a perfected
Lien and that represent Cash Equivalents that have not been pledged as a deposit
or otherwise to a third party, plus (b) the amount, if any, by which the
Revolving Credit Facility exceeds the Total Revolving Credit Outstandings as of
such date.
“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term A Loan, a Term B Loan, a Revolving Credit Loan or a Swing
Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Engagement Letter, (f) the
Fronting Fee Letter, (g) each Issuer Document, and (g) any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.15.
“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means (a) a material adverse effect on the business,
property, results of operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole; (b) a material impairment of
the ability of any Loan Party to fully and timely perform its obligations under
any Loan Document to which it is a party; (c) a material impairment of the
rights of or benefits or remedies available to the Lenders or the Administrative
Agent under any Loan Document, (d) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document; or (e) a material adverse effect on the Collateral or the liens in
favor of the Administrative Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the priority of such liens.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $5,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.
“Material Real Property” has the meaning specified in Section 6.12(b).
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower for which financial statements
are delivered, or are required to be delivered to the Administrative Agent
pursuant to Section 4.01(i)(ii), 6.01(a) or 6.01(b), as applicable.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Revolving Credit Lender
constitutes a Defaulting Lender, an amount equal to 103% of the Fronting

22

--------------------------------------------------------------------------------




Exposure of all L/C Issuers with respect to Letters of Credit issued and
outstanding at such time and (b) otherwise, an amount equal to 103% of the
Outstanding Amount of all L/C Obligations.
“MNPI” has the meaning specified in Section 2.18(a).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition by the Borrower or any of its
Subsidiaries or any Insurance and Condemnation Event, the excess, if any, of (i)
the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, required to be paid with respect to any Indebtedness
that is secured by the applicable asset (or if the applicable asset is Equity
Interests in a Subsidiary, by assets of such Subsidiary) and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or such Subsidiary in connection with such transaction,
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition or such Insurance and Condemnation
Event, as the case may be, the aggregate amount of such excess shall constitute
Net Cash Proceeds, (D) amounts provided as a reserve, in accordance with GAAP or
as otherwise required pursuant to the documentation with respect to such
Disposition, against (x) any liabilities under any indemnification obligations
associated with such Disposition or (y) any other liabilities retained by
Borrower or any of its Subsidiaries associated with the properties sold in such
Disposition; provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds, and
(E) Borrower’s good faith estimate of payments required to be made with respect
to unassumed liabilities relating to the properties sold (or the property of any
Subsidiary sold) within 90 days of such Disposition; provided that, to the
extent such cash proceeds are not used to make payments in respect of such
unassumed liabilities within 90 days of such Disposition, such cash proceeds
shall constitute Net Cash Proceeds; and
(b)    with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by the Borrower or
such Subsidiary in connection therewith.
“Net Working Capital” means, at any time, Consolidated Current Assets at such
time minus Consolidated Current Liabilities at such time.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

23

--------------------------------------------------------------------------------




“Note” means a Term A Note, a Term B Note, a Revolving Credit Note or a Swing
Line Note, as the context may require.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.
“Operating Leases” means, with respect to any Person, all leases that have been
or should be, in accordance with GAAP, recorded as operating leases in respect
of which such Person is liable as lessee.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Sections 3.06(b) or 10.13).
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).

24

--------------------------------------------------------------------------------




“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans as set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the effective date of the Pension Act and, thereafter,
Section 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Acquisition” means any Acquisition; provided that, with respect to
such Acquisition:
(a)    any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;
(b)    the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be permitted pursuant to
Section 7.07;
(c)     in the case of a merger with, or purchase or other acquisition of the
Equity Interests of, another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition;
(d)    no Loan Party or any Subsidiary of a Loan Party shall, in connection with
any such transaction, assume or remain liable with respect to any Indebtedness
or other liability (including any material tax or ERISA liability) of the
related seller or the business, Person or properties acquired, except (i) to the
extent permitted under Section 7.02 and (ii) obligations not constituting
Indebtedness incurred in the ordinary course of business and necessary or
desirable to the continued operation of the underlying properties;
(e)    immediately before and after giving pro forma effect to any such
Acquisition, (i) no violation of Section 7.01 or 7.02, and no other Default,
shall exist or result therefrom, (ii) on a pro forma basis after giving pro
forma effect to such Acquisition and any Indebtedness incurred in connection
therewith, the Consolidated Total Leverage Ratio shall be at least 0.25 below
the applicable ratio set forth in Section 7.11, and (iii) Liquidity shall not be
less than $25,000,000; provided that the pro forma effect of such Acquisition
shall be determined by adding the historical combined consolidated financial
statements of the Borrower (including the combined financial statements of or
related to any other Person or assets that were the subject of a prior Permitted
Acquisition during the relevant period) to the historical consolidated financial
statements of or related to the Person or assets to be acquired pursuant to such
Acquisition (adjusted to eliminate expense items that would not have been
incurred and to include income items that would have been recognized, in each
case, if the combination had been accomplished at the beginning of the relevant
period, such eliminations

25

--------------------------------------------------------------------------------




and inclusions to include, among other expense or income items, (A) excess
compensation expense incurred, (B) identifiable expenses which will not continue
to be incurred after the applicable Permitted Acquisition so long as such
expenses will be eliminated within six months of the closing of the applicable
Permitted Acquisition, and (C) exclusions approved by the Administrative Agent;
and provided, further, that for purposes of the foregoing clause (ii), pro forma
financial covenant compliance and calculations shall be determined on the basis
of the financial information most recently delivered to the Administrative Agent
pursuant to Section 4.01(i)(ii), 6.01(a) or 6.01(b), as applicable, as though
such Acquisition had been consummated as of the first day of the twelve month
period ending on the date of such financial statements;
(f)    in the event that the entity to be acquired or purchased will be an
Excluded Foreign Subsidiary or will otherwise not become a Loan Party, any
proposed Acquisition must, after the completion thereof, be in compliance with
Section 7.03(c)(iv), such that, unless otherwise consented to by the Required
Lenders, the cash portion of Acquisition Consideration for such Acquisition,
when aggregated with the cash portion of Acquisition Consideration for all other
Acquisitions of or outstanding Investments in Subsidiaries that are not Loan
Parties, shall not exceed $10,000,000 in the aggregate;
(g)    the Borrower shall have delivered to the Administrative Agent and each
Lender, at least 10 Business Days prior to the date on which any such
Acquisition is to be consummated (or such later date as may be satisfactory to
the Administrative Agent in its sole discretion), a written notice describing
such transaction, and thereafter, if requested by the Administrative Agent for
any such transaction involving Acquisition Consideration in excess of
$10,000,000, (i) historical financial statements of or related to the Person or
assets to be acquired, (ii) projections for such Person or assets to be acquired
and for Borrower after giving effect to such transaction (including projections
of financial covenant compliance for at least the four fiscal quarters following
the consummation of such transaction), and (iii) material documentation and
other information relating to such transaction and reasonably requested by the
Administrative Agent; and
(h)    the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such
Acquisition is to be consummated (or such later date that is prior to the
consummation of such Acquisition as may be satisfactory to the Administrative
Agent in its sole discretion), a certificate of a Responsible Officer, in form
and substance, and with such supporting calculations and other documents and
information, as are reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this definition of
Permitted Acquisitions have been satisfied or will be satisfied on or prior to
the consummation of such Acquisition.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreement” means the amended and restated master securities pledge
agreement dated as of the Closing Date executed in favor of the Administrative
Agent, for the benefit of the Secured Parties, by each of the Loan Parties.
“Public Lender” has the meaning specified in Section 6.02.

26

--------------------------------------------------------------------------------




“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests. For purposes of this definition, “Disqualified
Equity Interests” means any Equity Interests that, by their terms (or by the
terms of any security or other Equity Interests into which such Equity Interests
are convertible or for which they are exchangeable) or upon the happening of any
event or condition: (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise, (b) are redeemable, in whole or in part, at the option of the holder
thereof (other than solely for Qualified Equity Interests), (c) provide for the
scheduled payment of dividends in cash, or (d) are or become convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the latest maturity date of any Loan hereunder; provided that
if such Equity Interests (i) are issued pursuant to a plan for the benefit of
the Borrower or its Subsidiaries to employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because they may be required to
be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations and (ii) contain a mandatory
redemption or mandatory offer to repurchase in connection with a change of
control or asset sale that requires the prior payment in full of, and
termination of all commitments with respect to, the Obligations as a condition
to such redemption or repurchase, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they contain such mandatory
redemption or mandatory offer to repurchase.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the L/C
Issuer, as applicable.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors, trustees,
administrators, managers and representatives of such Person and of such Person’s
Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period to the PBGC has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans, Term B Loans or Revolving Credit Loans, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Required Pro Rata Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) aggregate Outstanding Amount of the
Term A Loans, (b) the Total Revolving Credit Outstandings(with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (c) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Outstanding Amount held

27

--------------------------------------------------------------------------------




or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the aggregate
amount of the Revolving Credit Commitment; provided that if the Revolving Credit
Commitment has been terminated, “Required Revolving Credit Lenders” shall mean
Revolving Credit Lenders holding more than 50% of the Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Credit Lender for purposes of this
definition); provided, further, that the unused Revolving Credit Commitment of,
and the portion of the Total Revolving Credit Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.
“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Outstanding Amount of the Term A Facility; provided
that the portion of the Outstanding Amount of the Term A Facility held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term A Lenders.
“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Outstanding Amount of the Term B Facility; provided
that the portion of the Outstanding Amount of the Term B Facility held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term B Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief administrative officer, principal accounting officer,
treasurer, assistant treasurer or controller of a Loan Party and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment, and (b) any payment or prepayment of principal of or
any redemption, purchase, defeasance or other satisfaction of any Subordinated
Indebtedness or any other Indebtedness incurred under Section 7.02(j) prior to
the scheduled maturity thereof.
“Retained Excess Cash Flow” means the cumulative amount equal to the sum of the
products obtained for each Excess Cash Flow Period of the Borrower ending on or
after December 31, 2013, of (a) 100% minus the ECF Percentage for the applicable
Excess Cash Flow Period multiplied by (b) Excess Cash Flow (determined without
giving effect to clause (b)(x) of the definition of Excess Cash Flow) for such
Excess Cash Flow Period.

28

--------------------------------------------------------------------------------




“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on the Register, as such amount may be adjusted from time to time
in accordance with this Agreement.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. The
aggregate principal amount of the Revolving Credit Facility on the Closing Date
is $125,000,000.
“Revolving Credit Facility Increase” has the meaning specified in Section
2.14(a)(ii).
“Revolving Credit Lender” means, at any time, (a) so long as any Revolving
Credit Commitment is in effect, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have been
terminated or expired, any Lender that has a Revolving Credit Loan or a
participation in L/C Obligations or Swing Line Loans.
“Revolving Credit Loan” has the meaning specified in Section 2.01(c).
“Revolving Credit Maturity Date” means May 16, 2018; provided, however, that if
such date is not a Business Day, the Revolving Credit Maturity Date shall be the
next preceding Business Day.
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-3.
“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article 6 or 7 that is entered into by and between any Loan Party and any Hedge
Bank.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
(i) any Secured Hedge Agreement (other than any Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative

29

--------------------------------------------------------------------------------




Agent from time to time pursuant to Section 9.05, and the other Persons the
Secured Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.
“Security Agreement” means the amended and restated security agreement dated as
of the Closing Date executed in favor of the Administrative Agent, for the
benefit of the Secured Parties, by each of the Loan Parties.
“Solvent” and “Solvency” mean, with respect to any Person or Persons on any date
of determination, that on such date (a) the fair value of the property of such
Person or Persons is greater than the total amount of liabilities, including
contingent liabilities, of such Person or Persons, (b) the present fair salable
value of the assets of such Person or Persons is not less than the amount that
will be required to pay the probable liability of such Person or Persons on its
debts as they become absolute and matured, (c) such Person or Persons do(es) not
intend to, and do(es) not believe that it or they will, incur debts or
liabilities beyond such Person’s or Persons’ ability to pay such debts and
liabilities as they mature, (d) such Person or Persons are not engaged in
business or a transaction, and are not about to engage in business or a
transaction, for which such Person’s or Persons’ property would constitute an
unreasonably small capital, and (e) such Person or Persons are able to pay its
or their debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Specified Transaction” means an Investment made pursuant to Section 7.03(k) or
a Restricted Payment made pursuant to Section 7.06(d) that, in either case,
would, immediately after giving pro forma effect to such Investment or
Restricted Payment and any Indebtedness incurred in connection therewith, cause
(a) the amount, if any, by which the Revolving Credit Facility exceeds the Total
Revolving Credit Outstandings to be less than $50,000,000 or (b) the pro forma
Consolidated Total Leverage Ratio to be greater than 2.75 to 1.00; provided that
any Investment or Restricted Payment as to which the Borrower has provided a
certificate in accordance with Section 6.03(f), shall, upon receipt by the
Administrative Agent of such certificate, cease to be a Specified Transaction.
“Subordinated Indebtedness” means the collective reference to any unsecured
Indebtedness incurred by the Borrower or any of its Subsidiaries after the
Closing Date (and any Guarantee thereof) that (a) is subordinated in right and
time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent and (b) otherwise meets the
requirements specified in clauses (C) through (F) of Section 7.02(j)(i).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantors” collectively, all direct and indirect Subsidiaries of
the Borrower in existence as of the Closing Date and each other Subsidiary of
the Borrower that shall be required to execute and deliver a guaranty or
guaranty supplement pursuant to Section 6.12. Notwithstanding the foregoing or
any contrary provision herein or in any other Loan Document, no Excluded Foreign
Subsidiary or Immaterial Subsidiary shall be required to be a Subsidiary
Guarantor except to the extent required pursuant to Section 6.12(a).

30

--------------------------------------------------------------------------------




“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo, in its capacity as the provider of Swing
Line Loans, or any successor swing line lender in such capacity hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender, evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit C‑4.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person,
would be characterized as the indebtedness of such Person (without regard to
accounting treatment).

31

--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A Borrowing” means a borrowing consisting of simultaneous Initial Term A
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term A Lenders pursuant to
Section 2.01(a).
“Term A Commitment” means, as to each Term A Lender, its obligation to make (a)
Initial Term A Loans to the Borrower on the Closing Date pursuant to
Section 2.01(a) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Term A Lender’s name on the
Register and/or (b) Incremental Term A Loans to the Borrower on the applicable
Increase Effective Date pursuant to Section 2.14 in an aggregate principal
amount not to exceed the amount set forth opposite such Term A Lender’s name on
the Register, in each case as such amount may be adjusted from time to time in
accordance with this Agreement.
“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time, and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time. The aggregate principal amount of the Term A Facility on the
Closing Date is $100,000,000.
“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds outstanding Term A Loans at such time.
“Term A Loan” means the Initial Term A Loans and, if applicable, the Incremental
Term A Loans, and “Term A Loan” means any of such Term A Loans.
“Term A Maturity Date” means May 16, 2018; provided, however, that if such date
is not a Business Day, the Term A Maturity Date shall be the next preceding
Business Day.
“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C‑1.
“Term B Borrowing” means a borrowing consisting of simultaneous Initial Term B
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term B Lenders pursuant to
Section 2.01(b).
“Term B Commitment” means, as to each Term B Lender, its obligation to make (a)
Initial Term B Loans to the Borrower on the Closing Date pursuant to
Section 2.01(b) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Term B Lender’s name on the
Register and/or (b) Incremental Term B Loans to the Borrower on the applicable
Increase Effective Date pursuant to Section 2.14 in an aggregate principal
amount not to exceed the amount set forth opposite such Term B Lender’s name on
the Register, in each case as such amount may be adjusted from time to time in
accordance with this Agreement.
“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time, and (b) thereafter, the
aggregate principal amount of the Term B

32

--------------------------------------------------------------------------------




Loans of all Term B Lenders outstanding at such time. The aggregate principal
amount of the Term B Facility on the Closing Date is $275,000,000.
“Term B Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds outstanding Term B Loans at such time.
“Term B Loans” means the Initial Term B Loans and, if applicable, the
Incremental Term B Loans, and “Term B Loan” means any of such Term B Loans.
“Term B Maturity Date” means May 15, 2020; provided, however, that if such date
is not a Business Day, the Term B Maturity Date shall be the next preceding
Business Day.
“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C‑2.
“Term Lender” means a Term A Lender or a Term B Lender, as the case may be.
“Term Loans” means the Initial Term A Loans, the Initial Term B Loans, any
Incremental Term A Loans and any Incremental Term B Loans, and “Term Loan” means
any of such Loans.
“Threshold Amount” means $10,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Transactions” means, collectively, (a) the refinancing of certain indebtedness
of the Borrower and its Subsidiaries as contemplated by Section 4.01(g), (b) the
entering into and funding on the Closing Date of the Term A Facility, the Term B
Facility and the Revolving Credit Facility, and (c) the payment of fees,
commissions, transaction costs and expenses incurred in connection with each of
the foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

33

--------------------------------------------------------------------------------




“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(f).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wells Fargo Securities” means Wells Fargo Securities, LLC.
“Withholding Agent” means any Loan Party and/or the Administrative Agent.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing

34

--------------------------------------------------------------------------------




the Borrower Audited Financial Statements, except as otherwise required by the
SEC or accounting principles promulgated by the SEC, and provided, however, that
the Borrower may make elective changes in how the Borrower applies GAAP so long
as the Borrower provides prior written notice of such change to the
Administrative Agent and provides such information with respect to such change
and the effects thereof as may be reasonably requested by the Administrative
Agent. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, the effects of Accounting Standards Codification of the
Financial Accounting Standards Board (“FASB ASC”) 825 and FASB ASC 470-20 (or
any similar accounting principle permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof) on financial liabilities
shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP or any elective change
permitted by Section 1.03(a) in how the Borrower applies GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders
and the Borrower); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE 2    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans.
(a)    Initial Term A Loans. Subject to the terms and conditions set forth
herein, each Term A Lender severally agrees to make a single loan (each such
loan, an “Initial Term A Loan”) in Dollars to the Borrower on the Closing Date
in an amount equal to such Term A Lender’s Applicable Percentage of the Term A
Facility. Each Term A Borrowing shall consist of Term A Loans made
simultaneously by the Term A Lenders. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

35

--------------------------------------------------------------------------------




(b)    Initial Term B Loans. Subject to the terms and conditions set forth
herein, each Term B Lender severally agrees to make a single loan (each such
loan, an “Initial Term B Loan”) in Dollars to the Borrower on the Closing Date
in an amount equal to such Term B Lender’s Applicable Percentage of the Term B
Facility. The Term B Borrowing shall consist of Term B Loans made simultaneously
by the Term B Lenders. Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed. Term B Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
(c)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) in Dollars to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Revolving Credit
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(c), prepay under Section 2.05, and reborrow
under this Section 2.01(c). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term A Borrowing, each Term B Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans; provided, however, that
if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period of nine or twelve months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Term A Borrowing or Term B Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $500,000 in excess thereof. Each Revolving Credit Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $500,000 in excess thereof. Each
Term A Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Term B Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Except as provided in

36

--------------------------------------------------------------------------------




Sections 2.03(c) and 2.04(c), each Revolving Credit Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term A Borrowing, a Term B Borrowing, a Revolving Credit Borrowing, a conversion
of Term Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Term Loans or Revolving
Credit Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.
(b)    Following receipt of a Committed Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each
Appropriate Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). In the case of a Term A Borrowing, a Term B
Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Wells Fargo with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Wells Fargo’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

37

--------------------------------------------------------------------------------




(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fifteen Interest Periods in effect in respect of the Revolving
Credit Facility, the Term A Facility and the Term B Facility, collectively.
(f)    If the Borrower selects the Eurodollar Rate for any Credit Extension to
be made on or within 3 Business Days of the Closing Date (including with respect
to a Committed Loan Notice requesting a conversion of a Base Rate Loan to a
Eurodollar Rate Loan during such period), the Administrative Agent shall have
received a letter agreement duly executed by a Responsible Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, providing that the Borrower will promptly compensate each Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of Borrower’s failure to borrow or convert any Loan other than a Base
Rate Loan on the date specified in such Committed Loan Notice.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower in respect of
obligations of the Borrower or any other Loan Party, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drawings under the Letters of Credit; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, (y) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Credit Lenders have approved such
expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders (other
than Defaulting Lenders) have approved such expiry date.

38

--------------------------------------------------------------------------------




(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit (other than the Existing Letters of Credit) is in
an initial stated amount less than $200,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or is a commercial letter of credit;
(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(F)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to the L/C Issuer with the Borrower or such
Revolving Credit Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
reasonable discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article 9 with respect to any acts taken
or omissions suffered by the L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term

39

--------------------------------------------------------------------------------




“Administrative Agent” as used in Article 9 included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least four Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may reasonably require. Additionally,
the Borrower shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article 4 shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit requested by the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit (or on the Closing Date in the case of the Existing Letters of
Credit), each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage times the amount of such
Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be

40

--------------------------------------------------------------------------------




required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Credit Lenders have elected not to permit such extension or
(2) from the Administrative Agent, the Required Revolving Credit Lenders or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(v)    The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. If the Borrower and the
Administrative Agent have received notice of such drawing not later than 11:00
a.m. on such date, then not later than 3:00 p.m. on the date of any payment by
the L/C Issuer under a Letter of Credit and otherwise not later than 3:00 p.m.
on the Business Day after receipt of such notice (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 3:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base

41

--------------------------------------------------------------------------------




Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of the L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations.

42

--------------------------------------------------------------------------------




(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

43

--------------------------------------------------------------------------------




(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Credit Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower that are determined
by a court of competent jurisdiction to have been caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance, subject to
Section 2.16, with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit (on the Closing Date in the case of the
Existing Letters of Credit), on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Credit
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

44

--------------------------------------------------------------------------------




(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each Letter of Credit (other than the Existing
Letter of Credit issued by Bank of America), at the rate per annum specified in
the Fronting Fee Letter and (ii) with respect to each Existing Letter of Credit
issued by Bank of America, at the rate per annum separately agreed to in writing
by Bank of America and the Borrower. Each fronting fee shall be computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit (on the Closing Date in the case of the
Existing Letters of Credit), on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued in Respect of Obligations of Loan Parties other
than the Borrower. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of a Loan Party that is a Subsidiary
of the Borrower, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the benefit of
such other Loan Parties inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
other Loan Parties.
(l)    Reporting of Existing Letters of Credit. For so long as any Existing
Letter of Credit is outstanding, then (i) on the last Business Day of each
calendar month, (ii) on each date that any Existing Letter of Credit is amended,
terminated or otherwise expires, (iii) on each date that an L/C Credit Extension
occurs with respect to any Existing Letter of Credit, and (iv) upon the request
of the Administrative Agent, each applicable L/C Issuer shall deliver to the
Administrative Agent a report (in form and detail reasonably satisfactory to the
Administrative Agent) setting forth information (including, without limitation,
any reimbursements, Cash Collateral, or termination) with respect to each
Existing Letter of Credit issued by such L/C Issuer that is outstanding
hereunder. No failure on the part of any L/C Issuer to provide such information
pursuant to this Section 2.03(l) shall limit the obligations of the Borrower or
any Revolving Credit Lender hereunder with respect to its reimbursement and
participation obligations, respectively, pursuant to this Section 2.03.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) in Dollars to the Borrower from time to time on any
Business Day after the Closing Date during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that (x) after giving effect to

45

--------------------------------------------------------------------------------




any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment, (y) the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan, and (z) the Swing Line Lender shall not be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow Swing Line
Loans under this Section 2.04, prepay such Loans under Section 2.05 and reborrow
such Loans under this Section 2.04. Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent in the form of a written Swing Line Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each such Swing Line Loan
Notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum principal increments of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article 4 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
(c)    Refinancing of Swing Line Loans.
(iii)    The Swing Line Lender at any time in its sole and absolute discretion
may, request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Revolving Credit Loan that is a Base Rate Loan in an amount equal
to such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and provided that no Event of Default exists or would
result therefrom. The Swing Line Lender shall furnish the Borrower with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each

46

--------------------------------------------------------------------------------




Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
Swing Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
(iv)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(v)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan included in the relevant Revolving Credit Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
(vi)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

47

--------------------------------------------------------------------------------




(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of the Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of any Swing Line Loan directly to
the Swing Line Lender.
2.05    Prepayments.
(a)    Optional Prepayments.
(i)    Revolving Credit Loans; Term A Loans and Term B Loans. Subject to Section
2.05(c) (solely with respect to the Term B Facility) and the penultimate
sentence of this Section 2.05(a)(i), the Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term A
Loans, Term B Loans and Revolving Credit Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a notice of prepayment delivered by Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
closing of another transaction, the proceeds of which will be used to prepay any
outstanding Loans, in which case such prepayment may be conditional upon the
effectiveness of such other credit facilities or the closing of such other
transaction (provided further that, regardless of the conditionality of such
prepayment, the Borrower shall pay any amounts required pursuant to Section 3.05
as a result of its failure to prepay such Loans on the specified date). Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Term A Loans or
Term B Loans pursuant to this Section 2.05(a) shall be applied to the remaining
principal repayment installments thereof as directed by the Borrower, and,
subject

48

--------------------------------------------------------------------------------




to Section 2.16, each such prepayment shall be paid to the Appropriate Lenders
in accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.
(ii)    Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 12:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 (or the remaining outstanding principal amount of the Swing Line
Loan). Each such notice shall specify the date and amount of such prepayment. If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided that a notice of prepayment delivered by
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or the closing of another transaction, the proceeds of
which will be used to prepay any outstanding Loans, in which case such
prepayment may be conditional upon the effectiveness of such other credit
facilities or the closing of such other transaction.
(b)    Mandatory Prepayments.  
(i)    Excess Cash Flow. Within five Business Days after financial statements
have been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b), for each Excess Cash
Flow Period of the Borrower ending on or after December 31, 2013, the Borrower
shall prepay an aggregate principal amount of Loans equal to the excess (if any)
of (A) the ECF Percentage of Excess Cash Flow for the Excess Cash Flow Period
covered by such financial statements minus (B) the sum of (1) the aggregate
principal amount of Term A Loans and Term B Loans prepaid pursuant to
Section 2.05(a)(i) during such Excess Cash Flow Period to the extent such
prepayments are not funded with Indebtedness (other than Revolving Credit Loans)
plus (2) the aggregate amount of all optional prepayments of Revolving Credit
Loans (solely to the extent accompanied by permanent optional reductions in the
Revolving Credit Commitment) during such Excess Cash Flow Period to the extent
such prepayments are not funded with Indebtedness (other than Revolving Credit
Loans) plus (3) the aggregate amount paid in cash by the Borrower and its
Subsidiaries in connection with a prepayment of Term B Loans during such Excess
Cash Flow Period in accordance with Section 2.18 to the extent such prepayments
are not funded with Indebtedness (other than Revolving Credit Loans) plus (4)
the aggregate principal amount of “Term Loans” (as defined in the Existing
Credit Agreement) voluntarily prepaid prior to the Closing Date under the
Existing Credit Agreement during the Excess Cash Flow Period ending December 31,
2013 to the extent such prepayments are not funded with Indebtedness (other than
“Revolving Credit Loans” (as defined in the Existing Credit Agreement)). All
such prepayments under this clause (i) shall be applied as set forth in clauses
(vi) and (viii) below.
(ii)    Dispositions. If the Borrower or any of its Subsidiaries Disposes of any
property (other than any Disposition of any property permitted by Section 7.05
and any Disposition of property as a result of an Insurance and Condemnation
Event) which results in the realization by such Person of Net Cash Proceeds in
excess of $2,500,000, the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds not later than two Business Days
after receipt thereof by such Person (such prepayments to be applied as set
forth in clauses (vi) and (viii) below); provided, however, that with respect to
any Net Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(ii), at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or prior to the date of the required
payment under this Section 2.05(b)(ii)), and so long as no Default shall have
occurred and be continuing, the Borrower or such Subsidiary may reinvest such
Net Cash Proceeds for Permitted Acquisitions after the Closing Date or in fixed
assets so long as the Borrower or one of its Subsidiaries has committed to

49

--------------------------------------------------------------------------------




make such Permitted Acquisition or reinvestment within 180 days of the receipt
of such Net Cash Proceeds and such Permitted Acquisition or reinvestment is made
within 270 days after the receipt of such Net Cash Proceeds; and provided
further, however, that any Net Cash Proceeds not so reinvested shall be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(ii).
(iii)    Equity Issuances. Upon the sale or issuance by the Borrower or any of
its Subsidiaries of any of its Equity Interests or any capital contribution into
any Loan Party or any Subsidiary thereof (other than (A) any sales or issuances
of Equity Interests to another Loan Party or employees or directors of the
Borrower or any of its Subsidiaries and (B) any such sale, issuance or capital
contribution, to the extent the Net Cash Proceeds thereof are applied to
consummate a Permitted Acquisition), the Borrower shall prepay an aggregate
principal amount of Loans equal to 50% of all Net Cash Proceeds received
therefrom not later than two Business Days after receipt thereof by the Borrower
or such Subsidiary (such prepayments to be applied as set forth in clauses (vi)
and (viii) below).
(iv)    Debt Issuances. Upon the incurrence or issuance by the Borrower or any
of its Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.02), the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds received therefrom not later than two Business Days after receipt
thereof by the Borrower or such Subsidiary (such prepayments to be applied as
set forth in clauses (vi) and (viii) below).
(v)    Insurance and Condemnation Events. If any Insurance and Condemnation
Event occurs, which results in the realization by the Borrower or any of its
Subsidiaries of Net Cash Proceeds in excess of $2,500,000, the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of such Net Cash
Proceeds not later than two Business Days after receipt thereof by such Person
(such prepayments to be applied as set forth in clauses (vi) and (viii) below);
provided, however, that with respect to any Net Cash Proceeds realized as a
result of an Insurance and Condemnation Event described in this
Section 2.05(b)(v), at the election of the Borrower (as notified by the Borrower
to the Administrative Agent on or prior to the date of the required payment
under this Section 2.05(b)(v)), and so long as no Default shall have occurred
and be continuing, the Borrower or such Subsidiary may reinvest such Net Cash
Proceeds for Permitted Acquisitions after the Closing Date or in fixed assets so
long as the Borrower or one of its Subsidiaries has committed to make such
Permitted Acquisition or reinvestment within 180 days of the receipt of such Net
Cash Proceeds and such Permitted Acquisition or reinvestment is made within 270
days after the receipt of such Net Cash Proceeds; and provided further, however,
that any Net Cash Proceeds not so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(v).
(vi)    Application to Term Loans. Each prepayment of Term Loans pursuant to the
foregoing provisions of this Section 2.05(b) shall be applied, first, on a pro
rata basis among the Term Loans (with each such prepayment to be applied within
each tranche, first, to the next six scheduled principal repayment installments
thereof in direct order of maturity and, thereafter, to the remaining scheduled
principal payments on a pro rata basis) and, second, to the Revolving Credit
Facility in the manner set forth in clause (viii) of this Section 2.05(b).
(vii)    Revolving Credit Loans. If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility at such time, the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

50

--------------------------------------------------------------------------------




(viii)    Application to Revolving Credit Facility. Prepayments of the Revolving
Credit Facility made pursuant to this Section 2.05(b), first, shall be applied
ratably to the L/C Borrowings and the Swing Line Loans, second, shall be applied
ratably to the outstanding Revolving Credit Loans, and, third, shall be used to
Cash Collateralize the remaining L/C Obligations up to an amount equal to 103%
of the Outstanding Amount of such L/C Obligations; and, in the case of
prepayments of the Revolving Credit Facility required pursuant to clause (i),
(ii), (iii), (iv) or (v) of this Section 2.05(b), the amount remaining, if any,
after the prepayment in full of all L/C Borrowings, Swing Line Loans and
Revolving Credit Loans outstanding at such time and the Cash Collateralization
of the remaining L/C Obligations in full may be retained by the Borrower for use
in the ordinary course of its business. No prepayment under this clause (viii)
shall result in any reduction of the Revolving Credit Facility. Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrower or any other Loan Party) to reimburse the L/C Issuer or the
Revolving Credit Lenders, as applicable.
(c)    Call Premium. In the event that, on or prior to the date that is six
months after the Closing Date, any of the following occurs (any such event, a
“Repricing Transaction”):
(i)    the Borrower makes any prepayment of the Initial Term B Loans with the
proceeds of, or any conversion of Initial Term B Loans into, any new or
replacement Indebtedness bearing interest with an “effective yield” (taking into
account, for example, upfront fees, interest rate spreads, interest rate
benchmark floors and original issue discount, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement Indebtedness) that is less than the “effective yield” applicable to
all or a portion of the Initial Term B Loans subject to such prepayment (as such
comparative yields are determined in the reasonable judgment of the
Administrative Agent consistent with generally accepted financial practices); or
(ii)    the Borrower effects any amendment to this Agreement which reduces the
“effective yield” applicable to all or a portion of the Initial Term B Loans;
the Borrower will pay a premium (a “Call Premium”), for the ratable account of
each Term B Lender that holds Initial Term B Loans, in an amount equal to 1.0%
of the aggregate principal amount of the Initial Term B Loans subject to such
Repricing Transaction (it being understood that any such Call Premium with
respect to a Repricing Transaction under clause (c)(ii) shall be paid to each
non-consenting Lender that is replaced in such Repricing Transaction pursuant to
Section 10.13). Such Call Premium shall be due and payable within three (3)
Business Days of the date of the effectiveness of such Repricing Transaction.
2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit or from time to time permanently reduce the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent not later than 1:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $500,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit

51

--------------------------------------------------------------------------------




Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto and to
any concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit; provided further that a notice of
termination or reduction delivered by Borrower hereunder may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
closing of another transaction, the proceeds of which will be used to prepay any
outstanding Loans, in which case such termination or reduction may be
conditional upon the effectiveness of such other credit facilities or the
closing of such other transaction.
(b)    Mandatory.
(i)    The aggregate Term A Commitments shall be automatically and permanently
reduced to zero upon the funding of the Term A Commitments on the Closing Date.
(ii)    The aggregate Term B Commitments shall be automatically and permanently
reduced to zero upon the funding of the Term B Commitments on the Closing Date.
(iii)    If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Revolving Credit Lenders of any termination or
reduction of the Letter of Credit Sublimit, the Swing Line Sublimit or the
Revolving Credit Commitment under this Section 2.06. Upon any reduction of the
Revolving Credit Commitments, the Revolving Credit Commitment of each Revolving
Credit Lender shall be reduced by such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of such reduction amount. All fees in respect of the
Revolving Credit Facility accrued until the effective date of any termination of
the Revolving Credit Facility shall be paid on the effective date of such
termination.
2.07    Repayment of Loans.
(a)    Term Loans.
(i)    Initial Term A Loans. The Borrower shall repay to the Term A Lenders the
outstanding principal amount of the Initial Term A Loans in consecutive
quarterly principal installments equal to $2,500,000 (which amount shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) on the last Business Day of March,
June, September and December, commencing June 30, 2013; provided, however, that
the final principal repayment installment of the Initial Term A Loans shall be
repaid on the Term A Maturity Date in an amount equal to the aggregate principal
amount of all Initial Term A Loans outstanding on such date;
(ii)    Initial Term B Loans. The Borrower shall repay to the Term B Lenders the
outstanding principal amount of the Initial Term B Loans in consecutive
quarterly principal installments equal to $687,500 (which amount shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) on the last Business Day of March,
June, September and December, commencing June 30, 2013; provided, however, that
the final principal repayment installment of the Initial Term B Loans shall be
repaid on the Term B Maturity Date in an amount equal to the aggregate principal
amount of all Initial Term B Loans outstanding on such date; and

52

--------------------------------------------------------------------------------




(iii)    Incremental Term A Loans. The Borrower shall repay to the Incremental
Lenders holding Incremental Term A Loans the outstanding principal amount of
each Incremental Term A Loan (if any) as determined pursuant to, and in
accordance with, Section 2.14 (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05); and
(iv)    Incremental Term B Loans. The Borrower shall repay to the Incremental
Lenders holding Incremental Term B Loans the outstanding principal amount of
each Incremental Term B Loan (if any) as determined pursuant to, and in
accordance with, Section 2.14 (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05).
(b)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Revolving Credit Maturity Date the aggregate principal amount of
all Revolving Credit Loans outstanding on such date.
(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Revolving Credit Maturity Date; provided that any Swing Line Loan that
has not been repaid upon the date referenced in clause (i) shall be refinanced
with Revolving Credit Loans pursuant to Section 2.04(c) without regard to any
conditions for funding Revolving Credit Loans.
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for Loans of such Type; (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for Loans of such Type; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans that are Revolving Credit Loans.
(b)    (i)    Immediately upon the occurrence and during the continuance of an
Event of Default under Section 8.01(a) or (f), the Borrower shall pay interest
on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    Upon the occurrence and during the continuance of any other Event of
Default, at the election of the Required Lenders, the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

53

--------------------------------------------------------------------------------




(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (“Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans
and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.16. The Commitment Fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article 4 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(b)    Other Fees.
(i)    The Borrower shall pay to the Administrative Agent or Wells Fargo
Securities, as applicable, for its own account and for the account of each
Arranger, fees in the amounts and at the times specified in the Engagement
Letter and the Fronting Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans determined by reference
to the “prime rate” shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall (A) immediately deliver to
the Administrative Agent, a corrected Compliance Certificate for such period and
(B) immediately and retroactively be obligated to pay to the Administrative
Agent for

54

--------------------------------------------------------------------------------




the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article 8. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Credit Note, a Swing Line Note, a
Term A Note and/or a Term B Note, as applicable, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note(s) and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 12:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected on computing interest or
fees, as the case may be.

55

--------------------------------------------------------------------------------




(b)    Funding by Lenders; Payments by Borrower.
(i)    Funding by Lenders; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article 4 are not
satisfied or waived in accordance with the

56

--------------------------------------------------------------------------------




terms hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 3.01, 3.04, 3.05 or 10.04) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any of its Subsidiaries
(as to which the provisions of this Section shall apply) except to the extent
permitted pursuant to Section 10.01.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14    Incremental Increases.
(a)    Request for Incremental Increases. At any time after the Closing Date,
upon written notice to the Administrative Agent, the Borrower may, from time to
time, request one or more incremental term A loans (each, an “Incremental Term A
Loan”), one or more incremental term B loans (each, an “Incremental

57

--------------------------------------------------------------------------------




Term B Loan”) or one or more increases in the Revolving Credit Facility (each, a
“Revolving Credit Facility Increase” and, together with the initial principal
amount of the Incremental Term A Loans and the Incremental Term B Loans, the
“Incremental Increases”); provided that:
(i)    the principal amount of each requested Incremental Increase shall not
exceed the greater of:
(A)    $100,000,000 less the aggregate original principal amount of all
previously incurred Incremental Increases (whether or not such Incremental
Increases have been funded); and
(B)    the amount that is equal to the greatest amount of additional
Indebtedness that, as of the Increase Effective Date of such Incremental
Increase, would not cause (1) the pro forma Consolidated Secured Leverage Ratio
to exceed (x) 3.25 to 1.00, in the case of any Incremental Increase that is to
be effected during the period after the Closing Date through June 29, 2015 and
(y) 3.00 to 1.00, in the case of any Incremental Increase that is to be effected
during the period from June 30, 2015 and thereafter, or (2) the pro forma
Consolidated Total Leverage Ratio to exceed a ratio that is 0.25 below the then
applicable ratio set forth in Section 7.11 (it being understood and agreed that
the calculations of the Consolidated Secured Leverage Ratio and the Consolidated
Total Leverage Ratio under this clause (B) shall be determined based on the
financial information received for the fiscal quarter most recently ended prior
to the Increase Effective Date for which financial statements have been
delivered to the Administrative Agent pursuant to Section 4.01(i)(ii), 6.01(a)
or 6.01(b), as applicable, after giving effect to such Incremental Increase
(assuming that all Incremental Increases are fully funded on the effective date
thereof) and to the related use of proceeds thereof (including any permanent
repayment of Indebtedness in connection therewith));
(ii)    after giving effect to the then requested Incremental Increase, as of
the Increase Effective Date, the sum of the Outstanding Amount of Term A Loans
and the principal amount of the Revolving Credit Facility shall not exceed
$300,000,000; and
(iii)    any such request for an increase shall be in a minimum principal amount
of $25,000,000 for any Incremental Term B Loan and $10,000,000 for any Revolving
Credit Facility Increase or any Incremental Term A Loan or, if less, the
remaining amount permitted pursuant to the foregoing clauses (i) and (ii).
(b)    Incremental Lenders. Each notice from the Borrower pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Incremental Increase. Incremental Increases may be provided by any existing
Lender (but no existing Lender will have any obligation to make a portion of any
Incremental Increase) or by any other Persons (each such Person referred to in
this sentence that agrees to provide any portion of an Incremental Increase, an
“Incremental Lender”); provided that the Administrative Agent, L/C Issuer and/or
the Swing Line Lender, as applicable, shall have consented (not to be
unreasonably withheld, conditioned or delayed) to such Incremental Lender’s
providing such Incremental Increases to the extent any such consent would be
required under Section 10.06(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Incremental Lender. At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Incremental Lender is requested to
respond, which shall in no event be less than 10 Business Days from the date of
delivery of such notice to the proposed Incremental Lenders (or such shorter
period as may be agreed

58

--------------------------------------------------------------------------------




to by the Administrative Agent and each Incremental Lender, in their sole
discretion). Each proposed Incremental Lender may elect or decline, in its sole
discretion, and shall notify the Administrative Agent within such time period
whether it agrees, to provide an Incremental Increase and, if so, whether by an
amount equal to, greater than or less than requested. Any Person not responding
within such time period shall be deemed to have declined to provide an
Incremental Increase.
(c)    Increase Effective Date and Allocations. The Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such Incremental Increase. The Administrative Agent
shall promptly notify the Borrower and the Incremental Lenders of the final
allocation of such Incremental Increases and the Increase Effective Date
(limited in the case of the Incremental Lenders to their own respective
allocations thereof).
(d)    Conditions to Effectiveness of Incremental Increases. Any Incremental
Increase shall become effective as of such Increase Effective Date; provided
that:
(i)    no Default shall exist on such Increase Effective Date immediately prior
to or after giving effect to (A) such Incremental Increase or (B) the making of
any Credit Extensions pursuant thereto;
(ii)    the Borrower is in pro forma compliance with the financial covenant set
forth in Section 7.11 based on the financial statements most recently delivered
to the Administrative Agent pursuant to Section 4.01(i)(ii), 6.01(a) or 6.01(b),
as applicable, after giving effect to such Incremental Increase (assuming that
all Incremental Increases are fully funded on the effective date thereof);
(iii)    each such Incremental Increase shall be effected pursuant to an
amendment (each, an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the
Administrative Agent and the applicable Incremental Lenders, which Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14; and
(iv)    in the case of each Incremental Term B Loan (the terms of which shall be
set forth in the relevant Incremental Amendment):
(A)    such Incremental Term B Loan will mature and amortize in a manner
reasonably acceptable to the Incremental Lenders making such Incremental Term B
Loan and the Borrower, but will not in any event have a shorter weighted average
life to maturity than the remaining weighted average life to maturity of the
Initial Term B Loan or a maturity date earlier than the Term B Maturity Date;
(B)    the Applicable Rate and pricing grid, if applicable, for such Incremental
Term B Loan shall be determined by the applicable Incremental Lenders and the
Borrower on the applicable Increase Effective Date; provided that if the
Applicable Rate in respect of any Incremental Term B Loan (determined with
reference to each pricing tier of any applicable pricing grid) exceeds the
Applicable Rate for the Initial Term B Loan by more than 0.50%, then the
Applicable Rate for the Initial Term B Loan shall be increased (including by way
of inclusion of a pricing grid) so that the Applicable Rate in respect of such
Initial Term B Loan is equal to the Applicable Rate for such Incremental Term B
Loan minus 0.50% (determined at each level of each applicable pricing grid);
provided further that in

59

--------------------------------------------------------------------------------




determining the Applicable Rate(s) applicable to each Incremental Term B Loan
and the Applicable Rate(s) for the Initial Term B Loan, (1) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders under such Incremental
Term B Loan or the Initial Term B Loan in each case in the initial primary
syndication thereof shall be included (with OID being equated to interest based
on assumed four-year life to maturity) and (2) customary arrangement or
commitment fees payable to any Arranger (or its affiliates) in connection with
the Initial Term B Loan or to one or more arrangers (or their affiliates) of any
Incremental Term B Loan shall be excluded (it being understood that the effects
of any and all interest rate floors shall be included in determining Applicable
Rate(s) under this provision); and
(C)    except as provided above, all other terms and conditions applicable to
any Incremental Term B Loan, to the extent not consistent with the terms and
conditions applicable to the Initial Term B Loan, shall be reasonably
satisfactory to the Administrative Agent and the Borrower;
(v)    in the case of each Revolving Credit Facility Increase (the terms of
which shall be set forth in the relevant Incremental Amendment):
(A)    such Revolving Credit Facility Increase shall mature on the Revolving
Credit Maturity Date and shall be subject to the same terms and conditions as
the Revolving Credit Loans (except for interest rate margins, commitment fees
and upfront fees; provided that (1) if the interest rate margins and/or
commitment fees in respect of any Revolving Credit Facility Increase exceed the
interest rate margins and/or commitment fees for any other Revolving Credit
Commitments, then the interest rate margins and/or commitment fees, as
applicable, for such other Revolving Credit Commitments shall be increased so
that the interest rate margins and/or commitment fees, as applicable, are equal
to the interest rate margins and/or commitment fees for such Revolving Credit
Facility Increase) and (2) if the upfront fees paid on such Revolving Credit
Facility Increase (calculated as a percentage of the principal amount thereof)
exceed the upfront fees paid in respect of the initial Revolving Credit
Commitments on the Closing Date (calculated as a percentage of the principal
amount thereof) by more than 1.0%, the Borrower shall pay additional upfront
fees to the Revolving Credit Lenders holding such initial Revolving Credit
Commitments so that the upfront fees paid in respect of such Revolving Credit
Facility Increase are no more than 1.0% higher than the upfront fees paid in
respect of the initial Revolving Credit Commitments on the Closing Date;
(B)    the outstanding Revolving Credit Loans and Applicable Revolving Credit
Percentages of Swing Line Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increase Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Revolving Credit Facility Increase) in accordance with their revised Applicable
Revolving Credit Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Revolving Credit Facility Increase) agree to
make all payments and adjustments necessary to effect such reallocation and the
Borrower shall pay any and all costs required pursuant to Section 3.05 in
connection with such reallocation as if such reallocation were a repayment); and

60

--------------------------------------------------------------------------------




(C)    except as provided above, all of the other terms and conditions
applicable to such Revolving Credit Facility Increase shall, except to the
extent otherwise provided in this Section 2.14, be identical to the terms and
conditions applicable to the Revolving Credit Facility;
(vi)    in the case of each Incremental Term A Loan (the terms of which shall be
set forth in the relevant Incremental Amendment):
(A)    such Incremental Term A Loan will mature and amortize in a manner
reasonably acceptable to the Incremental Lenders making such Incremental Term A
Loan and the Borrower, but will not in any event have a shorter weighted average
life to maturity than the remaining weighted average life to maturity of the
Initial Term A Loan or a maturity date earlier than the Term A Maturity Date;
(B)    the Applicable Rate and pricing grid, if applicable, for such Incremental
Term A Loan shall be determined by the applicable Incremental Lenders and the
Borrower on the applicable Increase Effective Date; provided that if the
Applicable Rate in respect of any Incremental Term A Loan (determined with
reference to each pricing tier of any applicable pricing grid) exceeds the
Applicable Rate for the Initial Term A Loan by more than 0.50%, then the
Applicable Rate for the Initial Term A Loan shall be increased (including by way
of inclusion of a pricing grid) so that the Applicable Rate in respect of such
Initial Term A Loan is equal to the Applicable Rate for such Incremental Term A
Loan minus 0.50% (determined at each level of each applicable pricing grid);
provided further that in determining the Applicable Rate(s) applicable to each
Incremental Term A Loan and the Applicable Rate(s) for the Initial Term A Loan,
(1) OID or upfront fees (which shall be deemed to constitute like amounts of
OID) payable by the Borrower to the Lenders under such Incremental Term A Loan
or the Initial Term A Loan in each case in the initial primary syndication
thereof shall be included (with OID being equated to interest based on assumed
four-year life to maturity) and (2) customary arrangement or commitment fees
payable to any Arranger (or its affiliates) in connection with the Initial Term
A Loan or to one or more arrangers (or their affiliates) of any Incremental Term
A Loan shall be excluded (it being understood that no interest rate floors shall
be included in determining Applicable Rate(s) under this provision); and
(C)    except as provided above, all other terms and conditions applicable to
any Incremental Term A Loan, to the extent not consistent with the terms and
conditions applicable to the Initial Term A Loan, shall be reasonably
satisfactory to the Administrative Agent and the Borrower;
(e)    each Incremental Increase shall constitute Obligations of the Borrower
and shall be (A) secured and guaranteed with the other Credit Extensions on a
pari passu basis or (B) secured with the other Credit Extensions on a second
lien basis subject to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent;
(f)    any Incremental Lender with a Revolving Credit Facility Increase shall be
entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Credit Extensions made in connection
with each Revolving Credit Facility Increase shall receive proceeds of
prepayments on the same basis as the other Revolving Credit Loans made
hereunder; and

61

--------------------------------------------------------------------------------




(g)    the Incremental Lenders shall be included in any determination of the
Required Lenders, Required Revolving Credit Lenders, Required Term A Lenders or
Required Term B Lenders, as applicable.
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.15    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent, the L/C Issuer or the Swing Line Lender (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the L/C Issuer and/or the Swing Line Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Swing Line
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swing Line Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the L/C Issuer and the Swing Line Lender as
herein provided (other than Liens permitted by Section 7.01), or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit and Swing Line Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swing Line Loans (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the L/C Issuer and/or the
Swing Line Lender, as applicable, shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the L/C Issuer and the Swing Line Lender that there exists
excess Cash Collateral; provided that, subject to Section 2.16, the Person
providing Cash Collateral, the L/C Issuer and the Swing Line Lender may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

62

--------------------------------------------------------------------------------




(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders, Required Pro
Rata Lenders, Required Revolving Credit Lenders, Required Term A Lenders,
Required Term B Lenders and Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise), or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the Fronting Exposure of the L/C Issuer and the
Swing Ling Lender with respect to such Defaulting Lender in accordance with
Section 2.15; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan or funded participation in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the L/C Issuer’s
and the Swing Line Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swing Line Loans
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or funded participations in Letters of
Credit or Swing Line Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share and (B) such Loans were made or the related
Letters of Credit or Swing Line Loans were issued at a time when the conditions
set forth in Section 4.02 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and funded participations in Letters of
Credit or Swing Line Loans owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swing Line Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to Section
2.16(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.

63

--------------------------------------------------------------------------------




(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender that is a Revolving Credit Lender shall be
entitled to receive Letter of Credit Fees for any period during which such
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Revolving Credit Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.15.
(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that
is a Revolving Credit Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
and the Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (3) not
be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Revolving Credit Percentages to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders which are Revolving Credit Lenders in accordance with
their respective Applicable Revolving Credit Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 4.02 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the sum of the Outstanding Amount of
Revolving Credit Loans of any Non-Defaulting Lender plus such Non-Defaulting
Lender’s ratable share (determined based on its Applicable Revolving Credit
Percentage) of L/C Obligations and Swing Line Loans to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and, in
the event that a Defaulting Lender is a Revolving Credit Lender, the Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,

64

--------------------------------------------------------------------------------




whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Revolving Credit Loans of the other Revolving Credit
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Revolving Credit Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided, that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
2.17    Extensions of Term Loans and Revolving Credit Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any tranche of Term Loans with a like maturity date
or Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective tranche of Term Loans or Revolving Credit Commitments with a like
maturity date, as the case may be) and on the same terms to each such Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the maturity date of each such Lender’s Term Loans of such tranche
and/or Revolving Credit Commitments and otherwise modify the terms of such Term
Loans and/or Revolving Credit Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Term Loans and/or Revolving Credit
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Term Loans) (each, an “Extension”, and each group of
Term Loans or Revolving Credit Commitments, as applicable, in each case as so
extended, as well as the original Term Loans and the original Revolving Credit
Commitments (in each case not so extended), being a separate “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted, and any Extended Revolving
Credit Commitments shall constitute a separate tranche of Revolving Credit
Commitments from the tranche of Revolving Credit Commitments from which they
were converted), so long as the following terms are satisfied:
(i)    no Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders or
immediately prior to the effectiveness of such Extension,
(ii)    except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
Extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that:
(A)    the borrowing and repayment (except for (1) payments of interest and fees
at different rates on Extended Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the
non-extending Revolving Credit

65

--------------------------------------------------------------------------------




Commitments and (3) repayment to any Lender that is not an Extending Revolving
Credit Lender made in connection with a permanent repayment and termination of
commitments) of Loans with respect to Extended Revolving Credit Commitments
after the applicable Extension date shall be made on a pro rata basis with all
other Revolving Credit Commitments,
(B)    all Swing Line Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Revolving Credit Commitments in accordance with
their Applicable Revolving Credit Percentages,
(C)    the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Extended Revolving Credit Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such tranche on a better than a pro rata basis
as compared to any other tranche with a later maturity date than such tranche,
and
(D)    assignments and participations of Extended Revolving Credit Commitments
and extended Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans,
(iii)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender that agrees to an Extension with respect to such
Term Loans (an “Extending Term Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer, provided that:
(A)    the final maturity date of any Extended Term Loans shall be no earlier
than the latest maturity date hereunder,
(B)    the weighted average life to maturity of any Extended Term Loans shall be
no shorter than the remaining weighted average life to maturity of the
applicable tranche of Term Loans extended thereby,
(C)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer,
(iv)    if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Term Lenders or Revolving Credit Lenders, as the case may be, shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Credit Commitments, as the case may
be, offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans or Revolving Credit Loans, as the case may be, of such Term
Lenders or Revolving Credit Lenders, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with

66

--------------------------------------------------------------------------------




respect to which such Term Lenders or Revolving Credit Lenders, as the case may
be, have accepted such Extension Offer,
(v)    all documentation in respect of such Extension shall be consistent with
the foregoing, and
(vi)    at no time shall there be more than two different tranches of Revolving
Credit Commitments hereunder or five different tranches of Term Loans hereunder.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) unless otherwise
agreed to by the Administrative Agent, each Extension Offer shall be in a
minimum principal amount (to be specified in the relevant Extension Offer) for
the applicable tranche to be extended of (A) $75,000,000 with respect to Term
Loans and (B) $25,000,000 with respect to Revolving Credit Commitments (in each
case, or, if less, the remaining amount of such tranche). The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement or
any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (i) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof), and (ii) with respect to any
Extension of the Revolving Credit Commitments, the consent of the L/C Issuer and
the Swing Line Lender, which consent shall not be unreasonably withheld, delayed
or conditioned. All Extended Term Loans, Extended Revolving Credit Commitments
and all obligations in respect thereof shall be Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other applicable Secured Obligations under this Agreement and the
other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section. In addition,
if so provided in such amendment and with the consent of each L/C Issuer,
participations in Letters of Credit expiring on or after the maturity date of
any Revolving Credit Commitments that are not extended shall be re-allocated
from Lenders holding Revolving Credit Commitments to Lenders holding Extended
Revolving Credit Commitments in accordance with the terms of such amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly. Without limiting
the foregoing, in connection with any Extensions, to the extent reasonably
determined by the Administrative Agent, the respective Loan Parties shall (at
their expense) amend (and the Administrative Agent is hereby directed to amend)
any Mortgage that has a maturity date prior to the then latest maturity date so
that such maturity date is extended to the then latest maturity date hereunder
(or such later date as may be advised by outside counsel to the Administrative
Agent).

67

--------------------------------------------------------------------------------




(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 10 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.
2.18    Reverse Dutch Auction Prepayments.
(a)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may at any time and from time to time after the Closing Date conduct
reverse Dutch auctions in order to prepay Term B Loans below par value on a
non-pro rata basis (each, an “Auction”, and each such Auction to be managed
exclusively by the Administrative Agent or another investment bank of recognized
standing selected by the Borrower and acceptable to the Administrative Agent (in
such capacity, the “Auction Manager”)), so long as the following conditions are
satisfied:
(i)    each Auction shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section and the Auction Procedures;
(ii)    no Default shall have occurred and be continuing or would result
therefrom on the date of the delivery of each Auction Notice and at the time of
prepayment of any Term B Loans in connection with any Auction and after giving
effect to any Indebtedness incurred in connection therewith;
(iii)    the principal amount (calculated on the face amount thereof) of all
Term B Loans that the Borrower offers to repay in any such Auction shall be no
less than $10,000,000 and whole increments of $500,000 in excess thereof (unless
another amount is agreed to by the Administrative Agent and Auction Manager);
(iv)    after giving effect to any prepayment of Term B Loans pursuant to this
Section and any Indebtedness incurred in connection therewith, the Borrower
shall be in pro forma compliance with the financial covenant set forth in
Section 7.11 based on the financial statements most recently delivered to the
Administrative Agent pursuant to Section 4.01(i)(ii), 6.01(a) or 6.01(b), as
applicable;
(v)    immediately prior to and immediately after giving effect to any
prepayment of Term B Loans pursuant to this Section and any Indebtedness
incurred in connection therewith there shall not be any Outstanding Amount of
Revolving Credit Loans;
(vi)    the aggregate principal amount (calculated on the face amount thereof)
of all Term B Loans so prepaid by the Borrower shall automatically be cancelled
and retired by the Borrower on the settlement date of the relevant prepayment;
(vii)    no more than one Auction may be ongoing at any one time;
(viii)    the aggregate principal amount (calculated on the face amount thereof)
of all Term B Loans prepaid pursuant to this Section shall not exceed
$75,000,000;
(ix)    the Borrower represents and warrants that, at the time of each such
Auction and at the time of any prepayment of Term B Loans pursuant to such
Auction, neither the Borrower nor

68

--------------------------------------------------------------------------------




any of its Subsidiaries shall have any material non-public information (within
the meaning of the United States federal securities laws, “MNPI”) with respect
to the Borrower or any of its Subsidiaries, any securities of the Borrower or
any of its Subsidiaries, the Borrower’s ability to perform any obligations under
this Agreement or any other Loan Document or any other matter that may be
material to a decision by any Lender to participate in any such prepayment of
Term B Loans pursuant to this Section, in any case, that has not been previously
disclosed in writing to the Administrative Agent and the Lenders (other than
because such Lender does not wish to receive MNPI) prior to such time and could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to participate in the Auction;
(x)    at the time of each prepayment of Term B Loans through the Auction the
Borrower shall have delivered to the Administrative Agent and the Auction
Manager an officer’s certificate executed by a Responsible Officer of the
Borrower certifying as to compliance with the preceding clauses (ii), (iv), (v)
and (ix); and
(xi)    any Auction shall be offered to all Lenders with outstanding Term B
Loans of the applicable tranche that are to be prepaid on a pro rata basis.
(b)    The Borrower must terminate an Auction if it fails to satisfy one or more
of the conditions set forth above which are required to be met at the time which
otherwise would have been the time of prepayment of Term B Loans pursuant to the
respective Auction. If the Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of the respective Auction have in fact been satisfied), and if
at such time of commencement the Borrower reasonably believes that all required
conditions set forth above which are required to be satisfied at the time of the
prepayment of Term B Loans pursuant to such Auction shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of prepayment of Term B Loans pursuant to the
respective Auction, and any such failure shall not result in any Default
hereunder. With respect to all prepayments of Term B Loans made by the Borrower
pursuant to this Section, (i) the Borrower shall pay on the settlement date of
each such prepayment all accrued and unpaid interest and fees (except to the
extent otherwise set forth in the relevant offering documents), if any, on the
prepaid Term B Loans up to the settlement date of such prepayment and (ii) such
prepayments shall not constitute voluntary or mandatory payments or prepayments
for purposes of this Agreement, including, without limitation, Section 2.05 or
2.06.
(c)    The Administrative Agent and the Lenders hereby consent to any Auction
and the other transactions contemplated by this Section (provided that no Lender
shall have an obligation to participate in any such Auctions) and hereby waive
the requirements of any provision of this Agreement (including, without
limitation, Sections 2.05 and 2.13) that may otherwise prohibit any Auction or
any other transaction contemplated by this Section. The parties hereto
understand and acknowledge that prepayments of the Term B Loans by the Borrower
contemplated by this Section shall not constitute Investments by the Borrower.
The Auction Manager acting in its capacity as such hereunder shall be entitled
to the benefits of the provisions of Article 9 and Section 10.04 mutatis
mutandis as if each reference therein to the “Administrative Agent” were a
reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction.
ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY

69

--------------------------------------------------------------------------------




3.01    Taxes.
(a)    L/C Issuer. For purposes of this Section 3.01, the term “Lender” includes
the L/C Issuer and the term “applicable Law” includes FATCA.
(b)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(c)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d)    Tax Indemnifications.
(i)    Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) required to
be withheld or deducted from a payment to such Recipient or payable or paid by
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided, however, that the
Loan Parties shall not be obligated to make payment to a Recipient pursuant to
this Section 3.01(d) in respect of penalties, interest and other similar
liabilities attributable to any Indemnified Taxes required to be withheld or
deducted from a payment to such Recipient or payable or paid by such Recipient,
if (A) written demand therefor has not been made by such Recipient within 180
days from the date on which it received written notice of the imposition of
Indemnified Taxes by the relevant Governmental Authority (but only to the extent
that making such demand after such 180-day period gave rise to such penalties,
interest and other similar liabilities), or (B) such penalties, interest and
other similar liabilities are attributable to the gross negligence or willful
misconduct of such Recipient. A certificate as to the amount of any such payment
or liability delivered to the Borrower by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.
(ii)    Indemnification by the Lenders. Each Lender shall, severally indemnify,
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand for, (A) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) any Taxes attributable to such
Lender’s

70

--------------------------------------------------------------------------------




failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (C) any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
or the Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this clause (ii).
(e)    Evidence of Payments. As soon as practicable, after any payment of Taxes
by any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

71

--------------------------------------------------------------------------------




(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the

72

--------------------------------------------------------------------------------




Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion, exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified (including by payment of additional amounts)
pursuant to this Section, it shall pay to the indemnifying party an amount equal
to such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, agrees to repay to each indemnified
party the amount paid over pursuant to this clause (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event the indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this clause
(g), in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (g) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation of the Administrative Agent or any assignment of rights by, or
the replacement of a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
replaced with an obligation of such Lender to fund Base Rate Loans rather than
Eurodollar Rate Loans, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on

73

--------------------------------------------------------------------------------




the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate component of the Base Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates. If, in connection with any request for a
Eurodollar Rate Loan or a Base Rate Loan as to which the interest rate is
determined with reference to the Eurodollar Rate or a conversion to or
continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or any
Base Rate Loan as to which the interest rate is determined with reference to the
Eurodollar Rate or (iii) the Required Revolving Credit Lenders in the case of
the Revolving Credit Facility, the Required Term A Lenders in the case of the
Term A Facility or the Required Term B Lenders in the case the Term B Facility
shall determine (which determination shall be conclusive and binding absent
manifest error) that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans during such Interest Period, then the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, until (x) in the
case of clauses (i) and (ii) above, the Administrative Agent notifies the
Borrower that such circumstances no longer exist or (y) in the case of clause
(iii) above, the Administrative Agent (upon the instruction of the Required
Revolving Credit Lenders in the case of the Revolving Credit Facility, the
Required Term A Lenders in the case of the Term A Facility or the Required Term
B Lenders in the case of the Term B Facility) revokes such notice, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans (or Base
Rate Loans as to which the interest rate is determined with reference to the
Eurodollar Rate) and the right of the Borrower to convert any Loan to, or
continue any Loan as a Eurodollar Rate Loan (or a Base Rate Loan as to which the
interest rate is determined by reference to the Eurodollar Rate) shall be
suspended, with any such suspension with respect to clause (iii) above to apply
only to the Facility with respect to which such notice was given. Upon receipt
of such notice, and (i) in the case of Eurodollar Rate Loans, the Borrower shall
either (A) repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such Eurodollar Rate Loan together with accrued
interest thereon (subject to Section 2.10(a)), on the last day of the then
current Interest Period applicable to such Eurodollar Rate Loan; or (B) convert
the then outstanding principal amount of each such Eurodollar Rate Loan to a
Base Rate Loan as to which the interest rate is not determined by reference to
the Eurodollar Rate as of the last day of such Interest Period; or (ii) in the
case of Base Rate Loans as to which the interest rate is determined by reference
to the Eurodollar Rate, the Borrower shall convert the then outstanding
principal amount of each such Loan to a Base Rate Loan as to which the interest
rate is not determined by reference to the Eurodollar Rate as of the last day of
such Interest Period. Each of the Lenders agrees that if clauses (i) or (ii)
above apply to Base Rate Loans, then the Base Rate will be determined without
reference to the Eurodollar Rate.

74

--------------------------------------------------------------------------------




3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the L/C Issuer or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the L/C Issuer or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the L/C Issuer or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the L/C
Issuer or other Recipient, the Borrower will pay to such Lender, the L/C Issuer
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, the L/C Issuer or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time upon written request of such Lender or such
L/C Issuer the Borrower will pay to such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender, the L/C Issuer
or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the L/C Issuer, such other Recipient or any of their
respective holding companies, as the case may be, as specified in subsection (a)
or (b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender, the L/C Issuer or such other
Recipient, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

75

--------------------------------------------------------------------------------




(d)    Delay in Requests. Failure or delay on the part of any Lender, the L/C
Issuer or such other Recipient to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s, the
L/C Issuer’s or such other Recipient’s right to demand such compensation;
provided that the Borrower shall not be required to compensate any Lender, the
L/C Issuer or any other Recipient pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender, the L/C Issuer or such other
Recipient, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s, the L/C
Issuer’s or such other Recipient’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan; provided
the Borrower shall have received at least 10 Business Days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 Business Days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 Business Days
from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

76

--------------------------------------------------------------------------------




3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable at the request of the
Borrower, use reasonable efforts to designate a different Lending Office for
funding or booking its Credit Extensions hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future and (ii) would not subject such Lender or the
L/C Issuer, as the case may be, to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender or the L/C Issuer, as the case
may be. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.
(b)    Replacement of Lenders. If any Lender (i) requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or (ii) gives a notice pursuant to
Section 3.02, unless notices under Section 3.02 have been given by Lenders
holding at least fifty percent (50%) of the outstanding Loans and Commitments
under any applicable tranche, and, in each case, such Lender has declined or is
unable to designate a different Lending Office in accordance with Section
3.06(a), then the Borrower may replace such Lender in accordance with Section
10.13.
3.07    Survival. All of the Borrower’s obligations under this Article 3 shall
survive termination of the Aggregate Commitments, repayment of all Obligations
hereunder, and resignation of the Administrative Agent.
ARTICLE 4    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Effectiveness and Initial Credit Extension. The
effectiveness of this Agreement and the obligation of the L/C Issuer and each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
or waiver of the following conditions precedent:
(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender, all in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders.
(b)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel (including appropriate local counsel) to the Loan
Parties, addressed to the Administrative Agent and each Lender (and expressly
permitting reliance by the successors and assigns of the Administrative Agent
and each Lender), dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders.

77

--------------------------------------------------------------------------------




(c)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance reasonably satisfactory to the
Administrative Agent and the Arrangers:
(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and complete as of the Closing Date;
(ii)    such certificates of resolutions or other action duly adopted by the
board of directors (or other governing body) of such Loan Party authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, incumbency certificates and/or other certificates of Responsible Officers
of each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party; and
(iii)    such certificates of good standing or the equivalent from each Loan
Party’s jurisdiction of organization or formation, as applicable.
(d)    Perfection and Priority of Liens. Receipt by the Administrative Agent of
the following:
(i)    results of lien searches with respect to each Loan Party (including a
search as to judgments, bankruptcy, tax and UCC matters) in each jurisdiction
and filing office in which filings or recordations under applicable Uniform
Commercial Code or other applicable Law should be made to evidence or perfect a
security interest with respect to such matters along with copies of the
financing statements on file referenced in such searches and, in each case,
indicating that the assets of such Loan Party are free and clear of all Liens
(other than Liens permitted hereunder);
(ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(iii)    all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank and undated stock powers attached thereto;
(iv)    evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters,
UCC-3 termination statements and landlords’ and bailees’ waiver and consent
agreements); provided that no such waiver or consent agreement shall be required
for any landlord or bailee if it cannot be obtained by the Loan Parties using
commercially reasonable efforts; and
(v)    copies of insurance policies or certificates of insurance of the Loan
Parties evidencing insurance coverage meeting the requirements set forth in the
Loan Documents, including appropriate endorsements to insurance policies naming
the Administrative Agent as additional insured (in the case of liability
insurance) or lender’s loss payee (in the case of hazard insurance) on behalf of
the Lenders.

78

--------------------------------------------------------------------------------




(e)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that the conditions
specified in Section 4.02(a) have been satisfied.
(f)    Chief Financial Officer’s Certificate. Receipt by the Administrative
Agent and the Arrangers of a certificate (in form and substance reasonably
satisfactory to the Administrative Agent and the Arrangers) signed by the chief
financial officer of the Borrower attesting to the Solvency of the Borrower and
its Subsidiaries, on a consolidated basis, after giving effect to the
Transactions.
(g)    Existing Credit Agreement. (i) Receipt by the Administrative Agent and
the Arrangers of evidence that the Existing Credit Agreement has been, or
concurrently with the initial Credit Extension is being refinanced and (ii) on
the Closing Date, immediately after giving effect to the Transactions, the
Borrower and its Subsidiaries shall have no outstanding Indebtedness (other than
the Obligations and Indebtedness permitted pursuant to Section 7.02).
(h)    Debt Ratings. The Borrower shall have received Debt Ratings as of a
recent date.
(i)    Financial Matters. The Administrative Agent and the Arrangers shall have
received:
(i)    the audited consolidated balance sheet of the Borrower and its
Subsidiaries and the related consolidated statements of income, stockholder’s
equity and cash flow for the fiscal year ended December 31, 2012 (the “Borrower
Audited Financial Statements”);
(ii)    the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries and the related consolidated statements of income and cash flow for
the fiscal quarter ended March 31, 2013 (the “Borrower Interim Financial
Statements”); and
(iii)    projections of balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries prepared by management of the
Borrower on a quarterly basis through December 31, 2014 and annually thereafter
for the five year period following the Closing Date.
(j)    PATRIOT Act. The Borrower and each of the other Loan Parties shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent or any Lender in order to
comply with requirements of the Act, applicable “know your customer” and
anti-money laundering rules and regulations.
(k)    Fees; Expenses. Receipt by (i) the Administrative Agent and the Arrangers
of any fees and reasonable and documented expenses required to be paid on or
before the Closing Date and (ii) the Lenders of any fees required to be paid on
or before the Closing Date.
(l)    Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all reasonable and documented fees, charges and disbursements of
a single primary legal counsel and, if necessary, one local counsel in any
relevant material jurisdiction to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent).
(m)    Prefunding Breakage Letter. If the Borrower selects the Eurodollar Rate
for the initial Credit Extension to be made on the Closing Date, the
Administrative Agent shall have received the letter agreement referred to in
Section 2.02(f).

79

--------------------------------------------------------------------------------




Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than with respect to a Committed
Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
(a)    the representations and warranties of the Borrower and each other Loan
Party contained in Article 5 or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or, if any such
representation or warranty is by its terms qualified by concepts of materiality
or reference to Material Adverse Effect, such representation or warranty shall
be true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if any such representation or warranty is
by its terms qualified by concepts of materiality or reference to Material
Adverse Effect, such representation or warranty shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 4.02, after the delivery of financial statements pursuant to Section
6.01(a) and (b), the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.
(b)    no Default shall have occurred and be continuing, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof; provided, however, that no L/C Applications shall
be required in connection with the Existing Letters of Credit becoming Letters
of Credit issued hereunder pursuant to Section 2.03(a)(i).
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE 5    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where

80

--------------------------------------------------------------------------------




its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party (a)
have been duly authorized by all necessary corporate or other organizational
action, and (b) do not (i) contravene the terms of any of such Person’s
Organization Documents; (ii) conflict with or result in any material breach or
contravention of any Material Contract to which such Person is a party; (iii)
result in the creation of any Lien (other than the creation of Liens permitted
under this Agreement) under, or require any payment to be made under any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries; (iv) conflict with
or result in any material breach or contravention of any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (v) violate any material Law that has or
could reasonably be expected to have or result in a Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except (x) such as have been obtained or made and are in
full force and effect, (y) filings necessary to perfect Liens created by the
Loan Documents, and (z) other approvals, consents, authorizations or other
actions by, or notices to, or filings the failure to obtain or perform which
would not adversely affect the Liens created under the Collateral Documents and
could not reasonably be expected to result in a Material Adverse Effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Borrower Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b)    The Borrower Interim Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and

81

--------------------------------------------------------------------------------




(ii) fairly present the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby; subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
(c)    Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(d)    The forecasted balance sheets, statements of income and cash flows of the
Borrower and its Subsidiaries delivered pursuant to Section 4.01(i)(iii) and
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by the Borrower to be reasonable
as of the date such forecasts were made available to the Arrangers.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
5.08    Ownership of Property; Liens; Investments.
(c)    Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(a)    There are no Liens on the property or assets of any Loan Party other than
those Liens set forth on Schedule 5.08(b), and the other Liens permitted by
Section 7.01.
(b)    Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries, showing as of
the date hereof (or, if applicable, the most recent date on which the Borrower
has delivered a supplement to Schedule 5.08(c) pursuant to Section 6.02(j)) the
street address, county or other relevant jurisdiction, state, record owner and
book and fair value thereof. Each Loan Party and each of its Subsidiaries has
good, marketable and insurable fee simple title to the real property owned by
such Loan Party or such Subsidiary, free and clear of all Liens, other than
Liens created or permitted by the Loan Documents, and as otherwise permitted by
Section 7.01.
(d)    Leased Real Property.
(i)    Schedule 5.08(d)(i) sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee, showing as of the date hereof (or, if applicable, the most recent
date on which the Borrower has delivered a supplement to Schedule 5.08(d)(i)
pursuant to Section 6.02(j)) the street address, county or other relevant
jurisdiction, state, lessor, lessee,

82

--------------------------------------------------------------------------------




expiration date and annual rental cost thereof. Each such lease is the legal,
valid and binding obligation of the lessor thereof, enforceable in accordance
with its terms except to the extent the failure of such lease to be so
enforceable would cause, or could reasonably be expected to result in, a
Material Adverse Effect upon the Loan Parties.
(ii)    Schedule 5.08(d)(ii) sets forth a complete and accurate list of all
leases of real property under which any Loan Party or any Subsidiary of a Loan
Party is the lessor, showing as of the date hereof (or, if applicable, the most
recent date on which the Borrower has delivered a supplement to Schedule
5.08(d)(ii) pursuant to Section 6.02(j)) the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms, except to the extent
the failure of such lease or leases (individually or in the aggregate) to be so
enforceable would cause, or could reasonably be expected to result in, a
Material Adverse Effect upon the Loan Parties.
(e)    Schedule 5.08(e) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof (other than intercompany Investments by one Loan Party in another Loan
Party), showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.
5.09    Environmental Compliance.
(a)    The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims have
not resulted and could not reasonably be expected to result in liability of the
Borrower or any of its Subsidiaries in an aggregate amount exceeding the
Threshold Amount.
(b)    Except as otherwise set forth in Schedule 5.09 or in such instances that
have not resulted and could not reasonably be expected to result in liability of
the Borrower or any of its Subsidiaries in an aggregate amount exceeding the
Threshold Amount, none of the properties currently or formerly owned or operated
by any Loan Party or any of its Subsidiaries is listed or proposed for listing
on the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no and never have been any underground
or above‑ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries.
(c)    (i) Except as otherwise set forth on Schedule 5.09 or in such instances
that have not resulted and could not reasonably be expected to result in
liability of the Borrower or any of its Subsidiaries in an aggregate amount
exceeding the Threshold Amount, neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and (ii) except as
otherwise set forth on Schedule 5.09, all Hazardous Materials generated, used,
treated, handled or stored

83

--------------------------------------------------------------------------------




at, or transported to or from, any property currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries have been disposed of in a
manner that has not resulted and could not reasonably be expected to result in
liability of the Borrower or any of its Subsidiaries in an aggregate amount
exceeding the Threshold Amount.
5.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such self-insurance through a captive
subsidiary and such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.
5.11    Taxes. The Borrower and its Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established in accordance with GAAP, and provided, however,
that this representation shall not be untrue if (a) the Borrower has made a good
faith judgment that tax returns are not required to be filed in a particular
state but it is subsequently determined or claimed by such state that the
Borrower was required to have so filed in such state, and (b) the failure to
have so filed does not result in a Material Adverse Effect. There is no proposed
tax assessment against the Borrower or any Subsidiary that would, if made, have
a Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
5.12    ERISA Compliance. With respect to paragraphs (b), (c), (d) and (e) of
this Section 5.12, except in such instances that have not resulted and could not
reasonably be expected to result in liability of the Borrower or any of its
Subsidiaries which has not been satisfied in an aggregate amount exceeding the
Threshold Amount:
(a)    Except as set forth on Schedule 5.12(a), as of the Closing Date neither
the Borrower nor any ERISA Affiliate maintains or is obligated to maintain or
contribute to either a Pension Plan or a Multiemployer Plan.
(b)    (i) each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state Laws, (ii) each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of the Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification, and (iii) the Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to the Pension Funding Rules, and no
application for a funding waiver or an extension of any amortization period
pursuant to the Pension Funding Rules has been applied for or obtained with
respect to any Pension Plan;
(c)    (i) there are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority with
respect to any Plan, and (ii) there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan;
(d)    (i) no ERISA Event has occurred or is reasonably expected to occur; (ii)
except as set forth on Schedule 5.12(d), no Pension Plan has any Unfunded
Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA);

84

--------------------------------------------------------------------------------




(iv) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could reasonably be expected to be subject to Section 4069 or 4212(c) of
ERISA; and
(e)    With respect to any employee benefit plan (i) maintained by any Borrower
or Subsidiary for the benefit of employees of such entity or entities who are
located in jurisdictions that are not subject to the laws of the United States,
and (ii) if (x) the benefits of which such plan are funded by assets set aside
in advance of the benefits being paid (each, a “Foreign Funded Plan”) (if any),
the fair market value of the assets of such Foreign Funded Plan are sufficient
to satisfy the accrued benefit obligations under such Foreign Funded Plan as of
the date hereof and (y) such plan is not a Foreign Funded Plan (each, a “Foreign
Non-Funded Plan”) (if any), the entity or entities responsible for the payment
of any benefits that may become payable under such Foreign Non-Funded Plan
maintain adequate reserves for the payment of any benefits accrued as of the
date hereof.
5.13    Subsidiaries; Equity Interests; Loan Parties. As of the date hereof (or,
if applicable, the most recent date on which the Borrower has delivered a
supplement to Schedule 5.13 pursuant to Section 6.02(j)), (a) no Loan Party has
any Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens except those created under the Collateral Documents and those permitted
pursuant to Section 7.01, (b) no Loan Party has any equity investments in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 5.13, and (c) set forth on Part (c) of Schedule 5.13 is a complete
and accurate list of all Loan Parties, showing as of such date (as to each Loan
Party) the jurisdiction of its incorporation or formation, the address of its
chief executive office and its United States taxpayer identification number or,
in the case of any Foreign Subsidiary that does not have a United States
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation or formation. The copy of the charter of
each Loan Party and each amendment thereto provided pursuant to Section 4.01(c)
is a true and correct copy of each such document, each of which is valid and in
full force and effect.
5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of the Borrower only or the Borrower and its Subsidiaries on a
consolidated basis) that are subject to the provisions of Section 7.01 or
Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.
(d)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

85

--------------------------------------------------------------------------------




5.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. The written reports, financial statements,
certificates and other information (taken as a whole) furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) do not contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case as of the date such information is provided
and as of the Closing Date; provided that, with respect to projected financial
information and estimates, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Intellectual Property; Licenses, Etc. The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the material trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, and Schedule 5.17 sets
forth a complete and accurate list of all such IP Rights owned or used by the
Borrower and each of its Subsidiaries as of the date hereof (or, if applicable,
the most recent date on which the Borrower has delivered a supplement to
Schedule 5.17 pursuant to Section 6.02(j)). To the knowledge of the Borrower, no
material slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any of its Subsidiaries infringes upon any rights
held by any other Person. Except as specifically disclosed on the date hereof in
Schedule 5.17, no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Borrower, threatened, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
5.18    Solvency. The Loan Parties are Solvent on a consolidated basis.
5.19    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
5.20    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and, except in such instances that have not
resulted and could not reasonably be expected to result in liability of the
Borrower or any of its Subsidiaries in an aggregate amount exceeding the
Threshold Amount, neither the Borrower nor any Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years.

86

--------------------------------------------------------------------------------




5.21    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.
5.22    Anti-Terrorism; Anti-Money Laundering.
(a)    No part of the proceeds of any Credit Extension hereunder will be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to:
(i)    a country subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time (such a country, a “Sanctioned
Country”); or
(ii)    (A) a Person named on the list of “Specially Designated Nationals and
Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (B) an agency of the government
of, an organization controlled by or a person resident in a Sanctioned Country,
to the extent subject to a sanctions program administered by OFAC (any of the
foregoing described in this clause (ii), a “Sanctioned Person”).
(b)    No Loan Party nor any of its Subsidiaries is (i) an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) in violation of (A) the
Trading with the Enemy Act, (B) any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V) or any
enabling legislation or executive order relating thereto or (C) the Act or (iii)
a Sanctioned Person.
5.23    Senior Indebtedness Status. The Obligations of each Loan Party and each
Subsidiary thereof under this Agreement and each of the other Loan Documents (a)
rank and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness and at least equal in priority to all senior unsecured
Indebtedness of each such Person and (b) are designated as “Senior Indebtedness”
(or the equivalent) under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness of such Person.
ARTICLE 6
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate contingent obligations that by their terms
survive the termination of the Loan Documents) hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail consistent with the Borrower Audited Financial
Statements or, as applicable, the Borrower Interim Financial Statements:

87

--------------------------------------------------------------------------------




(a)    upon the earlier of the date that is 90 days after the end of each fiscal
year of the Borrower or the date such information is filed with the SEC, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report
containing management’s discussion and analysis of such financial statements for
the fiscal year then ended and a report and opinion of an independent certified
public accountant of nationally recognized standing acceptable to the Required
Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;
(j)    upon the earlier of the date that is 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower or the date such
information is filed with the SEC, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, together with a report containing management’s discussion and
analysis of such financial statements for the fiscal quarter then ended and such
consolidated statements to be certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and
(b)    as soon as available, but in any event not later than 60 days after the
end of each fiscal year of the Borrower, an annual budget of the Borrower and
its Subsidiaries on a consolidated basis, including forecasts prepared by
management of the Borrower with a reasonable disclosure of the key assumptions
and drivers with respect to such budget, in form satisfactory to the
Administrative Agent and the Required Lenders, of consolidated balance sheets
and statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for such fiscal year.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Arranger:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default with respect to the
financial covenant set forth in Section 7.11, or, if any such Default shall
exist, stating the nature and status of such event (which may be limited to the
extent consistent with industry practice or the policy of the accounting firm
and which shall be in form and detail consistent with that delivered in
connection with the Borrower Audited Financial Statements, except for such
changes thereto as shall be consented to in writing by the Administrative
Agent);
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended June 30, 2013), a

88

--------------------------------------------------------------------------------




duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower (which delivery may, unless the Administrative Agent requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes), which
shall include a reasonably detailed calculation of the basket amount under
Sections 7.03(k)(i)(A) and 7.06(d)(i)(A);
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries, or any audit of
any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(e)    promptly after the furnishing thereof, copies of any material financial
statement or report furnished to any holder of debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;
(f)    as soon as available, but in any event within 30 days after the end of
each fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;
(g)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
(h)    not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) received under or
pursuant to any instrument, indenture, loan or credit or similar agreement
regarding or related to any breach or default by any party thereto or any other
event that could materially impair the value of the interests or the rights of
any Loan Party or otherwise have a Material Adverse Effect and, from time to
time upon request by the Administrative Agent, such information and reports
regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;
(i)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could (i)
reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in any mortgages that are included in the Collateral
Documents after the date hereof to be subject to any material restrictions on
ownership, occupancy, use or transferability under any Environmental Law;

89

--------------------------------------------------------------------------------




(j)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), (i) a report supplementing Schedules 5.08(b), 5.08(c),
5.08(d)(i) and 5.08(d)(ii), including an identification of all Material Real
Property disposed of by any Loan Party or any Subsidiary thereof during such
fiscal year, a list and description (including the street address, county or
other relevant jurisdiction, state, record owner and book value thereof) of all
Material Real Property acquired during such fiscal year and a description of
such other changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete; (ii) a report
supplementing Schedule 5.17, setting forth (A) a list of registration numbers
for all material patents, trademarks, service marks, trade names and copyrights
awarded to the Borrower or any Subsidiary thereof during such fiscal year and
(B) a list of all material patent applications, trademark applications, service
mark applications, trade name applications and copyright applications submitted
by the Borrower or any Subsidiary thereof during such fiscal year and the status
of each such application; and (iii) a report supplementing Schedule 5.13
containing a description of all changes in the information included in such
Schedule as may be necessary for such Schedule to be accurate and complete, each
such report to be signed by a Responsible Officer of the Borrower and to be in a
form reasonably satisfactory to the Administrative Agent;
(k)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request; and
(l)    promptly after any change in the location of the Borrower’s primary cash
management account to a new state.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (A) upon the written request of the
Administrative Agent or any Lender, the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower and the other Loan Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, SyndTrak or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive MNPI with respect to the Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the

90

--------------------------------------------------------------------------------




Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any MNPI (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
(d)    (i) if the Borrower or any Loan Party begins to maintain or contribute
to, or becomes obligated to maintain or contribute to, a Pension Plan or a
Multiemployer Plan, or (ii) of the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liabilities of the Loan Parties in excess of $1,000,000;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);
(e)    of the (i) occurrence of any Disposition of property or assets for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) occurrence of any sale of capital stock or other
Equity Interests for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(b)(iii), (iii) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(iv), and (iv) occurrence of any Insurance and
Condemnation Event for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.0(b)(v); and
(f)    in the case of any Investment made pursuant to Section 7.03(k) or any
Restricted Payment made pursuant to Section 7.06(d) that causes the aggregate
amount of Specified Transactions to exceed $10,000,000, the Borrower shall, on
or prior to the date that is three (3) Business Days following the date such
Investment or Restricted Payment is made, deliver to the Administrative Agent a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that the Borrower has
satisfied all of the applicable requirements of Section 7.03(k) with respect to
such Investment or Section 7.06(d) with respect to such Restricted Payment.

91

--------------------------------------------------------------------------------




Each notice pursuant to Section 6.03 (other than Sections 6.03(e) and (f)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken or proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness; provided that such payment and
discharge shall not be required with respect to any such tax liabilities,
assessments, governmental charges, levies, claims or Indebtedness so long as
(x)(i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings timely instituted and diligently conducted and the
applicable Loan Party or Subsidiary shall have set aside on its books adequate
reserves or other appropriate provisions with respect thereto in accordance with
GAAP and (ii) such contest operates to suspend collection of the contested tax
liabilities, assessments, governmental charges, levies, claims or Indebtedness
and enforcement of a Lien, if applicable, other than a Lien permitted under
Section 7.01 and (y) the failure to pay could not reasonably be expected to
result in a Material Adverse Effect.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted (provided that
the foregoing shall not be deemed to apply to any casualty or condemnation that
could not reasonably be expected to have a Material Adverse Effect); (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against (including, without limitation, hazard and business
interruption) by Persons engaged in the same or similar business, of such types
and in such amounts as are customarily carried under similar circumstances by
such other Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.
6.08    Compliance with Laws. Comply with the requirements of all applicable
Laws (including ERISA and the Act) and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

92

--------------------------------------------------------------------------------




6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender (in the case of a Lender, coordinated
through the Administrative Agent) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that in the absence of an Event of Default, the
Borrower will not be required to reimburse the expense of more than one such
visit for the Administrative Agent and the Lenders (or any of their respective
representatives or independent contractors) in a year.
6.11    Use of Proceeds. Use the proceeds of (a) the Initial Term A Loans and
the Initial Term B Loans to finance the Transactions, and (b) the Revolving
Credit Facility for general corporate purposes, including, but not limited to,
ongoing working capital, permitted share repurchases and Permitted Acquisitions;
provided that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.
6.12    Covenant to Guarantee Obligations and Give Security.
(a)    Subject to the proviso set forth below, (w) upon the formation or
acquisition of any new direct or indirect Subsidiary (other than an Immaterial
Subsidiary or an Excluded Foreign Subsidiary) by any Loan Party, (x) the
Borrower has knowledge that any Foreign Subsidiary ceases to constitute an
Excluded Foreign Subsidiary, (y) any Subsidiary ceases to constitute an
Immaterial Subsidiary or (z) if at any time any Subsidiary issues, guarantees or
otherwise is obligated on any Subordinated Indebtedness or any other
Indebtedness incurred pursuant to Section 7.02(j) and such Subsidiary is not a
Guarantor, in each case at the Borrower’s expense and at the times set forth
below (or such later times as may be determined by the Administrative Agent in
its sole discretion):
(i)    within 10 Business Days thereafter, cause such Subsidiary, and cause each
direct and indirect parent of such Subsidiary (if it has not already done so),
to duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the Secured Obligations,
(ii)    within 30 days (60 days with respect to any real property) thereafter,
cause such Subsidiary and each direct and indirect parent of such Subsidiary (if
it has not already done so) to duly execute and deliver to the Administrative
Agent deeds of trust, trust deeds, deeds to secure debt, mortgages and other
security and pledge agreements and supplements and joinders to existing
Collateral Documents, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including delivery of all Pledged
Interests (as defined in the Pledge Agreement) in and of such Subsidiary, and
other instruments of the type specified in Section 4.01(d)), securing payment of
all the Secured Obligations of such Subsidiary or such parent, as the case may
be, under the Loan Documents and constituting Liens on all such real and
personal properties,

93

--------------------------------------------------------------------------------




(iii)    within 30 days thereafter, cause such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) to take
whatever action (including the recording of mortgages, the filing of Uniform
Commercial Code financing statements, the giving of notices and the endorsement
of notices on title documents) may be necessary or advisable in the opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, and other security and
pledge agreements and supplements and joinders to existing Collateral Documents
delivered pursuant to this Section 6.12, enforceable against all third parties
in accordance with their terms,
(iv)    within 60 days thereafter, deliver to the Administrative Agent, upon the
request of the Administrative Agent in its sole discretion, a signed copy of an
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (i), (ii) and (iii) above, and, with respect to
such matters, in substantially the form of the opinions delivered pursuant to
Section 4.01(b), and as to such other matters as the Administrative Agent may
reasonably request,
(v)    as promptly as practicable thereafter, deliver, upon the request of the
Administrative Agent in its sole discretion, to the Administrative Agent, with
respect to each parcel of Material Real Property owned or held by such
Subsidiary, title reports, surveys and engineering, soils and other reports,
“life of the loan” flood zone determinations and, as applicable, flood insurance
and borrower notices (all in compliance with applicable regulations) and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent,
and
(vi)    within 30 days thereafter, deliver to the Administrative Agent such
Organization Documents, board resolutions or consents, incumbency, other
documents, and certificates referred to in Section 4.01, such updated Schedules
to the Loan Documents with respect to such Subsidiary and such other documents,
in each case as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.
provided, that, unless the Borrower and the Administrative Agent otherwise
agree, in no event shall (x) any Excluded Foreign Subsidiary or Immaterial
Subsidiary be required to guaranty the payment of any Secured Obligation (unless
the circumstances described in subclause (z) of clause (a) above apply), (y) the
Loan Parties, individually or collectively, be required to pledge in excess of
65% of the outstanding Equity Interests of any Excluded Foreign Subsidiary or
(z) a security interest be required to be granted on any property of any
Excluded Foreign Subsidiary or Immaterial Subsidiary as security for any Secured
Obligation; provided further that (I) any Loan Party that pledges the Equity
Interests of any Foreign Subsidiary shall only be required to execute a pledge
governed by any foreign Laws and (II) any Foreign Subsidiary that is not an
Excluded Foreign Subsidiary or Immaterial Subsidiary shall only be required to
enter into a guaranty or guaranty agreement supplement or take any action to
pledge its assets under the Collateral Documents if, in each case, (A) the
Administrative Agent reasonably determines that the benefits to the Lenders of
having such a pledge by such Loan Party governed by foreign Laws or having a
Foreign Subsidiary enter into such guaranty or guaranty supplement and pledge
its assets outweighs the cost to the Borrower and its Subsidiaries of such
actions and (B) the Administrative Agent requests such foreign Law pledge,
guaranty, guaranty supplement and/or pledge.

94

--------------------------------------------------------------------------------




(b)    Upon the acquisition or creation of any property by any Loan Party, if
such property, having a fair market value in excess of $2,000,000 individually
and $5,000,000 in the aggregate for all such real property (“Material Real
Property”), that in the judgment of the Administrative Agent is not already
subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, at the Borrower’s
expense and to the extent required under the Collateral Documents (in each case
at the times set forth below or such later times as may be determined by the
Administrative Agent in its sole discretion):
(i)    within 10 Business Days after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
reasonably satisfactory to the Administrative Agent,
(ii)    within 30 days (60 days with respect to any real property) after such
acquisition, cause the applicable Loan Party to duly execute and deliver to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, and other security and pledge agreements and supplements and joinders
to existing Collateral Documents, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent, securing payment of all the
Secured Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties,
(iii)    within 30 days after such acquisition, cause the applicable Loan Party
to take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties,
(iv)    within 60 days after such acquisition, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii) above
and, with respect to such matters, in substantially the form of the opinions
delivered pursuant to Section 4.01(b), and as to such other matters as the
Administrative Agent may reasonably request, and
(v)    as promptly as practicable after any acquisition of real property,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to such real property title reports,
surveys and engineering, soils and other reports, “life of the loan” flood zone
determinations and, as applicable, flood insurance and borrower notices (all in
compliance with applicable regulations) and environmental assessment reports,
each in scope, form and substance satisfactory to the Administrative Agent,
provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.
(c)    Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrower shall, at the Borrower’s
expense:
(i)    within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail reasonably satisfactory to the Administrative
Agent, and

95

--------------------------------------------------------------------------------




(ii)    as promptly as practicable after such request, deliver, upon the request
of the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of real property owned or held by the Borrower and
its Subsidiaries, title reports, surveys and engineering, soils and other
reports, “life of the loan” flood zone determinations and, as applicable, flood
insurance and borrower notices (all in compliance with applicable regulations)
and environmental assessment reports, each in scope, form and substance
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.
(d)    At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure
debt, mortgages, and other security and pledge agreements and supplements and
joinders to existing Collateral Documents.
6.13    Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that (i) its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP or (ii) the failure to take such action has not resulted
and could not reasonably be expected to result in liability of the Borrower or
any of its Subsidiaries in an aggregate amount exceeding the Threshold Amount
for all such failures.
6.14    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

96

--------------------------------------------------------------------------------




6.15    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and promptly cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
6.16    Material Contracts. Perform and observe in all material respects all the
terms and provisions of each Material Contract to be performed or observed by
it, maintain each such Material Contract in full force and effect, enforce each
such Material Contract in accordance with its material terms, take all such
action to such end as may be from time to time reasonably requested by the
Administrative Agent and, upon reasonable request of the Administrative Agent,
make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so; provided, however, that the Loan Parties’
obligations under this Section 6.16 shall not apply with respect to any
operating leases (including leases of real property) unless the breach or
termination of such lease could reasonably be expected to result in a Material
Adverse Effect upon the Loan Parties.
6.17    Cash Collateral Accounts. Maintain, and cause each of the other Loan
Parties to maintain, all Cash Collateral Accounts with Wells Fargo or another
commercial bank located in the United States, which has accepted the assignment
of such accounts to the Administrative Agent for the benefit of the Secured
Parties pursuant to the terms of the Security Agreement.
6.18    Maintenance of Debt Ratings. Use commercially reasonable efforts to
maintain all Debt Ratings.
ARTICLE 7    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than inchoate contingent obligations that by their
terms survive the termination of the Loan Documents) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 5.08(b) and any
replacements, modifications, renewals or extensions thereof; provided that (i)
the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(d),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any replacement, modification, renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.02(d);

97

--------------------------------------------------------------------------------




(c)    Liens for taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
suppliers’, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA which has resulted or could
reasonably be expected to result in liability, together with any other Lien
imposed by ERISA, in an aggregate amount in excess of the Threshold Amount;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds, governmental contracts and other obligations of a like nature
incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments and other similar encumbrances and title deficiencies
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens securing judgments, attachments and awards for the payment of money
not constituting an Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.02(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
(j)    Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers so long as such
Liens are for amounts not yet due and payable or delinquent or, to the extent
such amounts are so due and payable, such amounts are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP;
(k)    leases of the real properties of any Loan Party or any Subsidiary, in
each case entered into in the ordinary course of the business of such Loan Party
or Subsidiary so long as such leases and do not, individually or in the
aggregate, (i) interfere in any material respect with the ordinary conduct of
the business of any Loan Party or any Subsidiary or (ii) materially impair the
use (for its intended purposes) or the value of the property subject thereto;
(l)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents and other investment property on deposit
in one or more accounts maintained by any Loan Party or any Subsidiary, in each
case granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained, solely securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting

98

--------------------------------------------------------------------------------




arrangements; provided that in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
(m)    Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Loan Party or any
Subsidiary to the extent securing Indebtedness permitted by Section 7.02 (and
not created in anticipation or contemplation thereof); provided that such Liens
do not extend to property not subject to such Liens at the time of acquisition
(other than improvements thereon) and are no more favorable to the lienholders
than such existing Lien;
(n)    licenses of IP Rights granted by any Loan Party or any Subsidiary in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Loan Parties and their Subsidiaries;
(o)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods;
(p)    Liens securing Indebtedness incurred pursuant to Section 7.02(h);
provided that (i) such Liens do not extend to, or encumber, property which
constitutes Collateral and (ii) such Liens extend only to the property (or
Equity Interests) of the Foreign Subsidiary incurring such Indebtedness or a
Subsidiary of such Foreign Subsidiary that is not a Loan Party; and
(q)    other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $10,000,000; provided that if any such Lien attaches to any
Collateral it is either junior to, or subordinated to, the Liens created under
the Loan Documents pursuant to agreements in form and substance reasonably
satisfactory to the Administrative Agent.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
(b)    Indebtedness of (i) a Subsidiary of the Borrower owed to the Borrower or
another Loan Party or of the Borrower owed to a Loan Party, which Indebtedness
shall in each case, (A) constitute Collateral, (B) be on subordination terms, if
any, reasonably acceptable to the Administrative Agent and (C) be otherwise
permitted under the provisions of Section 7.03; or (ii) a Subsidiary of the
Borrower that is not required to be a Loan Party owed to another Subsidiary of
the Borrower that is not a Loan Party;
(c)    Indebtedness under the Loan Documents;
(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; (ii) such
refinancing, refunding, renewing or

99

--------------------------------------------------------------------------------




extending Indebtedness has a later or equal final maturity and longer or equal
weighted average life than the Indebtedness being renewed or refinanced; (iii)
the terms of the collateral (if any) and the subordination (if any), and other
material terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended; and
(iv) the interest rate applicable to any such refinancing, refunding, renewing
or extending Indebtedness does not exceed the then applicable market interest
rate;
(e)    Guarantees of any Loan Party in respect of Indebtedness otherwise
permitted under this Section 7.02;
(f)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i) and refinancing and renewals
thereof; provided, however, that the aggregate amount of all such Indebtedness
at any one time outstanding shall not exceed $10,000,000;
(g)    Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Loan Party in the ordinary course of business, including
guarantees or obligations of any Loan Party with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed); provided, however, that the aggregate amount
of all such Indebtedness at any one time outstanding shall not exceed
$10,000,000;
(h)    other Indebtedness (whether of Loan Parties or Subsidiaries that are not
Loan Parties) in an aggregate principal amount not to exceed $20,000,000 at any
time outstanding, of which:
(i)    an amount of such Indebtedness up to but not exceeding $5,000,000 at any
time outstanding may be Indebtedness of Foreign Subsidiaries that is secured by
Liens permitted by Section 7.01(p), and provided that all other Indebtedness
permitted by this clause (h) shall at all times be unsecured, and
(ii)    an amount of such Indebtedness up to but not exceeding $5,000,000 at any
time outstanding may be Indebtedness of Foreign Subsidiaries that are holding
companies of other Subsidiaries but that also have operations other than serving
as holding companies and holding and licensing intellectual property;
(i)    unsecured Earnout Obligations in an aggregate amount not to exceed (i)
$25,000,000 at any time outstanding if the Consolidated Total Leverage Ratio
(determined at the time of incurrence on a pro forma basis after giving effect
to such Earnout Obligations) is greater than or equal to 3.00 to 1.00; (ii)
$40,000,000 at any time outstanding if the Consolidated Total Leverage Ratio
(determined at the time of incurrence on a pro forma basis after giving effect
to such Earnout Obligations) is less than 3.00 to 1.00 but greater than or equal
to 2.50 to 1.00; or (iii) $65,000,000 at any time outstanding if the
Consolidated Total Leverage Ratio (determined at the time of incurrence on a pro
forma basis after giving effect to such Earnout Obligations) is less than 2.50
to 1.00;
(j)    (i) unsecured Indebtedness (including Subordinated Indebtedness) of the
Borrower or any other Loan Party; provided that (A) no Default shall have
occurred and be continuing or would be caused by the incurrence of such
Indebtedness; (B) after giving effect to the incurrence of such Indebtedness and

100

--------------------------------------------------------------------------------




the receipt and application of the proceeds thereof, the Consolidated Total
Leverage Ratio (determined based on the financial information received for the
fiscal quarter most recently ended prior to the date of incurrence of such
Indebtedness for which financial statements have been delivered to the
Administrative Agent pursuant to Section 4.01(i)(ii), 6.01(a) or 6.01(b), as
applicable, and assuming the funding in full of such Indebtedness) would be at
least 0.25 below the then applicable ratio set forth in Section 7.11; (C) such
Indebtedness does not mature, require any scheduled payment of principal,
require any mandatory payment, redemption or repurchase prior to the date that
is six months after the latest of the maturity dates of all Term Loans or
Commitments in effect at the time of issuance of such Indebtedness (other than a
customary mandatory prepayment or mandatory offer to repurchase in connection
with a change of control or asset sale that requires the prior payment in full
of, and termination of all commitments with respect to, the Obligations as a
condition to such mandatory prepayment or mandatory offer to repurchase);
provided that any Indebtedness that automatically converts to, or is
exchangeable into, notes or other Indebtedness that meet this clause (C) shall
be deemed to satisfy this condition so long as the Borrower or applicable Loan
Party irrevocably agrees at the time of the issuance thereof to take all actions
necessary to convert or exchange such Indebtedness); (D) such Indebtedness does
not include any financial performance “maintenance” covenants (whether stated as
a covenant, default or otherwise, although “incurrence-based” financial tests
may be included) or cross-defaults (but may include cross-defaults at the final
stated maturity thereof and cross-acceleration); and (E) such Indebtedness bears
interest at a rate that has been approved by the Borrower’s board of directors
(or other equivalent governing body); and (ii) any refinancings, refundings,
renewals or extensions of such Indebtedness; provided that (A) the principal
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or contingent obligor
with respect thereto is not changed, as a result or in connection with such
refinancing; (B) no Default shall have occurred and be continuing or would be
caused by such refinancing, refunding, renewal or extension; (C) such
refinancing, refunding, renewing or extending Indebtedness shall have a maturity
date that is equal to or later than the final maturity date of the Indebtedness
being refinanced, refunded, renewed or extended; (D) the terms of the
subordination (if any) and other material terms taken as whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are (1) no
less favorable in any material respect to the Loan Parties or the Lenders than
the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended or (2) otherwise permitted under
clause (i) above; and (E) the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate; and
(k)    Indebtedness in connection with an overdraft line in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding.
7.03    Investments. Make or hold any Investments, except:
(a)    Investments held by the Borrower and its Subsidiaries in the form of cash
and Cash Equivalents;
(b)    loans and advances to officers, directors and employees of the Borrower
and Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes and to purchase Equity Interests of Borrower;
(c)    (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof as set forth on Schedule 5.08(e),
(ii) additional Investments by the Borrower

101

--------------------------------------------------------------------------------




and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing at the time of such Investment or would result from such Investment,
additional Investments by the Loan Parties in Subsidiaries that are not Loan
Parties in an aggregate outstanding amount not to exceed $10,000,000 (but
excluding, for purposes of such calculation, any such Investments that are made
for the purpose of paying the additional contingent consideration described on
Schedule 7.02 with respect to the prior acquisition of all of the Equity
Interests of Warphi N.V., a Belgian company);
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted by Section 7.02;
(f)    Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 5.08(e) and any extensions,
renewals or reinvestments thereof;
(g)    Permitted Acquisitions of Persons that become Guarantors or otherwise
become Loan Parties pursuant to and in accordance with all applicable provisions
of Section 6.12;
(h)    Investments consisting of (i) negotiable instruments held for collection
in the ordinary course of business or (ii) lease, utility and other similar
deposits in the ordinary course of business;
(i)    Investments made by the Borrower or any Subsidiary that consist of
consideration received in connection with a Disposition made in compliance with
Section 7.05;
(j)    purchases of Equity Interests of Borrower to the extent permitted
pursuant to Sections 7.06(d) or (e);
(k)    so long as no Default shall exist or result therefrom, the Borrower may
make Investments; provided that after giving effect thereto:
(i)    the amount of such Investment shall be limited as follows:
(A)    if the Consolidated Total Leverage Ratio (determined at the time such
Investment is made based on the financial information received for the fiscal
quarter most recently ended prior to such time for which financial statements
have been delivered to the Administrative Agent pursuant to Section 4.01(i)(ii),
6.01(a) or 6.01(b), as applicable, and on a pro forma basis after giving effect
to such Investment and any Indebtedness incurred in connection therewith) is
less than (1) 3.25 to 1.00 during the period from the Closing Date through June
29, 2015 and (2) 3.00 to 1.00 thereafter, the aggregate amount of such proposed
Investment, together with all other Investments made pursuant to this Section
7.03(k) (including any Investments made pursuant to clause (B) of this Section
7.03(k)(i)) and all Restricted Payments made pursuant to Section 7.06(d), shall
not exceed an aggregate amount during the term of this Agreement equal to the
sum of (1) $150,000,000 plus (2) Retained Excess Cash Flow; and

102

--------------------------------------------------------------------------------




(B)    if the Consolidated Total Leverage Ratio is not as set forth in clause
(A) above, the aggregate amount of such proposed Investment, together with all
other Investments made pursuant to this Section 7.03(k)(i)(B) during the
immediately preceding consecutive twelve month period and all Restricted
Payments made pursuant to Section 7.06(d)(i)(B) during such period, shall not
exceed $5,000,000;
(ii)    the Borrower shall be in pro forma compliance (determined at the time
such Investment is made based on the financial information received for the
fiscal quarter most recently ended prior to such time for which financial
statements have been delivered to the Administrative Agent pursuant to Section
4.01(i)(ii), 6.01(a) or 6.01(b), as applicable, and on a pro forma basis after
giving effect to such Investment and any Indebtedness incurred in connection
therewith) with the financial covenant set forth in Section 7.11; and
(iii)    Liquidity shall not be less than $25,000,000 immediately after giving
effect to any such Investment and any Indebtedness incurred in connection
therewith;
provided, in each case, that, for the avoidance of doubt, any Investment
permitted to be made pursuant to the applicable basket amount set forth in
clause (i)(A) of this Section 7.03(k) based on the Consolidated Total Leverage
Ratio determined at such time shall not result in an Event of Default under this
Section 7.03(k) solely due to a change in the Consolidated Total Leverage Ratio
after the date such Investment is made; and
(l)    other Investments not exceeding $5,000,000 in the aggregate in any fiscal
year of the Borrower; provided, however, that no Investments made pursuant to
this Section 7.03(l) shall be Investments of Loan Parties in Foreign
Subsidiaries.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that the following
shall be permitted:
(a)    any Subsidiary may merge with or dissolve or liquidate into (i) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries; provided that when any Loan
Party is merging with another Subsidiary, such Loan Party shall be the
continuing or surviving Person;
(b)    any Loan Party other than the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;
(c)    any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation or dissolution) to (i) another Subsidiary that is not a Loan Party
or (ii) to a Loan Party;
(d)    in connection with any Permitted Acquisition, the Borrower or any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) in the case of a merger to which the Borrower is not a party, the Person
surviving such merger shall be a direct or indirect wholly-owned Subsidiary of
the Borrower, (ii) in the case of any such merger to which the Borrower is a
party, the Borrower is the surviving Person and (iii) in the

103

--------------------------------------------------------------------------------




case of any such merger to which any Loan Party (other than the Borrower) is a
party, the surviving Person in such merger is, or becomes, a Loan Party;
(e)    so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto
(i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving corporation and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving corporation;
(f)    any Dispositions in compliance with Section 7.05; and
(g)    Investments in compliance with Section 7.03(c)(iv).
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete, surplus or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property in the form of an Investment permitted pursuant
to Section 7.03;
(e)    Dispositions permitted by Section 7.04 (other than Section 7.04(f));
(f)    Dispositions consisting of exclusive licenses permitted under
Section 7.01(n), provided, however, that such exclusive licenses shall consist
of licenses granted in the ordinary course of the Borrower’s or other Loan
Parties’ business;
(g)    Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the book value
of any property Disposed of in reliance on this clause (g) shall not exceed
$1,000,000, (iii) the aggregate book value of all property Disposed of in
reliance on this clause (g) in any fiscal year shall not exceed $2,000,000, (iv)
such Disposition is for fair market value, and (v) not less than 50% of the
purchase price for such asset shall be paid to the Borrower or such Subsidiary
in cash;
(h)    so long as no Default shall occur and be continuing, the grant of any
option or other right to purchase any asset in a transaction that would be
permitted under the provisions of Section 7.05(g); and
(i)    leases of real or personal property in the ordinary course of business
and in accordance with the applicable Collateral Documents;
provided, however, that any Dispositions made pursuant to this Section
(excluding Dispositions made pursuant to clause (g)) of assets with a fair
market value in excess of the Threshold Amount shall be for fair

104

--------------------------------------------------------------------------------




market value. To the extent the Required Lenders or all the Lenders, as
applicable, waive the provisions of this Section 7.05 with respect to the sale
of any Collateral, or any Collateral is sold as permitted by this Section 7.05,
such Collateral (unless sold to a Loan Party) shall be sold free and clear of
the Liens created by the Collateral Documents, and, so long as the Borrower
shall have provided the Administrative Agent such certifications or documents as
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Section 7.05, the Administrative Agent shall take all actions they
deem appropriate or that is reasonably requested by the Borrower in order to
effect the foregoing.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except the following:
(a)    (i) each Subsidiary may make Restricted Payments to a Loan Party and any
other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made and (ii) each Subsidiary that is
not a Loan Party may make Restricted Payments to any other Subsidiary that is
not a Loan Party and any other Person that owns a direct Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)    so long as no Default shall exist or result therefrom, the Borrower and
each Subsidiary may (i) purchase, redeem or otherwise acquire its Equity
Interests with the proceeds received from the substantially concurrent issuance
of new Qualified Equity Interests and (ii) prepay, redeem, purchase, defease or
otherwise satisfy any Subordinated Indebtedness or Indebtedness permitted under
Section 7.02(j) with the proceeds received from the substantially concurrent
issuance of new Qualified Equity Interests;
(d)    so long as no Default shall exist or result therefrom, the Borrower may
make Restricted Payments; provided that after giving effect thereto:
(i)    the amount of such Restricted Payment shall be limited as follows:
(A)    if the Consolidated Total Leverage Ratio (determined at the time such
Restricted Payment is made based on the financial information received for the
fiscal quarter most recently ended prior to such time for which financial
statements have been delivered to the Administrative Agent pursuant to Section
4.01(i)(ii), 6.01(a) or 6.01(b), as applicable, and on a pro forma basis after
giving effect to such Restricted Payment and any Indebtedness incurred in
connection therewith) is less than (1) 3.25 to 1.00 during the period from the
Closing Date through June 29, 2015 and (2) 3.00 to 1.00 thereafter, the
aggregate amount of such proposed Restricted Payment, together with all other
Restricted Payments made pursuant to this Section 7.06(d) (including any
Restricted Payments made pursuant to clause (B) of this Section 7.06(d)(i)) and
all Investments made pursuant to Section 7.03(k), shall not exceed an aggregate
amount during the term of this Agreement equal to the sum of (1) $150,000,000
plus (2) Retained Excess Cash Flow; and
(B)    if the Consolidated Total Leverage Ratio is not as set forth in clause
(A) above, the aggregate amount of such proposed Restricted Payment, together
with all other Restricted Payments made pursuant to this Section 7.06(d)(i)(B)
during the immediately

105

--------------------------------------------------------------------------------




preceding consecutive twelve month period and all Investments made pursuant to
Section 7.03(k)(i)(B) during such period, shall not exceed $5,000,000;
(ii)    the Borrower shall be in pro forma compliance (determined at the time
such Restricted Payment is made based on the financial information received for
the fiscal quarter most recently ended prior to such time for which financial
statements have been delivered to the Administrative Agent pursuant to Section
4.01(i)(ii), 6.01(a) or 6.01(b), as applicable, and on a pro forma basis after
giving effect to such Restricted Payment and any Indebtedness incurred in
connection therewith) with the financial covenant set forth in Section 7.11; and
(iii)    Liquidity shall not be less than $25,000,000 immediately after giving
effect to any such Restricted Payment and any Indebtedness incurred in
connection therewith;
provided, in each case, that, for the avoidance of doubt, any Restricted Payment
permitted to be made pursuant to the applicable basket amount set forth in
clause (i)(A) of this Section 7.06(d) based on the Consolidated Total Leverage
Ratio determined at such time shall not result in an Event of Default under this
Section 7.06(d) solely due to a change in the Consolidated Total Leverage Ratio
after the date such Restricted Payment is made;
(e)    so long as no Default shall exist or result therefrom, repurchases of
Equity Interests of the Borrower from employees or directors of the Borrower and
its Subsidiaries to the extent that (i) the proceeds of such repurchases are
applied to satisfy withholding tax obligations arising in connection with the
vesting of restricted Equity Interests and (ii) the aggregate amount of such
repurchases pursuant to this Section 7.06(e) during the term of this Agreement
shall not exceed $25,000,000; and
(f)    the Borrower and each Subsidiary may refinance, refund, renew or extend
any Subordinated Indebtedness and any unsecured Indebtedness incurred under
Section 7.02(j), in each case in accordance with Section 7.02(j)(ii).
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto or reasonable extensions thereof.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable in
all material respects to the Borrower or such Subsidiary as would be obtainable
by the Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to the following:
(a)    transactions between or among the Loan Parties;
(b)    Restricted Payments permitted pursuant to Section 7.06;
(c)    Investments permitted pursuant to Section 7.03(b);
(d)    reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, equity
compensation and other benefit plans) and indemnification arrangements, in each
case approved by the board of directors or applicable senior management of the
Borrower; and

106

--------------------------------------------------------------------------------




(e)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business and otherwise not prohibited by the Loan Documents.
7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that:
(a)    limits the ability of any Subsidiary to make Restricted Payments to the
Borrower or any Subsidiary Guarantor or to otherwise transfer property to or
invest in the Borrower or any Subsidiary Guarantor, except (A) any agreement in
effect on the date hereof and set forth on Schedule 7.09; (B) any agreement in
effect at the time any Subsidiary becomes a Subsidiary of the Borrower, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of the Borrower; (C) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of a
Subsidiary; (D) customary provisions restricting assignment of any agreement
entered into by a Subsidiary in the ordinary course of business; (E) any holder
of a Lien permitted by Section 7.01 restricting the transfer of the property
subject thereto; (F) customary restrictions and conditions contained in any
agreement relating to the Disposition of any property permitted under
Section 7.05 pending the consummation of such Disposition; (G) in the case of
any joint venture which is not a Loan Party, restrictions in such joint
venture’s Organization Documents or pursuant to any joint venture agreement or
stockholders agreements solely to the extent of the Equity Interests of or
property held in the subject joint venture or other entity, so long as the
Investment in such joint venture is otherwise permitted by Section 7.03,
(H) customary provisions in Indebtedness permitted pursuant to this Agreement
but no more restrictive than the provisions in this Agreement and provided that
none of such provisions shall prohibit a Loan Party from, or adversely affect a
Loan Party’s ability to, make Restricted Payments to the Borrower or any
Subsidiary Guarantor, or (I) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 7.02(f) (provided that any such
restriction contained therein relates only to the asset or assets financed
thereby);
(b)    limits the ability of any Subsidiary (other than an Excluded Foreign
Subsidiary) to Guarantee the Indebtedness of the Borrower and the other Loan
Parties under the Loan Documents;
(c)    limits the ability of the Borrower or any Subsidiary (other than an
Excluded Foreign Subsidiary) to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Administrative Agent pursuant to this
Agreement or the other Loan Documents other than customary limitations on Liens
contained in any agreement with respect to Indebtedness incurred pursuant to
Section 7.02(j) that are based upon an incurrence based financial test that is
less restrictive than the financial ratio requirements set forth in Sections
2.14 and 7.02(j) hereof and permits, as of the date of execution thereof, Liens
to secure the Commitments and Loans hereunder as well as the Incremental
Increases permitted to be incurred pursuant to Section 2.14(a)(i)(A); or
(d)    requires the grant of a Lien to secure an obligation of the Borrower or
any Loan Party if a Lien is granted to the Administrative Agent pursuant to this
Agreement or the other Loan Documents other than customary provisions in any
agreement with respect to Indebtedness incurred pursuant to Section 7.02(j) to
the extent that such requirement would occur only as a result of the violation
by the Borrower or any Subsidiary (other than an Excluded Foreign Subsidiary) of
a limitation on the creation, incurrence, assumption or suffering to exist of
Liens on its property that is permitted under clause (c) of this Section.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning

107

--------------------------------------------------------------------------------




of Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
7.11    Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio at any time during any Measurement Period to be greater than the
corresponding ratio set forth below:
Period
Maximum Consolidated
Total Leverage Ratio
Closing Date through December 30, 2013
4.25 to 1.00
December 31, 2013 through June 29, 2014
4.00 to 1.00
June 30, 2014 through December 30, 2014
3.75 to 1.00
December 31, 2014 through June 29, 2015
3.50 to 1.00
June 30, 2015 and thereafter
3.25 to 1.00



7.12    Amendments of Organization Documents. Amend any of its Organization
Documents, other than any such amendments or modifications that are not adverse
to the interests of the Administrative Agent or the Secured Parties.
7.13    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
7.14    Prepayments, Etc. of Subordinated Indebtedness. Pay, prepay, redeem,
purchase, defease or otherwise satisfy any Subordinated Indebtedness prior to
the scheduled maturity thereof in any manner that would be in violation of any
subordination terms of such Subordinated Indebtedness, except (a) prepayments,
redemptions, purchases, defeasances or satisfaction of any Subordinated
Indebtedness with proceeds of a substantially concurrent issuance of Qualified
Equity Interests or (b) refinancings and refundings of any Subordinated
Indebtedness in accordance with Section 7.02(j)(ii).
7.15    Modifications of Certain Indebtedness. Amend, modify, waive or
supplement (or permit the modification, amendment, waiver or supplement of) in
any respect any of the terms or provisions of any Subordinated Indebtedness or
any Indebtedness permitted under Section 7.02(j), which would materially and
adversely affect the rights or interests of the Administrative Agent and Lenders
hereunder.
ARTICLE 8    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following (an “Event of Default”):
(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within four Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02, (g) or (h), 6.03(a),
6.03(b), 6.03(c), 6.05(a), 6.10, 6.11, 6.12, or Article 7; provided that a
breach of Section 7.11 shall not constitute an Event of Default with respect to
any

108

--------------------------------------------------------------------------------




Term B Loans unless and until the Revolving Credit Lenders and the Term A
Lenders have declared all amounts outstanding under the Revolving Credit
Facility and the Term A Facility, respectively, to be due and payable and all
outstanding Revolving Credit Commitments to be terminated, in each case in
accordance with this Agreement and such declaration has not been rescinded; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues and is not waived for a period of 30 days after the earlier to occur
of (i) the date upon which the Borrower receives written notice thereof from the
Administrative Agent or any Lender and (ii) the date upon which any Loan Party
has knowledge of such failure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or, if any such representation, warranty,
certification or statement is by its terms qualified by concepts of materiality
or reference to Material Adverse Effect, such representation, warranty,
certification or statement shall be incorrect or misleading in any respect) when
made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
(beyond the grace period, if any, provided in the agreement pursuant to which
such Indebtedness was created, but not exceeding 30 days) make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which a Loan Party or any Subsidiary thereof is an Affected Party (as defined
in such Swap Contract) and, in either event, the Swap Termination Value owed by
such Loan Party or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its

109

--------------------------------------------------------------------------------




property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person in respect of obligations that, (x) if
resulting from actions of two or more obligees that are not Affiliates of each
other, shall be for $1,000,000 or more, and (y) if resulting from actions of
only one obligee shall be for $5,000,000 or more, and with respect to either (x)
or (y), remains undischarged, unvacated, unbonded or unstayed for 30 consecutive
days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third‑party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby.
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders (or if such Event of Default results solely
from a breach of Section 7.11 that has not become an Event of Default with
respect to the Term B Facility pursuant to Section 8.01(b), the Required Pro
Rata Lenders), take any or all of the following actions:

110

--------------------------------------------------------------------------------




(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document (or, in the case the Required Pro
Rata Lenders are taking such action, only the Loans and Obligations under the
Revolving Credit Facility and the Term A Facility) to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Section 2.15 and 2.16, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article 3), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

111

--------------------------------------------------------------------------------




Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article 9
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE 9    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except for the Borrower’s
specific rights contained in Section 9.06, the provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 and Article 10
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

112

--------------------------------------------------------------------------------




9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any

113

--------------------------------------------------------------------------------




other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article 4 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (such consent not to be
unreasonably withheld, delayed or conditioned and not to be required if an Event
of Default has occurred and is continuing), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders, consented to by the Borrower (such consent
not to be unreasonably withheld, delayed or conditioned and not to be required
if an Event of Default has occurred and is continuing) and accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative

114

--------------------------------------------------------------------------------




Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) except for any indemnity
payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint and the Borrower consents to
(such consent not to be unreasonably withheld, delayed or conditioned and not to
be required if an Event of Default has occurred and is continuing) a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender
(other than any rights to indemnity payments owed to the retiring L/C Issuer or
Swing Line Lender, as the case may be), (ii) the retiring L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents or co-documentation
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall

115

--------------------------------------------------------------------------------




have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer in any such proceeding.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), payment in full of all obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements for which the Administrative Agent has received written notice
pursuant to Section 9.11 (other than any such Secured Cash Management Agreements
and Secured Hedge Agreements as to which arrangements satisfactory to the
applicable Cash Management Bank or Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01;
(b)    to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

116

--------------------------------------------------------------------------------




Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements in the event all the following have
occurred: (a) the Aggregate Commitments have terminated, (b) all Obligations
have been paid in full (other than contingent indemnification obligations), and
(c) all Letters of Credit have terminated or expired (other than Letters of
Credit as to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the L/C Issuer shall have been made).
ARTICLE 10    
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 4.01 without the written consent
of each Lender;

117

--------------------------------------------------------------------------------




(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 or any other provision of this Agreement or any other
Loan Document, if the effect of such amendment, modification or waiver is to
require the Revolving Credit Lenders to make Revolving Credit Loans (pursuant to
a substantially concurrent request by the Borrower) when such Revolving Credit
Lenders would not otherwise be required to do so without the written consent of
the Required Revolving Credit Lenders;
(c)    extend (except as expressly provided in Section 2.17) or increase the
Commitment of any Lender (or reinstate the Commitment of any Lender terminated
pursuant to Section 8.02) without the written consent of such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to any Lender hereunder or under such other Loan Document
(except as expressly provided in Section 2.17) without the written consent of
each Lender directly and adversely affected thereby;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document to any Lender entitled to such amount without the written consent
of each Lender directly and adversely affected thereby; provided, however, that
only the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (ii) subject to clause
(vi) of the “provided further” clause below to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
(f)    change (i) Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby or (ii) the order of application of any reduction
in the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in each case in any manner that directly and adversely
affects the Lenders under a Facility without the written consent of each Lender
directly and adversely affected thereby except that (A) Extensions may be made
pursuant to Section 2.17, (B) Auctions may be held pursuant to Section 2.18 and
(C) assignments of Term B Loans may be made to Affiliates of the Borrower on
terms and conditions (including an aggregate Dollar cap) approved by the
Administrative Agent and the Required Lenders;
(g)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” to reduce the percentage set forth therein or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder (other than the definitions specified in clause
(ii) of this Section 10.01(g)), without the written consent of each Lender, (ii)
the definition of “Required Revolving Credit Lenders” to reduce the percentage
set forth therein without the written consent of each Revolving Credit Lender,
(iii) the definition of “Required Term A Lenders” to reduce the percentage set
forth therein without the written consent of each Term A Lender, (iv) the
definition of “Required Term B Lenders” to reduce the percentages set forth
therein without the written consent of each Term B Lender or (v) the definition
of “Required Pro Rata Lenders” to reduce the percentage set forth therein
without the written consent of each Term A Lender and each Revolving Credit
Lender;
(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

118

--------------------------------------------------------------------------------




(i)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
(j)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term A Facility, the Required
Term A Lenders, (ii) if such Facility is the Term B Facility, the Required Term
B Lenders and (iii) if such Facility is the Revolving Credit Facility, the
Required Revolving Credit Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
neither the Fronting Fee Letter nor the Engagement Letter may be amended, or
rights or privileges thereunder waived, except in a writing executed only by the
parties thereto; (v) unless a breach of Section 7.11 has become an Event of
Default with respect to the Term B Loans in accordance with Section 8.01, any
amendment, waiver or consent of Section 7.11 (or any defined terms used therein,
but only for purposes of Section 7.11 and not for any other purposes, including,
without limitation, any pro forma compliance or incurrence tests) may only be
effected with consent of the Borrower and the Required Pro Rata Lenders (or the
Administrative Agent with the consent of the Required Pro Rata Lenders) and
shall not require the vote of any Term B Lender and (vi) the Administrative
Agent and the Borrower shall be permitted to amend any provision of the Loan
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Loan Document) if the Administrative Agent
and the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent that, by its terms, requires the consent
of all Lenders or each affected Lender under a Facility may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender under a Facility
that, by its terms, affects any Defaulting Lender disproportionately adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each Lender directly affected thereby and that has been approved by
the Required Lenders, the Borrower may replace such non-consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).
Notwithstanding any provision herein to the contrary, this Agreement may be
amended in accordance with Section 2.14 in connection with any Incremental
Increase.
10.02    Notices; Effectiveness; Electronic Communications.

119

--------------------------------------------------------------------------------




(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR

120

--------------------------------------------------------------------------------




OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain MNPI with
respect to the Borrower or its securities for purposes of United States federal
or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

121

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or the Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay, promptly following written
demand therefor, (i) all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates (but limited, in the case of legal fees and expenses, to
the reasonable and documented fees, disbursements and other charges of one
counsel to the Administrative Agent and its Affiliates and, if necessary, a one
local counsel in any relevant material jurisdiction), in connection with the
syndication of the credit facilities provided for herein, due diligence in
connection therewith, and the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable out of pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (but limited,
in the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of (x) one counsel to the Administrative Agent
and Wells Fargo Securities taken as a whole, special or foreign counsel and, if
necessary, of one local counsel to the Administrative Agent and Wells Fargo
Securities, taken as a whole, in any relevant material jurisdiction, and in the
case of an actual or perceived conflict of interest, one additional counsel in
each relevant jurisdiction to each group of affected persons similarly situated
taken as a whole and (y) one counsel to the Lenders (taken as a whole), special
or foreign counsel and, if necessary, of one local counsel to the Lenders (taken
as a whole) in any relevant material jurisdiction; provided that in the case of
an actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction to each group of affected Lenders similarly situated
(taken as a whole)), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

122

--------------------------------------------------------------------------------




(b)    Indemnification by the Borrower. The Borrower and each other Loan Party
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Arranger, each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented costs and expenses (but
limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of (x) one
counsel to the Administrative Agent and its Affiliates and, if reasonably
necessary, a single specialty or local counsel for the Administrative Agent and
its Affiliates in each relevant specialty or jurisdiction, as applicable and (y)
one counsel to all Indemnitees taken as a whole (other than the Administrative
Agent and its Affiliates) and, if reasonably necessary, a single specialty or
local counsel for all Indemnitees taken as a whole (other than the
Administrative Agent and its Affiliates) in each relevant specialty or
jurisdiction, as applicable; provided that in the case of an actual or perceived
conflict of interest with respect to any of the foregoing counsel, one
additional counsel in each relevant specialty or jurisdiction, as applicable, to
each group of affected Indemnitees similarly situated and taken as a whole),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or such Indemnitee’s Related
Parties, (y) result from a claim brought by the Borrower or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment from a court of competent
jurisdiction in its favor on such claim, or (z) any dispute solely among the
Indemnitees (other than any claims (i) against an Indemnitee in its capacity as
or in fulfilling its role as an agent or arranger or any similar role under this
Agreement or any other Loan Document or (ii) arising out of any act or omission
of the Borrower or any Subsidiary of the Borrower or any of their respective
Affiliates). This Section 10.04(b) shall not apply with respect to any Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, but without relieving the Borrower from its obligation to do so,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided

123

--------------------------------------------------------------------------------




that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than five Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(other than a Defaulting Lender) and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i)

124

--------------------------------------------------------------------------------




to an assignee in accordance with the provisions of Section 10.06(b), (ii) by
way of participation in accordance with the provisions of Section 10.06(d), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term A Facility or the Term B Facility, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld, delayed or conditioned) to a lesser amount;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required unless (1) an Event of
Default has occurred and

125

--------------------------------------------------------------------------------




is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned) shall be required for assignments
in respect of (1) any unfunded Term A Commitment, Term B Commitment or any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) any Term Loan
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;
and
(C)    the consent of the L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld, delayed or conditioned) shall be required for any
assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment

126

--------------------------------------------------------------------------------




and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption and each Incremental Amendment delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or, the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(f) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to provide to the applicable Lender the forms described in Section 3.01(f) as
though it were a Lender providing such forms to the Borrower and to be subject
to the provisions of Sections 3.06 and 10.13 as if it were an assignee under
subsection (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with

127

--------------------------------------------------------------------------------




respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive unless the sale of
such participation to such Participant is made with the Borrower’s prior written
consent. Each Lender that sells a participation agrees, at the Borrower's
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Revolving Credit Commitment and Revolving Credit Loans
pursuant to Section 10.06(b), Wells Fargo may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Wells Fargo as L/C Issuer or
Swing Line Lender, as the case may be. If Wells Fargo resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/ C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Wells Fargo resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in any such outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements reasonably
satisfactory to Wells Fargo to effectively assume the obligations of Wells Fargo
with respect to such Letters of Credit.

128

--------------------------------------------------------------------------------




10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14 or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) with the prior written consent of the
Borrower, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(i) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include MNPI concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of MNPI and (c) it will handle such MNPI in accordance with
applicable Law, including United States federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, or the L/C Issuer or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower may be contingent or unmatured or

129

--------------------------------------------------------------------------------




are owed to a branch, office or Affiliate of such Lender or the L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/ C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to any L/C Issuer, constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
an original executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

130

--------------------------------------------------------------------------------




10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is a Defaulting Lender, (iv) any Lender does not
approve any consent, waiver or amendment that (A) requires the approval of all
Lenders or all affected Lenders in accordance with the terms of Section 10.01
and (B) has been approved by the Required Lenders, or (v) any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b) and any premiums due pursuant to Section
2.05(c);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment pursuant to clause (a)(iv) above, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.

131

--------------------------------------------------------------------------------




(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS

132

--------------------------------------------------------------------------------




CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    California Judicial Reference. If any action or proceeding is filed in
a court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision; provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Borrower shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.
10.17    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arrangers
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
any Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, any Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic

133

--------------------------------------------------------------------------------




Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
10.19    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
10.20    Time of the Essence. Time is of the essence of the Loan Documents.
10.21    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
10.22    Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement, effective from and
after the Closing Date. The execution and delivery of this Agreement shall not
constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Closing Date, the credit facilities described in the
Existing Credit Agreement, shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all loans and other
obligations of the Borrower outstanding as of such date under the Existing
Credit Agreement, shall be deemed to be loans and obligations outstanding under
the corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the Closing Date, reflect the respective Revolving
Credit Commitment of the Lenders hereunder.
[SIGNATURE PAGES FOLLOW]



134

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
ON ASSIGNMENT, INC.,
a Delaware corporation
By: /s/ James L. Brill    
Name: James L. Brill
Title: Treasurer







On Assignment, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------




WELLS FARGO BANK NATIONAL
ASSOCIATION, as Administrative Agent


By: /s/ Jamie Chen    
Name: Jamie Chen
Title: Vice President




WELLS FARGO BANK NATIONAL
ASSOCIATION, as an L/C Issuer, Swing Line
Lender and a Lender


By: /s/ Jamie Chen    
Name: Jamie Chen
Title: Vice President





On Assignment, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------




Bank of America, N.A.


By: /s/ Jean S. Manthorne    
Name: Jean S. Manthorne
Title: Senior Vice President

On Assignment, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------




BMO Harris Financing, Inc.


By: /s/ Naghmeh Hashemifard    
Name: Naghmeh Hashemifard
Title: Managing Director

On Assignment, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------




Capital One, N.A.


By: /s/ Van Buren Knick II    
Name: Van Buren Knick II
Title: Senior Vice President

On Assignment, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






FIFTH THIRD BANK


By: /s/ Brian Anderson    
Name: Brian Anderson
Title: Vice President

On Assignment, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA    


By: /s/ D.W. Scott Johnson    
Name: D.W. Scott Johnson
Title: Authorized Signatory

On Assignment, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------




Union Bank, N.A.


By: /s/ David J. Stassel    
Name: David J. Stassel
Title: Vice President

On Assignment, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------




Sun Trust Bank


By: /s/ Elizabeth Greene    
Name: Elizabeth Greene
Title: Managing Director

On Assignment, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------




COMERICA BANK


By: /s/ Mark C. Skrzynski    
Name: Mark C. Skrzynski
Title: Vice President

On Assignment, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------




 
Rabobank N.A.


By: /s/ Sean W. Morreale    
Name: Sean W. Morreale
Title: Senior Vice President



On Assignment, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------




SCHEDULE 1.01
EXISTING LETTERS OF CREDIT
Section A: Letters of Credit issued by Wells Fargo Bank, National Association
Letter of Credit #
Applicant
Beneficiary
US Dollar Amount
Issue Date
Expiry Date
Currency
IS0003894
Apex Systems, Inc.
10-30 South Wacker, L.P.
$30,000.00
10/05/2011
10/31/2013
USD
IS0009021
Apex Systems, Inc.
Pacific Indemnity Company
$25,000.00
01/09/2012
01/01/2014
USD
IS0009022
Apex Systems, Inc.
St. Paul Fire and Marine Insurance Company
$613,611.00
01/09/2012
01/01/2014
USD
IS0009471
Apex Systems, Inc.
Broad Financial Center LLC
$70,466.67
01/18/2012
05/31/2013
USD



Section B: Letters of Credit issued by Bank of America, N.A.
Letter of Credit #
Applicant
Beneficiary
US Dollar Amount
Issue Date
Expiry Date
Currency
3052407
On Assignment, Inc.
The Travelers Indemnity Company
$800,000.00
11/27/2002
10/31/2013
USD
68046635
On Assignment, Inc.
Sentry Insurance A Mutual Company
$1,450,000.00
10/30/2009
10/31/2013
USD




Schedule 1.01

--------------------------------------------------------------------------------




SCHEDULE 5.08(b)
EXISTING LIENS
DEBTOR


JURISDICTION
SECURED PARTY
FILING INFO
COLLATERAL DESCRIPTION
On Assignment, Inc.


Delaware Secretary of State
Dell Financial Services, LLC


51235358
Filed: 4-21-05


Continuation:
2010 0985436
Filed: 3-23-10


Amendment:
2010 4019455
Filed: 11-16-10


Computer equipment












Amendment changes SP name from Dell…LP to Dell…LLC
On Assignment, Inc.


Delaware Secretary of State
De Lage Landen Financial Services, Inc.


2008 4201180
Filed: 12-9-08


Amendment:
2008 4334197
Filed: 12-31-08


Computer equipment




Amendment removed org ID number
On Assignment, Inc.


Los Angeles County, CA
Los Angeles County Tax Collector
20031987330
Filed: 7-11-03
County tax lien:
$1089.51
On Assignment, Inc.


Los Angeles County, CA
Los Angeles County Tax Collector
20031987331
Filed: 7-11-03
County tax lien:
$2329.03
Oxford Global Resources, Inc.


Delaware Secretary of State


U.S. Bank Equipment Finance
2012 1015736
Filed: 3-15-12
Equipment
VISTA Staffing Solutions, Inc.
675 East 2100 South, #390
Salt Lake City, UT 84106


Utah Secretary of State
Cisco Systems Capital Corporation
170 W. Tasman Drive
San Jose, CA 95134


275848200545
Filed: 8-8-05


Continuation:
Filed: 7-28-2010


Leased equipment – computer networking and telecommunications related


Schedule 5.08(b)

--------------------------------------------------------------------------------




DEBTOR


JURISDICTION
SECURED PARTY
FILING INFO
COLLATERAL DESCRIPTION
VISTA Staffing Solutions, Inc.
675 East 2100 South, #390
Salt Lake City, UT 84106


Utah Secretary of State
Wells Fargo Equipment Finance, Inc.
733 Marquette Avenue
Minneapolis, MN 55402


305099200600
Filed: 10-12-06


Amendment:
Filed: 12-22-06


Continuation:
Filed: 9-19-11


Leased furniture and fixtures
Healthcare Partners, Inc.
Georgia-
Superior Court Clerks Cooperative Authority
NEC Financial Services, LLC
007-2011-004384
Filed: 3-9-11
Equipment – telephone related
Healthcare Partners, Inc.
Georgia-
Superior Court Clerks Cooperative Authority
NEC Financial Services, LLC
007-2011-004661
Filed: 3-14-11
Equipment – telephone related



Apex Systems, Inc.
As of the Closing Date, filings for precautionary purposes made with respect to
true leases of personal property originally between Apex Systems, Inc. and each
of BB&T, Branch Banking and Trust Company, Capital One, N.A., Cobb Technologies
Leasing LLC, CSC Leasing Company, EVB (Hanover Bank), First Capital, First
Market Bank, Fulton Bank, GreatAmerica Leasing Company, Manufacturers and Trade
Trust Company as successor by Merger to Provident Bank, Middleburg Bank,
Middleburg Financial, Paragon Commercial Bank, People’s Bank of Virginia,
Premier Bank, Inc., River City Bank, Sona Bank, StellarOne Bank, Stellar One
Bank, SunTrust Bank, Union Bank, Union First Market Bank, US Bancorp, Virginia
Commonwealth Bank and Xenith Bank.





Schedule 5.08(b)

--------------------------------------------------------------------------------




SCHEDULE 5.08(c)
OWNED REAL PROPERTY
None.

Schedule 5.08(c)

--------------------------------------------------------------------------------




SCHEDULE 5.08(d)(i)
LEASED REAL PROPERTY
(LESSEE)
Lessee
Lessor
Address
(with county)
Expiration Date
Annual Rent
Assignment Ready, Inc.
South Coast Executive
3100 Bristol St Suite 550,
Costa Mesa, CA 92626
Orange County
6/30/2016


$58,165.00


Assignment Ready, Inc.
The Realty Associates Fund VII LP
1150 Bayhill Drive, #200
San Bruno, CA 94066
San Mateo County
1/31/2015


$87,698.00


Assignment Ready, Inc.
Transwestern Columbia Centre II
9450 W. Bryn Mawr Road, #260
Rosemont, IL 60018
Cook County
4/30/2017


$54,249.00


Assignment Ready, Inc.
Rukh South Plainfield Prop., L.L.C.
517 US Highway 1 South, Suite 2150,
Iselin, NJ 08830
Middlesex County
7/31/2016


$48,400.00


Assignment Ready, Inc.
Triad Enterprises, LLC
8778 Wolff Court, #207
Westminster, CO 80030
Adams County
9/30/2013




$23,529.00


Assignment Ready, Inc.
Bala Pointe Owner, LP
111 Presidential Blvd., #240
Bala Cynwyd, PA 19004
Montgomery County
10/31/2016


$131,584.00


Assignment Ready, Inc.
Hub Properties Trust
1500 Market St., W. Tower Suite LM 545
Philadelphia, PA 19102
Philadelphia County
08/31/2017


$46,079.00


Assignment Ready, Inc.
Chase Merritt Four Corners, LLC
5333 Westheimer, #880
Houston, TX 77056
Harris County
1/31/2014


$64,190.00


Assignment Ready, Inc.
Campanelli Westfield LLC
300 Crown Colony, Suite 503
Quincy, MA 02169
Norfolk County
2/28/2015


$45,090.00


Assignment Ready Inc
401 Edgewater LLC
301 Edgewater Place, Suite 210,
Wakefield, MA 01880
Middlesex County
8/31/2016


$50,126.00




Schedule 5.08(d)(i)

--------------------------------------------------------------------------------




Lessee
Lessor
Address
(with county)
Expiration Date
Annual Rent
Assignment Ready, Inc.
Mack-Cali WP Realty Assoc., L.L.C.
One Water Street, 2nd Floor
White Plains, NY 10601
Westchester County
3/31/2016


$54,270.00


Assignment Ready, Inc.
Rio Vista Tower III LLC
9095 Rio San Diego Drive, #300
San Diego, CA 92108
San Diego County
6/30/2016


$200,057.00


Assignment Ready, Inc.


Rio Vista Tower III LLC
9095 Rio San Diego Drive, #240
San Diego, CA 92108
San Diego County
9/31/2018


$181,276.80


Assignment Ready, Inc.


GRE Carlton Plaza LLC
c/o Bantry Holdings LIC
20750 Ventura Blvd
Suite 355
Woodland Hills, CA 91364
Los Angeles County
6/30/2018


$66,445.00


Assignment Ready, Inc.
Unico Properties, Inc.
1325 Fourth Avenue, #1430
Seattle, WA 98101
King County
5/31/2014


$50,876.00


Assignment Ready, Inc.
Bingham Center LLC
30600 Telegraph Rd Suite 1160,
Bingham Farms, MI 48025
Oakland County
5/31/2016


$18,690.00


Oxford Global Resources, Inc.


Chagrin-Green LLC
23250 Chagrin Blvd., #375
Beachwood, OH 44122
Cuyahoga County
12/31/2017


$79,544.00


Assignment Ready, Inc.
Best Property Fund, LLC
13601 Preston Road, #600 & 670E
Dallas, TX 75240
Dallas County
7/31/2013


$
100,832.00


Assignment Ready, Inc.


Paramenter Park Central, LP
12750 Merit Drive Suite 850
Dallas, TX 75251
Dallas County
11/30/2018


$128,500.04


Assignment Ready, Inc.
Cardello Associates
1501 Reedsdale Street, #2002
Pittsburgh, PA 15233
Allegheny County
1/31/2014


$42,534.00


Assignment Ready, Inc.
NNN VF 7777
Bonhomme Avenue, LLC
7777 Bonhomme Avenue, Suite 1901
Clayton, MO 63105
St. Louis County
10/31/2015


$28,666.00




Schedule 5.08(d)(i)

--------------------------------------------------------------------------------




Lessee
Lessor
Address
(with county)
Expiration Date
Annual Rent
Assignment Ready, Inc.
Riderwood Associates, L.P.
1122 Kenilworth Drive, #118
Towson, MD 21204
Baltimore County
7/31/2017


$63,576.00


Assignment Ready, Inc.
Utah State Retirement Investment
605 N. US Highway 169, #220
Plymouth, MN 55441
Hennepin County
10/31/2014


$29,088.00


Assignment Ready, Inc.
Court International, LLC
2550 University Avenue W., #315N
St. Paul, MN 55114
Ramsey County
2/28/2018


$47,996.00


Assignment Ready, Inc.
Washington Real Estate Investment Trust
51 Monroe Street, #506
Rockville, MD 20850
Montgomery County
1/31/2017


$51,325.00


Vista Staffing Solutions, Inc.
Teachers Concourse LLC
Two Concourse Parkway, #245
Atlanta, GA 30328
Fulton County
12/31/2015


$133,180.00


Assignment Ready, Inc.
Whitnall – Summit Company, LLC
6737 W. Washington Street, Suite 3470
West Allis, WI 53214
Milwaukee County
9/30/2018


$118,435.00


Assignment Ready, Inc.
MLIC Asset Holdings II, LLC,
DBA Stoneridge
6140 Stoneridge Mall Road, #360
Pleasanton, CA 94588
Alameda County
5/31/2014


$46,193.00


Assignment Ready, Inc.
Bascom Sub, LLC
2105 S. Bascom Ave., #390
Campbell, CA 95008
Santa Clara County
5/31/2015


$132,094.00


Assignment Ready, Inc.
Duke Realty Ohio
9987 Carver Road, Suite 510
Blue Ash, OH 45242
Hamilton County
2/28/2016


$234,763.00


Assignment Ready, Inc.
Parkway Fountains LLC
1702 E. Highland Ave., #315
Phoenix, AZ 85016
Maricopa County
4/30/2014


$17,115.00


Assignment Ready, Inc.
Healthcare Property Group, L.L.C.
8300 Health Park, #233
Raleigh, NC 27615
Wake County
9/30/2018




$73,795.00


Assignment Ready, Inc.
Hines VAF II Sacramento Properties GP LLC
555 University Ave Suite 170
Sacramento, CA 95825
Sacramento County
6/30/2015


$19,115.00




Schedule 5.08(d)(i)

--------------------------------------------------------------------------------




Lessee
Lessor
Address
(with county)
Expiration Date
Annual Rent
Assignment Ready, Inc.
VV USA City, L.P.
201 N. Illinois Street, #1500
Indianapolis, IN 46204
Marion County
7/31/2014


$58,798.00


Assignment Ready, Inc.
Mack-Cali Realty L.P.
365 West Passaic Street
Rochelle Park, NJ 07622
Bergen County
1/31/2015


$49,793.00


Assignment Ready, Inc.
Beacon #10, L.L.C.
4421 Stuart Andrew Blvd., #300
Charlotte, NC 28217
Mecklenburg County
1/31/2018


$41,424.00


Assignment Ready, Inc.
Rivergate Acquisition Company LLC
400 North Ashley Dr, Suite 1310,
Tampa, FL 33602
Hillsborough County
12/31/2016


$73,116.00


Assignment Ready, Inc.
Greystone Office, LP
7200 North Mopac, Suite 165
Austin, TX 78731
Travis County
4/30/2017


$48,069.00


Assignment Ready, Inc.
Regus Management Group, LLC
7545 Irvine Center Dr, Suite 205 &206
Irvine, CA 92618
Los Angeles County
2/28/2014


$28,800.00


Assignment Ready, Inc.
R.Reusse Construction Co, Limited
100 Allstate Pkwy Suite 300,
Markham, ON L3R 6H3
Canada
1/14/2014


$18,401.00


Assignment Ready, Inc.




One Broward Blvd Holdings, LLC
One East Broward Blvd
Suite 604
Ft. Lauderdale, FL 33301
6/30/2016


$18,476.00


Assignment Ready, Inc.
Regus Management Group, LLC
845 Third Ave
Suite 625
New York, NY 10022
New York County
06/30/2014


$42,000.00


Assignment Ready, Inc.
Joe Kenny, III DBA
Old Jonestown Office Suites
6230 Old Jonestown Road, #A
Harrisburg, PA 17112
Dauphin County
2/28/2018


$38,538.00


Assignment Ready, Inc.
Tower Building Investors
1970 Broadway, #200
Oakland, CA 94612
Alameda County
10/31/2015


$50,209.00




Schedule 5.08(d)(i)

--------------------------------------------------------------------------------




Lessee
Lessor
Address
(with county)
Expiration Date
Annual Rent
Assignment Ready, Inc.
Spectrum Building of Texas, L.L.P.
613 Northwest Loop 410, #210
San Antonio, TX 78216
Bexar County
11/30/2013


$30,170.00


Assignment Ready, Inc.
West Colony Offices Associates, L.P.
1200 Valley West Dr., #502
Des Moines, IA 50266
Polk County
7/30/2015


$17,980.00


Assignment Ready, Inc.
L.D. Hancock Family, LLC
218 S. Thomas Street, #205
Tupelo, MS 38801
Lee County
11/30/2015


$52,355.00


Assignment Ready, Inc.
Fairfield Merrittview SPE L.L.C
383 Main Ave Suite 602,
Norwalk, CT 06851
Fairfield County
3/31/2019


$155,636.00


On Assignment, Inc.
Calabasas BCD, Inc
26745 Malibu Hills Road
Calabasas, CA 91301
Los Angeles County
11/30/2021


$670,164.00


Oxford Global Resources, Inc.
Professional Commercial Office Management and 200 Brown Partners, LLC
200 Brown Road, #308
Fremont, CA 94539
Alameda County
10/31/2013


$20,375.0f0


Oxford Global Resources, Inc.
Franklin Street Properties Corp.
505 South 336 St Suite 530,
Federal Way, WA 98003
King County
9/30/2016


$116,717.00


Oxford Global Resources, Inc.
Zell Two Inc.
5700 Corporate Drive, #235
Pittsburgh, PA 15237
Allegheny County
1/31/2014


$37,265.00


Oxford Global Resources, Inc.
Lexington Palm Beach, LLC
4200 Northcorp Parkway suite 300,
Palm Beach Gardens, FL 33410
Palm Beach County
9/30/2019


$314,222.00


Oxford Global Resources, Inc.
Congress Street Holdings, LLC
211 Congress St, 8th floor,
Boston, MA 02110
Suffolk County
5/14/2016


$95,190.00


Oxford Global Resources, Inc.
525 Junction Road L.L.C.
525 Junction Rd
Suite 4000
Madison, WI 53717
Dane County
7/14/2022


$337,296.96




Schedule 5.08(d)(i)

--------------------------------------------------------------------------------




Lessee
Lessor
Address
(with county)
Expiration Date
Annual Rent
Oxford Global Resources, Inc.
Bixby Land Company
6825 W. Galveston Street, #7
Chandler, AZ 85226
Maricopa County
06/2013


$
76,560.00


Oxford Global Resources, Inc


San Tan Corporate Center II, LLC
3100 West Ray Rd
Chandler, AZ 85226
Maricopa County


5/04/2023
$391,632.00


(first 10 months’ rent abated)


Oxford Global Resources, Inc.
FRB Associates, LLC
100 Corporate Drive, #102
Windsor, CT 06095
Hartford County
4/30/2014


$60,944.00


Oxford Global Resources, Inc.
W Street Realty, LLC


155 West Street, Suite 7
Wilmington, MA 01887
Middlesex County
3/31/2014
(early termination as of 6/2013)


$41,796.00


Oxford Global Resources, Inc.


NEBC Andover LLC
10 New England Business Center
Andover, MA 01810
Essex County
7/31/18


$62,652.00


Oxford Global Resources, Inc.
John Hancock Life Insurance Company
1515 E. Woodfield Road, Suite 810
Schaumburg, IL 60173
Cook County
5/31/2014


$11,088.00


Oxford Global Resources, Inc.
Oakmead Terrace, LLC
1230 Oakmead Parkway, #204 &206
Sunnyvale, CA 94085
Santa Clara County
1/31/2015


$35,484.00


Oxford Global Resources, Inc.
Cummings Properties LLC
100 Cummings Center, #206C, 206N, 206L
Beverly, MA 01915
Essex County
12/30/2015


$603,414.00


Oxford Global Resources, Inc.
Alliance #3 Building Partners, LLC
440 Alliance Gateway Freeway, #100
Fort Worth, TX 76177
Tarrant County
3/31/2016


$112,800.00


Oxford Global Resources, Inc.
Theater of Marlborough,
a Municipal Corporation City Hall
255 Main Street, Room 103
Marlborough, MA 01752
Middlesex County
month to month
$4,200.00 (monthly)


Oxford Global Resources, Inc.
Regus Management Group, LLC
4449 Easton Way suite 2035, 2037, Columbus, OH 43219
Franklin County
5/31/14


$30,456.00




Schedule 5.08(d)(i)

--------------------------------------------------------------------------------




Lessee
Lessor
Address
(with county)
Expiration Date
Annual Rent
Vista Staffing Solutions, Inc.
William & Linda Metrie
9910 W. Layton
Greenfield, WI 53228
Milwaukee County
9/30/2013




$44,400.00


Vista Staffing Solutions, Inc.
Duke Realty Limited Partnership
1735 North Brown Rd Suite 100,
Lawrenceville, GA 30043
Gwinnett County
8/31/2015


$260,777.00


Vista Staffing Solutions, Inc.
Vitoly, LLC
275 E. 200 South
Salt Lake City, UT 84111
Salt Lake County
12/31/2016


$529,746.00


Lab Support UK Limited
Omnia Offices Limited
Omnia One, Queen Street
Sheffield, South Yorkshire
S1 2DG, United Kingdom
8/1/2012


£22,800.00


Lab Support UK Limited
MEPC Birchwood Park No. 1 Limited and
MPEC Birchwood Park No. 2 Limited
Chadwick House, Birchwood Park
Warrington, Cheshire
WA3 6AE, United Kingdom
07/02/13
Auto renews


£12,420.00


On Assignment Lab Support BV
ING Real Estate Investments Management (NL) B.V.
Graadt van Roggenweg 344
3531 AH Utrecht, Netherlands
12/31/2014
€
35,477.00


Lab Support UK Limited
Emory Properties Limited of Elizabeth House
Royal Albert House Sheet Street
Windsor, Berkshire
SL4 1BE, United Kingdom
8/30/2015


£50,580.00


Oxford Global Resources, Inc.
Karamex Limited
Penrose Wharf, Penrose Quay
Cork, Ireland
10/4/2013


€79,995.00


Lab Support Belgium N.V.
Antwerp Business Center
De Keyserfei
5 bus 58
2018 Antwerpen
06/30/2013


€68,566.08


Sharpstream Life Sciences, Ltd.
18 Mantell Street London (No1) Limited
18 Mansell St 1st floor,
London, E1 8AA
UK
12/31/2016


£56,100.00


Sharpstream Life Sciences Business Consulting (Shanghai) Co. Ltd.
Shanghai Automotive Asset Management Co., Ltd.
No. 4 Lane 1139, Pudong Ave.
Pudong New Areas, Shanghai 200135 China
2/28/2013


¥36,000.00


Valesta ETT, S.L.
Regus Barcelona
Gran Vía de les Corts Catalanes 583,Planta 5ª, 08011 Barcelona, Spain
4/30/2013


€27,840.00


Valesta ETT, S.L.
Regus


Stationsplein 91 & 105, 5211 BM 's-Hertogenbosch, The Netherlands
9/30/2012


€25,800.00




Schedule 5.08(d)(i)

--------------------------------------------------------------------------------




Lessee
Lessor
Address
(with county)
Expiration Date
Annual Rent
Valesta ETT, S.L.
NEGOCENTER MADRID
Paseo de la Castellana 135, planta 7a, 28046 Madrid, Spain
12/1/2012


€8,346.00


Valesta NV
QRS NV
Business Park E19, Battelsesteenweg 455E, 2800 Mechelen, Belgium
3/31/2018


€88,305.00


Valesta NV


Office Park of Mont-Saint Guibert E ITS


5 rue Emile Francqui,
1435 Mont-Saint-Guibert,
Belgium
9/30/2021
$
64,165.56


Apex Systems, Inc.
ASI Partners LLC
4400 Cox Road, Suite 200
Glen Allen, VA 23060
Henrico County
9/30/2015


$630,494.75


Apex Systems, Inc.
ASI Sadler Place
5020 Sadler Place
Glen Allen, VA 23060
Henrico County
4/3/2017


$635,545.35


Apex Systems, Inc.
Peter Schwartz Management Co., Inc.
211 N. Union Street, Suite 220
Alexandria, VA 22314
Alexandria City County
5/31/2016
$
114,881.86


Apex Systems, Inc.
CRP-3 Fairview Park


3190 Fairview Park Drive, Suite 200
Falls Church, VA 22042
Fairfax County
12/31/2013
$
486,935.04


Apex Systems, Inc.
Lichtin/Wade LLC
Wade Park Boulevard, Suite 302
Raleigh, NC 27607
Wake County
1/31/2014
$
211,441.96


Apex Systems, Inc.
Columbia 100 LLC
8820 Columbia 100 Pkwy, Suite 402
Columbia, MD 21045
Howard County
8/1/2015
$
136,299.96


Apex Systems, Inc.
APG PCE, LLC


53 Perimeter Center East, Suite 300
Atlanta, GA 30346
Dekalb County
7/30/2017
$
151,078.60


Apex Systems, Inc.
10-30 South Wacker, L.P.


30 S. Wacker Drive, Suite 1660
Chicago, IL 60606
Cook County
2/28/2016
$
48,783.24


Apex Systems, Inc.
FCA Fund Chicago II c/o Faison & Associates LLC


8430 West Bryn Mawr, Suite 825
Chicago, IL 60631
Cook County
9/30/2014
$
134,912.56




Schedule 5.08(d)(i)

--------------------------------------------------------------------------------




Lessee
Lessor
Address
(with county)
Expiration Date
Annual Rent
Apex Systems, Inc.
Equity Office
1111 Bayhill Dr., Suite 240
San Bruno, CA 94066
San Mateo County
7/31/2014
$
155,801.92


Apex Systems, Inc.
IX WR Wells Management Inc.
Trinity Partners
3730 Glen Lake Drive, Suite 175
Charlotte, NC 28208
Mecklenburg County
12/31/2015
$
146,895.07


Apex Systems, Inc.
Bellevue Place Office Building I Limited Partnership
10500 NE 8th Street, Suite 1525
Bellevue, WA 98004
King County
9/30/2014
$
155,075.79


Apex Systems, Inc.


Denver Centerpoint One, LLC
c/o Unico Properties
3900 East Mexico Avenue, Suite 1000
Denver, CO 80210
Denver County
2/28/2018
$
168,482.20


Apex Systems, Inc.
SP 4 Office Holdings LLC
222 West Las Colinas Blvd., Suite 645E
Irving, TX 75039
Dallas County
2/28/2017


$232,293.66


Apex Systems, Inc.
Duke Realty Limited Partnership
DBA Duke Realty of Indiana Limited Partnership
520 Maryville Centre Drive, Suite 420
St. Louis, MO 63141
Saint Louis County
7/31/2016
$
136,399.50


Apex Systems, Inc.
MA New England Executive Park, LLC
7 New England Exec Park, Suite 410
Burlington, MA 01803
Middlesex County
MTM


$164,979.00


Apex Systems, Inc.
Metropolitan Life Insurance Company


4010 Boy Scout Boulevard, Suite 400
Tampa, FL 33607
Hillsborough County
5/31/2016
$
129,041.18


Apex Systems, Inc.
Brandywine Operating Partnership, LP
610 W. Germantown Pike, Suite 210
Plymouth Meeting, PA 19462
Montgomery County
9/1/2017
$
130,907.52


Apex Systems, Inc.
GCCFC 2007-GG9 Westchase Office LLC
10205 Westheimer Road, Suite 1150
Houston, TX 77042
Harris County
12/7/2015
$
58,566.85


Apex Systems, Inc.
Metro Four Associates Limited Partnership


379 Thornal Street, 3rd Floor
Edison, NJ 08837
Middlesex County
7/31/2013
$
157,440.00


Apex Systems, Inc.
Newport Place Corporation


4100 Newport Place, Suite 410
Newport Beach, CA 92660
Orange County
2/28/2014


$345,064.23




Schedule 5.08(d)(i)

--------------------------------------------------------------------------------




Lessee
Lessor
Address
(with county)
Expiration Date
Annual Rent
Apex Systems, Inc.
FSP Pacific Center, LLC


1455 Frazee Road, Suite 450
San Diego, CA 92108
San Diego County
2/29/2019


$229,620.00


Apex Systems, Inc.


Excel Trust LP


16435 North Scottsdale Road, Suite 130
Scottsdale, AZ 85260
Maricopa County
6/30/2017


$76,750.02


Apex Systems, Inc.
Kipp-Stawski Management Group


33 Whitehall Street, 17th Floor
New York, NY 10004
New York County
5/31/2014


$211,400.04


Apex Systems, Inc.
SheltAir Aviation Center
1100 Lee Wagener Boulevard, Suite 338
Fort Lauderdale, FL 33315
Broward County
2/28/2013
Extending lease
$
41,422.20


Apex Systems, Inc.


O.R.-Lincoln LLC


10220 SW Greenburg Road, Suite 551
Portland, OR 97223
Washington County
6/30/2016
$
115,452.12


Apex Systems, Inc.
Wells Management Inc.
1230 Rosecrans Ave, Suite 480
Manhattan Beach, CA 90266
Los Angeles County
8/31/2016
$
111,802.90


Apex Systems, Inc.
Geneva Office Exchange X, LLC
300 North Executive Drive, Suite 101
Brookfield, WI 53005
Waukesha County
10/31/2016
$
31,714.45


Apex Systems, Inc.
Liberty Property Limited Partnership
Butler Plaza 1, Suite 203
Jacksonville, FL 32256
Duval County
8/31/2015
$
55,029.32


Apex Systems, Inc.
Crown-Greensboro I, LLC


101 Centre Port Drive, Suite 330
Greensboro, NC 27409
Guilford County
6/30/2015
$
64,321.02


Apex Systems, Inc.
TX-Austin Westech 360 Limited Partnership


Westech Building 360
8911 Capital of Texas Highway, Suite 3200
Austin, TX 78759
Travis County
8/31/2014
$
74,360.36


Apex Systems, Inc.
495 Metro Place, LLC
495 Metro Place South, Suite 160
Dublin, OH 43017
Franklin County
2/28/2017
$
49,891.16




Schedule 5.08(d)(i)

--------------------------------------------------------------------------------




Lessee
Lessor
Address
(with county)
Expiration Date
Annual Rent
Apex Systems, Inc.
CPO UCC, LLC
11486 Corporate Boulevard, Suite 100
Orlando, FL 32817
Orange County
9/30/2014


$97,458.39


Apex Systems, Inc.
Nash Props North LLC
 
Lakeview Ridge II
2630 Elm Hill Park, Suite 200
Nashville, TN 37214
Davidson County
3/31/2016


$75,088.76


Apex Systems, Inc.
Centennial Lakes LLC


3601 West 76th Street, Suite 250
Edina, MN 55435
Hennepin County
8/31/2017
$
100,362.04


Apex Systems, Inc.


Merchant 99-111 Founders, LLC


111 Founders Plaza, Suite 501
East Hartford, CT 06108
Hartford County
7/31/2017


$66,176


Apex Systems, Inc.
Mercantile Partners, LP
5237 North Riverside Drive, Suite 205
Fort Worth, TX 76137
Tarrant County
1/6/2014


$75,438


Apex Systems, Inc.
WTC Financial Associates, LLC
101 West Main Street, Suite 320
Norfolk, VA 23510
Norfolk City County
3/31/2013
Extending Lease
$
20,431.08


Apex Systems, Inc.
2350 Mission Investors, LLC


2350 Mission College Blvd., Suite 1080
Santa Clara, CA 95054
Santa Clara County
1/31/2013
Extending Lease
$
21,907.80


Apex Systems, Inc.


UCM/SREP-Corporate Woods LLC
Corporate Woods 27
10975 Grandview Dr. Suite 390
Overland Park, KS 66210
Johnson City County
6/30/2017
$
82,708.04


Apex Systems, Inc.
The Barber Companies
One Perimeter Park South, Suite 410 South
Birmingham, AL 35243
Jefferson County
8/31/2013
$
32,340.00


Apex Systems, Inc.
Fund IV Bob LP


10 Franklin Road SE, Suite 520
Roanoke, VA 24011
Roanoke City County
1/31/2015


$11,886.57


Apex Systems, Inc.
Regus Management Group, LLC
150 Motor Parkway, Suite 401
Hauppauge, NY 11788
Suffolk County
12/31/2013


$22,200




Schedule 5.08(d)(i)

--------------------------------------------------------------------------------




Lessee
Lessor
Address
(with county)
Expiration Date
Annual Rent
Apex Systems, Inc.
Regus Management Group, LLC
7027 Old Madison Pike, Suite 108
Huntsville, AL 35806
Madison County
12/31/2013


$18,420.00


Apex Systems, Inc.
Nelson Construction Inc.
1045 76th St, Suite 2025
West Des Moines, IA 50266
Polk County
2/28/2013
Extending Lease


$25,006.59


Apex Systems, Inc.


Twin Oaks Office Park Joint Venture
211 North Loops 1604 East, Suite 210
San Antonio, TX 78232
Bexar County
3/31/2018


$57,671.76


Apex Systems, Inc.


TWall Property, LLC
5315 Wall St., Suite 290
Madison, WI 53718
Dane County
7/31/2015


$34,050.00


Apex Systems, Inc.
ORZE Greenville, LLC;
NAI Earl Furman LLC
545, North Pleasantburg Drive, Suite 100
Greenville, SC 29607
Greenville County
1/31/2014
$
16,750.08


Apex Systems, Inc.


Briarcan LLC
1755 Telstar Dr., Suite 503
Colorado Springs, CO 80920
El Paso County
2/28/2018


$27,506.30


Apex Systems, Inc.


Regus Management Group, LLC


8044 Montgomery Rd., Suite 700
Cincinnati, OH 45236
Hamilton County
9/30/2013


$13,410


Apex Systems, Inc.


5900 Core Avenue
5900 Core Avenue, Suite 500
North Charleston, SC 29406
Charleston County
7/31/2013
$
17,400.00


Apex Systems, Inc.


NOP Cottonwood, LLC
2755 East Cottonwood Pkwy, Suite 580
Salt Lake City, UT 84121
Salt Lake County
3/31/2016


$48,768.30


Apex Systems, Inc.


Regus Management Group, LLC


Linden Place
14301 First National Bank Pkwy, Suite 100
Omaha, NE 68154
Douglas County
11/30/2013


$23,244.00


Apex Systems, Inc.


Regus Management Group, LLC


6100 Oak Tree Blvd., Suite 200
Independence, OH 44131
Cuyahoga County
7/31/2013


$7,700






Schedule 5.08(d)(i)

--------------------------------------------------------------------------------




SCHEDULE 5.08(d)(ii)
LEASED REAL PROPERTY
(LESSOR)
None.

Schedule 5.08(d)(ii)

--------------------------------------------------------------------------------




SCHEDULE 5.08(e)
EXISTING INVESTMENTS
Equity Interests Owned in Subsidiaries
Subsidiary
Owner
Percentage Owned
Percentage Pledged
Apex Systems, Inc.
On Assignment, Inc.
100
%
100
%
Assignment Ready, Inc.
On Assignment, Inc.
100
%
100
%
Healthcare Partners, Inc.
On Assignment, Inc.
100
%
100
%
On Assignment Staffing Services, Inc.
On Assignment, Inc.
100
%
100
%
Assignment Ready Inc. (Canada)
On Assignment, Inc.
100
%
65
%
On Assignment UK Limited
On Assignment, Inc.
100
%
65
%
Lab Support UK Limited
On Assignment UK Limited
100
%
0
%
Sharpstream Holdings Limited
On Assignment UK Limited
100
%
0
%
Sharpstream Life Sciences Limited (UK)
Sharpstream Holdings Limited
100
%
0
%
Mercator Life Sciences Limited
Sharpstream Holdings Limited
100
%
0
%
MRKB Research Limited
Sharpsteam Holdings Limited
100
%
0
%
Sharpstream Life Sciences Hong Kong Limited
Sharpstream Holdings Limited
100
%
0
%
Sharpstream Life Sciences Business Consulting (Shanghai) Co. Ltd.
Sharpstream Life Sciences Limited (UK)
100
%
0
%
On Assignment Lab Support B.V.
On Assignment, Inc.
100
%
65
%
Lab Support NV
On Assignment, Inc.
99
%
65
%
Lab Support NV
On Assignment Staffing Services Inc.
1


0
%
VSS Holding, Inc.
On Assignment, Inc.
100
%
100
%
Vista Staffing Solutions, Inc.
VSS Holding, Inc.
100
%
100
%
Vista Physician Search and Consulting, Inc.
VSS Holding, Inc.
100
%
100
%
Vista Staffing International, Inc.
VSS Holding, Inc.
100
%
100
%
Vista Holdings (Hong Kong) Limited
Vista Staffing International, Inc.
100
%
65
%
Oxford Global Resources, Inc.
On Assignment, Inc.
100
%
100
%
Warphi NV
Lab Support NV
100
%
0
%


Schedule 5.08(e)

--------------------------------------------------------------------------------




Valesta NV
Warphi NV
99.84
%
0
%
Valesta NV
Lab Support NV
0.16
%
0
%
Healthcare Projects NV
Warphi NV
96
%
0
%
Healthcare Projects NV
Lab Support NV
4
%
0
%
Valesta Consulting S.L.
Warphi NV
100
%
0
%
Valesta ETT S.L.
Warphi NV
100
%
0
%
Valesta B.V.
Warphi NV
100
%
0
%
Apex Systems of Canada, Inc.
Apex Systems, Inc.
100
%
65
%








Schedule 5.08(e)

--------------------------------------------------------------------------------




SCHEDULE 5.09
ENVIRONMENTAL MATTERS
None.



Schedule 5.09

--------------------------------------------------------------------------------




SCHEDULE 5.12(a)
ERISA Plans
1.
On Assignment, Inc. 401(k) Retirement Savings Plan

2.
Apex Systems, Inc. 401(k) Plan






Schedule 5.12(a)

--------------------------------------------------------------------------------




SCHEDULE 5.12(d)
Unfunded Pension Liabilities
None.



Schedule 5.12(d)

--------------------------------------------------------------------------------






SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS;
LOAN PARTIES
Part A: Equity Interests Owned in Subsidiaries
Subsidiary
Owner
Percentage Owned
Percentage Pledged
Apex Systems, Inc.
On Assignment, Inc.
100
%
100
%
Assignment Ready, Inc.
On Assignment, Inc.
100
%
100
%
Healthcare Partners, Inc.
On Assignment, Inc.
100
%
100
%
On Assignment Staffing Services, Inc.
On Assignment, Inc.
100
%
100
%
Assignment Ready Inc. (Canada)
On Assignment, Inc.
100
%
65
%
On Assignment UK Limited
On Assignment, Inc.
100
%
65
%
Lab Support UK Limited
On Assignment UK Limited
100
%
0
%
Sharpstream Holdings Limited
On Assignment UK Limited
100
%
0
%
Sharpstream Life Sciences Limited (UK)
Sharpstream Holdings Limited
100
%
0
%
Mercator Life Sciences Limited
Sharpstream Holdings Limited
100
%
0
%
MRKB Research Limited
Sharpsteam Holdings Limited
100
%
0
%
Sharpstream Life Sciences Hong Kong Limited
Sharpstream Holdings Limited
100
%
0
%
Sharpstream Life Sciences Business Consulting (Shanghai) Co. Ltd.
Sharpstream Life Sciences Limited (UK)
100
%
0
%
On Assignment Lab Support B.V.
On Assignment, Inc.
100
%
65
%
Lab Support NV
On Assignment, Inc.
99
%
65
%
Lab Support NV
On Assignment Staffing Services Inc.
1


0
%
VSS Holding, Inc.
On Assignment, Inc.
100
%
100
%
Vista Staffing Solutions, Inc.
VSS Holding, Inc.
100
%
100
%
Vista Physician Search and Consulting, Inc.
VSS Holding, Inc.
100
%
100
%
Vista Staffing International, Inc.
VSS Holding, Inc.
100
%
100
%
Vista Holdings (Hong Kong) Limited
Vista Staffing International, Inc.
100
%
65
%


Schedule 5.13

--------------------------------------------------------------------------------




Oxford Global Resources, Inc.
On Assignment, Inc.
100
%
100
%
Warphi NV
Lab Support NV
100
%
0
%
Valesta NV
Warphi NV
99.84
%
0
%
Valesta NV
Lab Support NV
0.16
%
0
%
Healthcare Projects NV
Warphi NV
96
%
0
%
Healthcare Projects NV
Lab Support NV
4
%
0
%
Valesta Consulting S.L.
Warphi NV
100
%
0
%
Valesta ETT S.L.
Warphi NV
100
%
0
%
Valesta B.V.
Warphi NV
100
%
0
%
Apex Systems of Canada, Inc.
Apex Systems, Inc.
100
%
65
%



Part B: Equity Interests Owned in Other Entities
None.
Part C: Loan Parties

Schedule 5.13

--------------------------------------------------------------------------------




Loan Party
Jurisdiction of Incorporation
Chief Executive Office Address
Taxpayer Identification No.
Apex Systems, Inc.
Virginia
4400 Cox Road, Suite 200
Glen Allen, VA 23060
54-1773546
Assignment Ready, Inc.
Delaware
26745 Malibu Hills Road
Calabasas, CA 91301
95-4608103
Healthcare Partners, Inc.
Georgia
1735 N. Brown Road, Suite 100
Lawrenceville, GA 30043
58-2233642
On Assignment, Inc.
Delaware
26745 Malibu Hills Road
Calabasas, CA 91301
95-4023433
On Assignment Staffing Services, Inc.
Delaware
26745 Malibu Hills Road
Calabasas, CA 91301
01-0660445
Oxford Global Resources, Inc.
Delaware
100 Cummings Center, Suite 206 L
Beverly, MA 01915
04-2838827
Vista Physician Search and Consulting, Inc.
Utah
275 East 200 South
Salt Lake City, UT 84111
20-4035987
Vista Staffing International, Inc.
Nevada
275 East 200 South
Salt Lake City, UT 84111
20-4036124
Vista Staffing Solutions, Inc.
Utah
275 East 200 South
Salt Lake City, UT 84111
87-0474292
VSS Holding, Inc.
Nevada
275 East 200 South
Salt Lake City, UT 84111
20-4035676






Schedule 5.13

--------------------------------------------------------------------------------




SCHEDULE 5.17
INTELLECTUAL PROPERTY MATTERS
Patents:
None.
Trademarks:
Trademark
Owner
Country /
U.S. State
App. / Reg. Number
Registration or Application
Date
AVI STAFFING
APEX SYSTEMS, INC.
USA
78909864 / 3227915
4/10/07
AVI STAFFING


APEX SYSTEMS, INC.
USA
78909891 / 3227916
4/10/07
BECAUSE PEOPLE ARE THE FUTURE OF TECHNOLOGY
APEX SYSTEMS, INC.
USA
76273945 / 2605883
8/06/02
APEX SYSTEMS
APEX SYSTEMS, INC.
USA
75319401 / 2165921
6/16/98
APEX SYSTEMS INC.




APEX SYSTEMS, INC.
USA
75302390 / 2165837
6/16/98
VALESTA
ON ASSIGNMENT, INC.
USA
85431765
9/26/11
SHARPSTREAM
ON ASSIGNMENT, INC.
USA
85097339 / 3937908
3/29/11
ON ASSIGNMENT


ON ASSIGNMENT, INC.
USA
77351370 / 3475824
7/29/08
LAB SUPPORT


ON ASSIGNMENT, INC.
USA
78188703 / 2912668
12/21/04
HEALTHCARE STAFFING




ON ASSIGNMENT, INC.
USA
78188704 / 2853485
6/15/04
CLINICAL LAB STAFF
ON ASSIGNMENT, INC.
USA
75768281 / 2493645
9/25/01
THE QUALITY ASSIGNMENT
ON ASSIGNMENT, INC.
USA
75341088 / 2371939
8/01/00


Schedule 5.17

--------------------------------------------------------------------------------




Trademark
Owner
Country /
U.S. State
App. / Reg. Number
Registration or Application
Date
ASSIGNMENT READY
ON ASSIGNMENT, INC.
USA
75341090 / 2371940
8/01/00
HEALTHCARE FINANCIAL STAFFING
ON ASSIGNMENT, INC.
USA
75341093 / 2333922
3/21/00
ON ASSIGNMENT
ON ASSIGNMENT, INC.
USA
75341091 / 2349235
5/16/00
LAB SUPPORT
ON ASSIGNMENT, INC.
USA
75341089 / 2169709
6/30/98
LAB SUPPORT SCIENCE PROFESSIONALS ON ASSIGNMENT


ON ASSIGNMENT, INC.
USA
74278203 / 1757160
3/09/93
Design Only










ON ASSIGNMENT, INC.








USA
74278215 / 1746037
1/12/93
VALESTA
ON ASSIGNMENT, INC.
USA
79103477/4204131
9/11/12
OXFORD HEALTHCARE IT
OXFORD GLOBAL RESOURCES, INC.
USA
85563452
3/7/12
OXFORD & ASSOCIATES
OXFORD GLOBAL RESOURCES, INC.
USA
76589185 / 3305080
10/09/07
OXFORD INTERNATIONAL
OXFORD GLOBAL RESOURCES, INC.
USA
76589186 / 3305081
10/09/07
OXFORD GLOBAL RESOURCES
OXFORD GLOBAL RESOURCES, INC.
USA
76516101 / 2871112
8/10/04
THE RIGHT TALENT. RIGHT NOW.


OXFORD GLOBAL RESOURCES, INC.
USA
76446912 / 2729053
6/24/03
OXFORD A DIVISION OF ON ASSIGNMENT
OXFORD GLOBAL RESOURCES, INC.
USA
85784636
11/20/12
OXFORD A DIVISION OF ON ASSIGNMENT
OXFORD GLOBAL RESOURCES, INC.
USA
85784635
11/20/12


Schedule 5.17

--------------------------------------------------------------------------------




Trademark
Owner
Country /
U.S. State
App. / Reg. Number
Registration or Application
Date
CENTERPOINT A DIVISION OF ON ASSIGNMENT
OXFORD GLOBAL RESOURCES, INC.
USA
85784632
11/20/12
CENTERPOINT A DIVISION OF ON ASSIGNMENT
OXFORD GLOBAL RESOURCES, INC.
USA
85784631
11/20/12
VISTA PHYSICIAN SELECT
VSS HOLDING, INC.
USA
77898466 / 3948786
4/19/11
VISTA STAFFING SOLUTIONS
VSS HOLDING, INC.
USA
78152942 / 2771664
10/07/03
VISTA
VSS HOLDING, INC.
USA
78152947 / 2741987
07/29/03
VISTA STAFFING
VSS HOLDING, INC.
USA
78152954 / 3177612
11/28/06
VISTA STAFFING SOLUTIONS
VSS HOLDING, INC.
USA
75416356 / 2218901
1/19/99
SERVICE A.R. LAB SUPPORT CANADA PERSONNEL SCIENTIFIQUE SUR DEMANDE & DESIGN
ASSIGNMENT READY INC.
Canada
100271400 / TMA529930
 
LAB SUPPORT CANADA & DESIGN




ASSIGNMENT READY INC.
Canada
089219100 / TMA530116
 
LAB SUPPORT SCIENCE PROFESSIONALS ON ASSIGNMENT & DESIGN
ASSIGNMENT READY INC.
Canada
083693500 / TMA513185
 
On Assignment Lab Support realise your potential
ON ASSIGNMENT LAB SUPPORT BV
Benelux
1069865 / 770550
8/10/05
THE QUALITY ASSIGNMENT & DESIGN






ON ASSIGNMENT, INC.
Canada
083693600 / TMA502300
 
VALESTA
ON ASSIGNMENT, INC.
Benelux
1151158 / 838361
5/12/08
LAB SUPPORT IRELAND Science Professionals On Assignment
ON ASSIGNMENT, INC.
Ireland
220993
3/02/01


Schedule 5.17

--------------------------------------------------------------------------------




Trademark
Owner
Country /
U.S. State
App. / Reg. Number
Registration or Application
Date
VALESTA
ON ASSIGNMENT, INC.
Community Trademarks
10321347
10/07/11
On Assignment


ON ASSIGNMENT, INC.
Community Trademarks
7172927 / 7172927
10/07/09
LAB SUPPORT A DIVISION OF ON ASSIGNMENT
ON ASSIGNMENT, INC.
Community Trademarks
7172844 / 7172844
10/27/09
SHARPSTREAM
ON ASSIGNMENT, INC.
International Register
1065677
1/27/11
VALESTA
ON ASSIGNMENT, INC.
International Register
999900
7/15/08
VISTA STAFFING SOLUTIONS
VSS HOLDING, INC.
New Zealand
731296 / 731296
12/22/05
VISTA STAFFING SOLUTIONS
VSS HOLDINGS, INC.
Australia
1008307 / 1008307
6/25/04
OA NURSE TRAVEL
ON ASSIGNMENT, INC.
USA
85/818227
1/8/13
OA NURSING
ON ASSIGNMENT, INC.
USA
85/818208
1/8/13



Copyrights:
None.
Service Marks:
None.
Trade Names
D/B/As
Entities using the D/B/A
State
County (if applicable)


Schedule 5.17

--------------------------------------------------------------------------------




Allied Travel Staffing Services
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 N/A
Clinical Lab Staff
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 N/A
 Clinical Lab Staff
Assignment Ready, Inc.
OH
 N/A
Health Information Management
On Assignment Staffing Services, Inc.
MO
 N/A
Healthcare Financial Staffing
On Assignment Staffing Services, Inc.
CA
Los Angeles
 Healthcare Financial Staffing
Assignment Ready, Inc.
CO
 N/A
 Healthcare Financial Staffing
Assignment Ready, Inc.
FL
Miami-Dade
 Healthcare Financial Staffing
Assignment Ready, Inc.
ID
 N/A
 Healthcare Financial Staffing
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 N/A
 Healthcare Financial Staffing
On Assignment Staffing Services, Inc.
MI
 N/A
 Healthcare Financial Staffing
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
MN
 N/A
 Healthcare Financial Staffing
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
PA
 N/A
HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
AR
 N/A
 HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
CO
 N/A
 HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
ID
 N/A
 HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
ME
 N/A
D/B/As
Entities using the D/B/A
State
County (if applicable)
 HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
MI
 N/A
 HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
MN
 N/A
 HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
PA
 N/A
 HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
VT
 N/A
 HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
WY
 N/A
Lab Support
On Assignment Staffing Services, Inc.
CA
Sacramento
 Lab Support
Assignment Ready, Inc.
CO
 N/A
 Lab Support
Assignment Ready, Inc.
ID
 N/A


Schedule 5.17

--------------------------------------------------------------------------------




 Lab Support
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 N/A
 Lab Support
Assignment Ready, Inc.
KY
 N/A
 Lab Support
On Assignment Staffing Services, Inc.
MI
 N/A
 Lab Support
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
MN
 N/A
 Lab Support
On Assignment Staffing Services, Inc.
MO
 N/A
 Lab Support
Assignment Ready, Inc.
NC
Mecklenburg
 Lab Support
Assignment Ready, Inc.
NC
Wake
 Lab Support
Assignment Ready, Inc.
OH
 N/A
 Lab Support
Assignment Ready, Inc.
PA
 N/A
 Lab Support
Assignment Ready, Inc.
VA
 N/A
 Lab Support
Assignment Ready, Inc.
WI
 N/A
Nurse Bridge Consultants
On Assignment Staffing Services, Inc.
CA
Los Angeles
 Nurse Bridge Consultants
On Assignment Staffing Services, Inc.
CA
Sacramento
 Nurse Bridge Consultants
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 N/A
 Nurse Bridge Consultants
On Assignment Staffing Services, Inc.
MI
 N/A
On Assignment Health Information Management
On Assignment Staffing Services, Inc.
CA
Sacramento
 On Assignment Health Information Management
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 N/A
D/B/As
Entities using the D/B/A
State
County (if applicable)
On Assignment Health Information Management Services
On Assignment Staffing Services, Inc.
OH
 N/A
On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
AR
 N/A
 On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
CA
Sacramento
 On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
CO
 N/A


Schedule 5.17

--------------------------------------------------------------------------------




 On Assignment Healthcare Staffing
Healthcare Partners, Inc.
On Assignment Staffing Services, Inc.
ID
 N/A
 On Assignment Healthcare Staffing
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 N/A
 On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
KY
 N/A
 On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
ME
 N/A
 On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
MN
 N/A
 On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
MT
 N/A
 On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
NJ
 N/A
 On Assignment Healthcare Staffing
Healthcare Partners, Inc.
On Assignment Staffing Services, Inc.
PA
 N/A
 On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
VT
 N/A
 On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
WY
 N/A
On Assignment Lab Support
On Assignment Staffing Services, Inc.
CA
Sacramento
 On Assignment Lab Support
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 N/A
 On Assignment Lab Support
On Assignment Staffing Services, Inc.
KY
 N/A
 On Assignment Lab Support
On Assignment Staffing Services, Inc.
MI
 N/A
 On Assignment Lab Support
On Assignment Staffing Services, Inc.
MO
 N/A
 On Assignment Lab Support
On Assignment Staffing Services, Inc.
MT
 N/A
On Assignment Nurse Travel
On Assignment Staffing Services, Inc.
MO
 N/A
Sharpstream Life Sciences
On Assignment Staffing Services, Inc.
CA
Sacramento
Valesta
On Assignment Staffing Services, Inc.
CA
Sacramento



Domain Names
The domain names VISTASTAFFING, VISTASTAFFINGSOLUTIONS and VISTA have been
reserved for the use of the Borrower and its Subsidiaries. The domain name
blocking renewal deadline is December 6, 2021.
Franchises

Schedule 5.17

--------------------------------------------------------------------------------




None.
Licenses
In the ordinary course of business, Apex Systems, Inc. uses commercially
available software solutions with some extensions.
Other Intellectual Property Rights
Apex Systems, Inc. holds certain patent rights which were previously assigned
outside of the company to IT Taxonomy Automation, LLC (which is owned by Apex’s
shareholders). These assigned rights have been transferred back to Apex Systems,
Inc. by IT Taxonomy Automation, LLC. However, no application has yet been filed
with the US Patent and Trademark Office.
Vista Physician Search and Consulting, Inc. uses “VISTA Physician Select” as a
D/B/A, but the name has not been registered in any jurisdiction.





Schedule 5.17

--------------------------------------------------------------------------------




SCHEDULE 7.02
EXISTING INDEBTEDNESS
1.    Valesta Earnout Obligation: There is a three year earnout obligation for
$7.1 million based upon performance of Warphi NV and its Subsidiaries acquired
by Lab Support NV on February 23, 2011. The earnout is guaranteed by On
Assignment, Inc. and expected to be paid in cash.
2.    HealthCare Partners Earnout Obligation: There is a two year earnout
obligation for $3.7 million based upon performance of Healthcare Partners, Inc
acquired by On Assignment, Inc on July 31, 2011. The earnout is expected to be
paid in cash.





Schedule 7.02

--------------------------------------------------------------------------------




SCHEDULE 7.09
BURDENSOME AGREEMENTS
None.

Schedule 7.09

--------------------------------------------------------------------------------

EXECUTION VERSION

SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
BORROWER:


On Assignment, Inc.
26745 Malibu Hills Road
Calabasas, CA 91301
Attention: James L. Brill
Telephone: (818) 878-7900
Telecopier: (818) 878-6877
Electronic Mail: james.brill@onassignment.com
Website Address:
www.onassignment.com

Taxpayer Identification Number: 95-4023433




ADMINISTRATIVE AGENT:


Administrative Agent’s Office:
(for payments and Requests for Credit Extensions)
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Mail Code: D1114-029
Charlotte, NC  28262
Attention: Daniel Casnettie
Telephone: 704-427-6045
Group Electronic Mail: agencyservices.requests@wellsfargo.com
Electronic Mail: Daniel.E.Casnettie@wellsfargo.com
Account No.: 01104331628807
ABA#: 121000248
Attn: Agency Services Clearing A/C
Ref: On Assignment


Other Notices as Administrative Agent:
Wells Fargo Bank, National Association
21255 Burbank Blvd, 1st Floor Suite 110
Mail Code: E2155-011
Woodland Hills, CA 91367-6610
Attention: Jamie Chen
Telephone: 818-595-3944
Facsimile: 818-347-1675
Electronic Mail: jamie.chen@wellsfargo.com



--------------------------------------------------------------------------------




L/C ISSUER:


Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Mail Code: D1114-029
Charlotte, N.C.  28262
Attention: Daniel Casnettie
Telephone: 704-427-6045
Group Electronic Mail: agencyservices.requests@wellsfargo.com
Electronic Mail: Daniel.E.Casnettie@wellsfargo.com


SWING LINE LENDER:
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Mail Code: D1114-029
Charlotte, N.C.  28262
Attention: Daniel Casnettie
Telephone: 704-427-6045
Group Electronic Mail: agencyservices.requests@wellsfargo.com
Electronic Mail: Daniel.E.Casnettie@wellsfargo.com


Account No.: 01104331628807
ABA#: 121000248
Attn: Agency Services Clearing A/C
Ref: On Assignment
















--------------------------------------------------------------------------------




EXHIBIT A
[FORM OF]
COMMITTED LOAN NOTICE
Date: ___________, _____
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 16, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among On Assignment, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent.
The undersigned hereby requests (select one):
A [Revolving Credit] [Term A] [Term B] Borrowing
A [conversion] [continuation] of [Revolving Credit] [Term A] [Term B] Loans
1.    On                          (a Business Day).
2.    In the amount of $                .
3.
[Comprised of                                 ] [To be converted
to______________] (Type of Loan requested).

4.
For Eurodollar Rate Loans: with an Interest Period of [one (1)][two (2)][three
(3)][six (6)] months.1 

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(c) of the Agreement.]2 [The Borrower hereby
represents and warrants that the conditions specified in Sections 4.02(a) and
(b) will be satisfied on and as of the date of the applicable Credit
Extension.]3 
ON ASSIGNMENT, INC.




By:                     
Name:
Title:


________
1 Or such other period that is nine or twelve months if requested by the
Borrower and consented to by all the
Appropriate Lenders.
2 Include this sentence in the case of a Revolving Credit Borrowing.
3 Include this sentence unless requesting only a conversion of Loans to the
other Type or a continuation of
Eurodollar Rate Loans.




EXHIBIT B
[FORM OF]
SWING LINE LOAN NOTICE
Date: ___________, _____








--------------------------------------------------------------------------------




To:
Wells Fargo Bank, National Association, as Swing Line Lender
Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 16 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among On Assignment, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent.
The undersigned hereby requests a Swing Line Loan:
1.    On                          (a Business Day).
2.    In the amount of $                .
The Swing Line Borrowing requested herein complies with the provisos to the
first sentence of Section 2.04(a) of the Agreement.
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.
ON ASSIGNMENT, INC.




By:                     
Name:
Title:



Exhibit B
Form of Swing Line Loan Notice





--------------------------------------------------------------------------------




EXHIBIT C-1
[FORM OF]
TERM A NOTE
$ __________________                                ___________, 20__
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined) on the Term A
Maturity Date, the principal amount of the Term A Loan made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
May 16, 2013 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among the Borrower, the Lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term A Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term A Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. The Term A Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term A Note and endorse
thereon the date, amount and maturity of its Term A Loans and payments with
respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
ON ASSIGNMENT, INC.




By:                     
Name:
Title:

Exhibit C-1 – 1
Form of Term A Note





--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   




Exhibit C-1 – 2
Form of Term A Note





--------------------------------------------------------------------------------




EXHIBIT C-2
[FORM OF]
TERM B NOTE
$ __________________                                ___________, 20__
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined) on the Term B
Maturity Date, the principal amount of the Term B Loan made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
May 16, 2013 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among the Borrower, the Lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of the Term
B Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Term B Note is one of the Term B Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term B Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term B Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. The Term B Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term B Note and endorse
thereon the date, amount and maturity of its Term B Loans and payments with
respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term B Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
ON ASSIGNMENT, INC.


By:                     
Name:
Title:



Exhibit C-2 – 1
Form of Term B Note





--------------------------------------------------------------------------------




EXHIBIT C-3
[FORM OF]
REVOLVING CREDIT NOTE
$_________________                                ____________, 20__
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined) on the Revolving
Credit Maturity Date, the principal amount of each Revolving Credit Loan from
time to time made by the Lender to the Borrower under that certain Amended and
Restated Credit Agreement, dated as of May 16, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
ON ASSIGNMENT, INC.


By:                     
Name:
Title:

Exhibit C-3 – 1
Form of Revolving Credit Note





--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   






Exhibit C-3 – 2
Form of Revolving Credit Note





--------------------------------------------------------------------------------




EXHIBIT C-4


[FORM OF]
SWING LINE NOTE
$ __________________                                ___________, ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[_______________] or its registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Amended and Restated Credit
Agreement, dated as of May 16, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the Swing
Line Lender for its own account in Dollars in immediately available funds as set
forth in the Agreement. If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Agreement.
This Swing Line Note is the Swing Line Note referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Swing Line Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Swing Line
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Swing Line Loans made by the Swing Line Lender shall
be evidenced by one or more loan accounts or records maintained by the Swing
Line Lender in the ordinary course of business. The Swing Line Lender may also
attach schedules to this Swing Line Note and endorse thereon the date, amount
and maturity of its Swing Line Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.
THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
ON ASSIGNMENT, INC.




By:___________________________
Name:
Title:

Exhibit C-4 – 1
Form of Swing Line Note





--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Amount of Loan Made
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   








Exhibit C-4 – 2
Form of Swing Line Note





--------------------------------------------------------------------------------




EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ________, ____
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 16, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among On Assignment, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered (i) the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report containing management’s
discussion and analysis of such financial statements and the report and opinion
of an independent certified public accountant required by such section and (ii)
the consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of such fiscal year and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
year, all in reasonable detail and prepared in accordance with GAAP.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered (i) the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date, together with the report containing management’s
discussion and analysis of such financial statements and (ii) the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of the fiscal
quarter, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
2.    The undersigned has reviewed Sections 6.02 and 6.03 of the Agreement and
is familiar with the reporting requirements set forth therein. A review of the
activities of the Borrower during such fiscal period has been made under the
supervision of the undersigned with a view towards determining whether, during
such fiscal period, the Borrower has complied with all of the reporting
requirements set forth therein, and



Exhibit D – 1
Form of Compliance Certificate







--------------------------------------------------------------------------------




[select one:]
[to the knowledge of the undersigned, during such fiscal period the Borrower has
delivered to the Administrative Agent and each Arranger each notice,
certificate, instrument or other information required by Section 6.02 of the
Agreement and has provided to the Administrative Agent and each Lender all
notices, if any, required pursuant to Section 6.03 of the Agreement.]
--or--
[the Borrower has attached as Exhibit A hereto all notices, certificates,
instruments and other information required to be delivered pursuant to Section
6.02 and Section 6.03 of the Agreement during such fiscal period and not
previously delivered.]
3.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
4.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]
5.    The representations and warranties of the Borrower and each other Loan
Party contained in Article 5 of the Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
with the Loan Documents, are true and correct in all material respects (or, if
any such representation or warranty is by its terms qualified by concepts of
materiality or reference to Material Adverse Effect, such representation or
warranty shall be true and correct in all respects) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, if any such representation or warranty is by its
terms qualified by concepts of materiality or reference to Material Adverse
Effect, such representation or warranty shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.



Exhibit D – 2
Form of Compliance Certificate







--------------------------------------------------------------------------------




6.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.
[Signature Page Follows]





Exhibit D – 3
Form of Compliance Certificate







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as

of             ,         .
ON ASSIGNMENT, INC.




By:                     
Name:
Title:



Exhibit D – 4
Form of Compliance Certificate







--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________, ____ (“Statement Date”)
SCHEDULE 11
to the Compliance Certificate
($ in 000’s)
I.
Section 7.11 – Consolidated Total Leverage Ratio.
 
 
 
 
 
 
A.
Consolidated Funded Indebtedness at Statement Date:
 
 
 
 
 
 
 
1. Outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations under the Agreement) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments:
plus


$______
 
 
2. Outstanding principal amount of all purchase money Indebtedness:
plus


$______
 
 
3. All direct obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments:
plus


$______
 
 
4. Balance sheet amount of all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), including Earnout Obligations:
plus


$______
 
 
5. Outstanding principal amount of all Attributable Indebtedness:
plus


$______
 
 
6. All Guarantees with respect to outstanding Indebtedness of the types
specified in Lines I.A.1 through I.A.5 above of Persons other than the Borrower
or any Subsidiary:
plus


$______
 
 
 
 
1 This Schedule is intended as a starting point only. Please refer to all
relevant definitions and Sections in the Agreement when preparing a Compliance
Certificate.




Exhibit D – 5
Form of Compliance Certificate







--------------------------------------------------------------------------------




 
 
7. Outstanding principal amount of all Indebtedness of the types referred to in
Lines I.A.1 through I.A.6 above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary:


$______
 
 
8. Consolidated Funded Indebtedness (sum of Lines I.A.1 through I.A.7 above):
$______
 
 
 
 
 
B.
Consolidated Interest Charges:


 
 
 
Sum of the following, of or by the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed period:


 
 
 
1. All interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) to
the extent treated as interest in accordance with GAAP:
plus


$______
 
 
2. All interest, premium payments, debt discount, fees, charges and related
expenses in connection with the deferred purchase price of assets to the extent
treated as interest in accordance with GAAP:
plus
$______
 
 
 
 
 
 
3. All interest paid or payable with respect to discontinued operations:
plus




$______
 
 
4. Portion of rent expense under Capitalized Leases that is treated as interest
in accordance with GAAP:
plus


$______
 
 
5. All cash contributions to any employee stock ownership plan or similar trust
to the extent such contributions are used by such plan or trust to pay interest
or fees to any Person (other than the Borrower or any Subsidiary) in connection
with Indebtedness incurred by such plan or trust:


$______
 
 
6. Consolidated Interest Charges (sum of Lines I.B.1 through I.B.5 above):
$______
 
 
 
 
 
 
 
 




Exhibit D – 6
Form of Compliance Certificate







--------------------------------------------------------------------------------




 
C.
Consolidated EBITDA2 of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed period for which financial statements are
delivered, or are required to be delivered, pursuant to Section 6.01(a) or
6.01(b) of the Agreement (the “Subject Period”):
 
 
 
 
 
 
 
1. Consolidated Net Income for the Subject Period (as determined pursuant to the
definition thereof in the Agreement):


plus (to the extent deducted in calculating Consolidated Net Income and without
duplication):
$______
 
 
 
 
 
 
2. Consolidated Interest Charges (net of interest income) for the Subject Period
(Line I.B.6 above):
$______
 
 
 
 
 
 
3. Provision for federal, state, local and foreign income taxes payable for the
Subject Period:
$______
 
 
 
 
 
 
4. Depreciation expenses for the Subject Period:
$______
 
 
 
 
 
 
5. Amortization expenses for the Subject Period:
$______
 
 
 
 
 
 
6. Reasonable non-recurring expenses for the Subject Period (other than
Capitalized Expenses and integration expenses) incurred in connection with the
consummation of the Agreement, the initial Credit Extensions thereunder and the
other Transactions:


$______
 
 
7. Reasonable non-recurring expenses (other than Capitalized Expenses and
integration expenses) directly incurred in connection with any Permitted
Acquisition (in an aggregate amount during any consecutive twelve-month period
not to exceed 5% of Consolidated EBITDA for the Subject Period (calculated
without inclusion of this Line I.C.7)):


$______
 
 
8. Reasonable non-recurring expenses (other than Capitalized Expenses and
integration expenses) directly incurred in connection with any proposed
Acquisition that is not closed (in an aggregate amount during any consecutive
twelve-month period not to exceed $1,000,000 for all such proposed Acquisitions
that do not close):


$______
 
 
 
 
2 See the definition of Consolidated EBITDA with respect to certain adjustments
in calculations in connection with certain Dispositions and Permitted
Acquisitions. This Schedule is intended as a starting point only. Please refer
to the Agreement and all relevant definitions and Sections when preparing a
Compliance Certificate.




Exhibit D – 7
Form of Compliance Certificate







--------------------------------------------------------------------------------




 
 
9. Other expenses reducing Consolidated Net Income which do not represent a cash
item for the Subject Period (in each case of or by the Borrower and its
Subsidiaries):
$______


 
 
10. Reasonable non-recurring expenses (including integration expenses) incurred
by the Borrower and its Subsidiaries in connection with, and directly related
to, the Apex Merger (in an aggregate amount not to exceed $5,800,000):
$______


 
 
11. Reasonable non-recurring integration expenses incurred by the Borrower and
its Subsidiaries in connection with, and directly related to, any Permitted
Acquisition (in an aggregate amount not to exceed $5,000,000 during any
consecutive twelve-month period) so long as such integration expenses are
incurred within twelve months of closing such Permitted Acquisition:
minus (to the extent the following were included in calculating Consolidated Net
Income and without duplication)


$______












$______


 
 
12. Federal, state, local and foreign income tax credits for the Subject Period:


$______
 
 
13. Non-cash items increasing Consolidated Net Income (other than the accrual of
revenue or recording of receivables in the ordinary course of business) for the
Subject Period:
$______
 
 
14. Cash payments made during the Subject Period with respect to any expenses
added back in any prior period under Item I.C.9 above for the Subject Period:
$______
 
 
15. Consolidated EBITDA (sum of Lines I.C.1 through I.C.11 minus lines I.C.12
through I.C.14):
$______
 
D.
Consolidated Total Leverage Ratio (Line I.A.8 ÷ Line I.C.15):
____ to 1
 
E.
Maximum permitted:
____ to 1
 
 
 
 
 
 
 

Period
Maximum Consolidated
Total Leverage Ratio
Closing Date through December 30, 2013
4.25 to 1.00
December 31, 2013 through June 29, 2014
4.00 to 1.00
June 30, 2014 through December 30, 2014
3.75 to 1.00
December 31, 2014 through June 29, 2015
3.50 to 1.00
June 30, 2015 and thereafter
3.25 to 1.00






Exhibit D – 8
Form of Compliance Certificate







--------------------------------------------------------------------------------






II.
Indebtedness – Sections 7.02(f), (g), (h) and (i).
 
 
 
 
 
 
 
 
A.
Total Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i) of the Agreement and refinancing
renewals thereof as of the Statement Date:


$______
 
B.
Maximum aggregate Indebtedness described in Line II.A permitted pursuant to
Section 7.02(f) of the Agreement:




$10,000,000
 
C.
Total Indebtedness under Section 7.02(g) of the Agreement in respect of bid,
performance or surety bonds, workers’ compensation claims, self-insurance
obligations and bankers acceptances issued for the account of any Loan Party in
the ordinary course of business, including guarantees or obligations of any Loan
Party with respect to letters of credit supporting such bid, performance or
surety bonds, workers’ compensation claims, self-insurance obligations and
bankers acceptances (in each case other than for an obligation of money
borrowed) as of the Statement Date:
$______
 
D.
Maximum aggregate Indebtedness described in Line II.C permitted pursuant to
Section 7.02(g) of the Agreement:




$10,000,000
 
E.
Total Indebtedness under Section 7.02(h)(i) and (ii) of the Agreement incurred
by Foreign Subsidiaries as of the Statement Date:


(i): $______


(ii): $______


 
F.
Maximum aggregate Indebtedness described in Line II.E permitted pursuant to
Section 7.02(h)(i) and (ii) of the Agreement:


(i): $5,000,000


(ii): $5,000,000


 
G.
Other Indebtedness (other than Indebtedness referenced in Line II.E above)
incurred by the Borrower or its Subsidiaries under Section 7.02(h) of the
Agreement and outstanding as of the Statement Date:


$______
 
 
 
 
 
H.
Sum of Line II.E(i) plus Line II.E(ii) plus Line II.G
$______
 
 
 
 
 
I.
Maximum aggregate Indebtedness described in Line II.H permitted by Section
7.02(h) of the Agreement:


$20,000,000
 
 
 
 
 
J.
Total unsecured Earnout Obligations as of the Statement Date under Section
7.02(i) of the Agreement:


$______
 
K.
Maximum aggregate Indebtedness described in Line II.J permitted pursuant to
Section 7.02(i)(i), (ii) or (iii) of the Agreement:


 
 
 
 
 
 
 
 
 
 
 




Exhibit D – 9
Form of Compliance Certificate







--------------------------------------------------------------------------------




 
 
 
Consolidated
Total Leverage Ratio3
Maximum Aggregate Amount
 
 
 
Greater than or equal to 3.00 to 1.00
$
25,000,000
 
 
 
 
Less than 3.00 to 1.00
but greater than or equal to 2.50 to 1.00
$
40,000,000
 
 
 
 
Less than 2.50 to 1.00
$
65,000,000
 
 
 
 
 
III.
Investments – Sections 7.03(b), (c), (k) and (l).
 
 
 
 
 
 
 
 
 
Section 7.03(b)


 
 
A.
Total loans and advances under Section 7.03(b) of the Agreement to officers,
directors and employees of the Borrower and its Subsidiaries for travel,
entertainment, relocation and analogous ordinary business purposes and to
purchase Equity Interests of the Borrower as of the Statement Date:
$_______
 
 
 
 
 
B.
Maximum aggregate loans and advances described in Line III.A permitted pursuant
to Section 7.03(b) of the Agreement:


Section 7.03(c)(iv)




$2,000,000
 
C.
Total Investments by Loan Parties under Section 7.03(c)(iv) of the Agreement in
Subsidiaries that are not Loan Parties as of the Statement Date :


$______
 
D.
Maximum aggregate Investments described in Line III.C permitted pursuant to
Section 7.03(c)(iv) of the Agreement:


Section 7.03(k)




$10,000,000
 
E.
Total amount of Investments made during the preceding twelve‑month period at a
time when the Consolidated Total Leverage Ratio (determined at the time such
Investment was made based on the financial information received for the fiscal
quarter most recently ended prior to such time for which financial statements
have been delivered to the Administrative Agent pursuant to Section 4.01(i)(ii),
6.01(a) or 6.01(b), as applicable, and on a pro forma basis after giving effect
to such Investment and any Indebtedness incurred in connection therewith) was
greater than or equal to (x) 3.25 to 1.00 (if on or prior to June 29, 2015) or
(y) 3.00 to 1.00 (if after June 29, 2015):


$______
 
F.
Maximum total amount of Investments described in Line III.E permitted during the
preceding twelve-month period pursuant to Section 7.03(k)(i)(B) of the Agreement
($5,000,000 less Line IV.A):


 
 
 
 
 
3Determined at the time of incurrence on a pro forma basis after giving effect
to such Earnout Obligations.
 




Exhibit D – 10
Form of Compliance Certificate







--------------------------------------------------------------------------------




 
G.
Total amount of Investments made during the term of the Agreement at a time when
the Consolidated Total Leverage Ratio (determined at the time such Restricted
Payment was made based on the financial information received for the fiscal
quarter most recently ended prior to such time for which financial statements
have been delivered to the Administrative Agent pursuant to Section 4.01(i)(ii),
6.01(a) or 6.01(b), as applicable, and on a pro forma basis after giving effect
to such Investment and any Indebtedness incurred in connection therewith) was
less than (x) 3.25 to 1.00 (if during the period from the Closing Date to June
29, 2015) or (y) 3.00 to 1.00 (if after June 29, 2015):


$______
 
H.
Maximum total amount of Investments described in Line III.G permitted to be made
under Section 7.03(k)(i)(A) of the Agreement:


(i)    Cumulative Retained Excess Cash Flow for each Fiscal Year of the Borrower
ended since the Closing Date:
(ii)    Total amount of Restricted Payments made pursuant to Section
7.06(d)(i)(B) of the Agreement during the term thereof:
(iii)     Total amount of Investments made pursuant Section7.03(k)(i)(B) of the
Agreement during the term thereof:
(iv)    Total amount of Restricted Payments made pursuant to Section
7.06(d)(i)(A) during the term of the Agreement (see Line IV.C below):
(v)    Total amount permitted (Line III.H.(i) – Line III.H.(ii) – Line
III.H.(iii) – Line III.H.(iv) + $150,000,000):


$______




$______






$______






$______




$______






$______
 
 
Section 7.03(l)
 
 
 
 
 
 
I.
Total other Investments under Section 7.03(l) of the Agreement in the current
fiscal year through the Statement Date:


$______
 
 
 
 
 
J.
Maximum aggregate Investments described in Line III.I permitted to be made
during any fiscal year pursuant to Section 7.03(l) of the Agreement:




$5,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4 Exclude Investments of Loan Parties in Foreign Subsidiaries.


 
 
 
 
 
 




Exhibit D – 11
Form of Compliance Certificate







--------------------------------------------------------------------------------




 
 
 
 
 
 
IV.
Repurchases of Equity Interests – Sections 7.06(d) and (e).
 
 
 
 
 
 
 
 
 
Section 7.06(d)


 
 
A.
Total amount of Restricted Payments made during the preceding twelve‑month
period at a time when the Consolidated Total Leverage Ratio (determined at the
time such Restricted Payment was made based on the financial information
received for the fiscal quarter most recently ended prior to such time for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 4.01(i)(ii), 6.01(a) or 6.01(b), as applicable, and on a pro forma basis
after giving effect to such Restricted Payment and any Indebtedness incurred in
connection therewith) was greater than or equal to (x) 3.25 to 1.00 (if on or
prior to June 29, 2015) or (y) 3.00 to 1.00 (if after June 29, 2015):


















$______
 
B.
Maximum total amount of Restricted Payments described in Line IV.A permitted
during the preceding twelve-month period pursuant to Section 7.06(d)(i)(B) of
the Agreement ($5,000,000 less Line III.E):


 
 
C.
Total amount of Restricted Payments made during the term of the Agreement at a
time when the Consolidated Total Leverage Ratio (determined at the time such
Restricted Payment was made based on the financial information received for the
fiscal quarter most recently ended prior to such time for which financial
statements have been delivered to the Administrative Agent pursuant to Section
4.01(i)(ii), 6.01(a) or 6.01(b), as applicable, and on a pro forma basis after
giving effect to such Restricted Payment and any Indebtedness incurred in
connection therewith) was less than (x) 3.25 to 1.00 (if during the period from
the Closing Date to June 29, 2015) or (y) 3.00 to 1.00 (if after June 29, 2015):


















$______
 
D.
Maximum total amount of Restricted Payments described in Line IV.C permitted to
be made under Section 7.06(d)(i)(A) of the Agreement:
(i)    Cumulative Retained Excess Cash Flow for each Fiscal Year of the Borrower
ended since the Closing Date:
(ii)    Total amount of Restricted Payments made pursuant to Section
7.06(d)(i)(B) of the Agreement during the term thereof:
(iii)     Total amount of Investments made pursuant Section 7.03(k)(i)(B) of the
Agreement during the term thereof:
(iv)    Total amount of Investments made pursuant to Section 7.03(k)(i)(A)
during the term of the Agreement (see Line III.G above):
(v)    Total amount permitted (Line IV.D.(i)- Line IV.D.(ii) – Line IV.D.(iii) –
Line IV.D.(iv) + $150,000,000):




$______


$______


$______


$______


$______




Exhibit D – 12
Form of Compliance Certificate







--------------------------------------------------------------------------------




 
 
 
 
 
E.
Cumulative amount of repurchases of Equity Interests of the Borrower from
employees or directors of the Borrower and its Subsidiaries to the extent
permitted by Section 7.06(e) of the Agreement since the Closing Date:








$______
 
F.
Maximum cumulative amount of repurchases described in Line IV.E permitted
pursuant to Section 7.06(e) of the Agreement during the term thereof:




$25,000,000
 
 
 
 






Exhibit D – 13
Form of Compliance Certificate







--------------------------------------------------------------------------------




EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities)5 and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


___________________________
1 
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 
Select as appropriate.

4 
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 
Include all applicable subfacilities.




--------------------------------------------------------------------------------




3.    Borrower:    On Assignment, Inc., a Delaware corporation
4.
Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

5.
Credit Agreement:    Amended and Restated Credit Agreement, dated as of May 16,
2013, among Borrower, the Lenders from time to time party thereto, and Wells
Fargo Bank, National Association, as Administrative Agent.

6.    Assigned Interest[s]:








Assignor[s]6






Assignee[s]7




Facility
Assigned8
Aggregate
Amount of
Commitment/Loans
for all Lenders9
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans10




CUSIP
 Number
 
 
 
 
 
 
 
 
 
___________
$______________
$________
__________%
 
 
 
___________
$______________
$________
__________%
 
 
 
___________
$______________
$________
__________%
 

[7.    Trade Date:    __________________]11 






















____________________________
6 
List each Assignor, as appropriate.

7 
List each Assignee and, if available, its market entity identifier, as
appropriate.

8 
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term A Commitment”, “Term B Commitment”, etc.).

9 
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------




Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]12 
[NAME OF ASSIGNOR]


By: _____________________________
Title:


[NAME OF ASSIGNOR]


By: _____________________________
Title:




ASSIGNEE[S]13 
[NAME OF ASSIGNEE]


By: _____________________________
Title:




[NAME OF ASSIGNEE]


By: _____________________________
Title:


































___________________________________
12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
13 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).



--------------------------------------------------------------------------------




[Consented to and]14 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent


By: _________________________________
Title:


[Consented to:]15 


____________________________________


By: _________________________________
Title:














































____________________________________
14 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
15 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.







--------------------------------------------------------------------------------








ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
    
1.    Representations and Warranties.


1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi)of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.





--------------------------------------------------------------------------------




3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------




EXHIBIT F
FORM OF GUARANTY
[See Attached]





Exhibit F
Form of Guaranty





--------------------------------------------------------------------------------




EXHIBIT G-1


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 16, 2013 (the “Agreement”), by and among On Assignment, Inc., a Delaware
corporation (the “Borrower”), the lenders who are or may become a party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Agreement.
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (c) it is not a 10 percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (d) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__









Exhibit G-1
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)







--------------------------------------------------------------------------------




EXHIBIT G-2


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 16, 2013 (the “Agreement”), by and among On Assignment, Inc., a Delaware
corporation (the “Borrower”), the lenders who are or may become party a thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Agreement.
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a 10 percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) of the Code and (d) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (b)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two (2)
calendar years preceding such payments.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__











Exhibit G-2
Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)







--------------------------------------------------------------------------------




EXHIBIT G-3


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 16, 2013 (the “Agreement”), by and among On Assignment, Inc., a Delaware
corporation (the “Borrower”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Agreement.
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the participation in
respect of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such participation, (c) with
respect such participation, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a 10 percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__



Exhibit G-3
Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)







--------------------------------------------------------------------------------




EXHIBIT G-4


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 16, 2013 (the “Agreement”), by and among On Assignment, Inc., a Delaware
corporation (the “Borrower”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Agreement.
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (c)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a 10 percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__



Exhibit G-4
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)





--------------------------------------------------------------------------------




EXHIBIT H
AUCTION PROCEDURES
This Exhibit H is intended to summarize certain basic terms of the Auction
Procedures pursuant to and in accordance with the terms and conditions of
Section 2.18 of that certain Amended and Restated Credit Agreement, dated as of
May 16, 2013 (as amended, restated, extended, supplemented, amended and restated
or otherwise modified in time to time, the “Credit Agreement”), among On
Assignment, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, of which this Exhibit H is a part. This Exhibit H is not
intended to be a definitive statement of all of the terms and conditions of an
Auction, the definitive terms and conditions for which shall be set forth in the
applicable offering document. Capitalized terms not otherwise defined in this
Exhibit H have the meanings assigned to them in the Credit Agreement.
(a)    Notice Procedures. In connection with each Auction, the Borrower will
provide notification to the Auction Manager (for distribution to the Term B
Lenders of the applicable tranche(s)) of the tranche or tranches of Term B Loans
that will be the subject of such Auction (each, an “Auction Notice”). Each
Auction Notice shall contain (i) the maximum principal amount (calculated on the
face amount thereof and not to exceed the remaining amount permitted to be
prepaid through Auctions in accordance with Section 2.18 of the Credit
Agreement) of each tranche of Term B Loans that the Borrower offers to prepay in
such Auction (the “Auction Amount”), which shall be no less than $10,000,000 and
whole increments of $500,000 in excess thereof (unless another amount is agreed
to by the Administrative Agent and the Auction Manager); (ii) the range of
discounts to par or the amount below a certain discount to par (the “Discount
Range”), expressed as a range of prices per $1,000 (in increments of $5), at
which the Borrower would be willing to prepay Term B Loans of each applicable
tranche in such Auction; and (iii) the date and time on which such Auction will
conclude, on which date and time Return Bids (as defined below) will be due (the
“Expiration Time”). Such Expiration Time may be extended for an additional
period as agreed to between the Auction Manager and the Borrower. An Auction
shall be regarded as a “failed auction” in the event that either (x) the
Borrower withdraws such Auction in accordance with the terms hereof or (y) the
Expiration Time occurs with no Qualifying Bids (as defined below) having been
received. In the event of a failed auction, the Borrower shall not be permitted
to deliver a new Auction Notice prior to the date occurring three (3) Business
Days after such withdrawal or Expiration Time, as the case may be.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not initiate any Auction by delivering an Auction Notice to the Auction Manager
until after the conclusion (whether successful or failed) of the previous
Auction (if any), whether such conclusion occurs by withdrawal of such previous
Auction or the occurrence of the Expiration Time of such previous Auction.
(b)    Reply Procedures. In connection with any Auction, each Term B Lender of
the applicable tranche(s) wishing to participate in such Auction shall, prior to
the Expiration Time, provide the Auction Manager with a notice of participation,
in the form included in the respective offering document (each, a “Return Bid”)
which shall specify (i) a discount to par that must be expressed as a price per
$1,000 (in increments of $5) in principal amount of Term B Loans (the “Reply
Price”) of the applicable tranche within the Discount Range and (ii) the
principal amount of Term Loans of the applicable tranche, in an amount not less
than $1,000,000 or an integral multiple of $1,000 in excess thereof, that such
Lender offers for sale at its Reply Price (the “Reply Amount”). A Lender may
submit a Reply Amount that is less than the minimum amount and incremental
amount requirements described above only if the Reply Amount comprises the
entire amount of the Term B Loans of the applicable tranche held by such Term B
Lender. Term B Lenders may only submit one Return Bid per tranche per Auction
but each Return Bid may contain up to three (3) component bids, each of which
may result in a separate Qualifying Bid and each of which will not be

Exhibit H
Auction Procedures

--------------------------------------------------------------------------------




contingent on any other component bid submitted by such Term B Lender resulting
in a Qualifying Bid. The Borrower will not prepay any Term B Loans at a price
that is outside of the applicable Discount Range, nor will any Return Bids
(including any component bids specified therein) submitted at a price that is
outside such applicable Discount Range be considered in any calculation of the
Applicable Threshold Price (as defined below).
(c)    Acceptance Procedures. Based on the Reply Prices and Reply Amounts
received by the Auction Manager, the Auction Manager, in consultation with the
Borrower, will calculate the lowest price (the “Applicable Threshold Price”) for
such Auction within the Discount Range for such Auction that will allow the
Borrower to complete the Auction by prepaying the full Auction Amount (or such
lesser amount of Term B Loans (i) for which the Borrower has received Qualifying
Bids or (ii) as the Borrower may select (which shall be no less than
$10,000,000)). The Borrower shall prepay Term B Loans of the applicable tranche
from each Term B Lender whose Return Bid is within the Discount Range and
contains a Reply Price that is equal to or less than the Applicable Threshold
Price (each, a “Qualifying Bid”). All Term B Loans of the applicable tranche
included in Qualifying Bids (including multiple component Qualifying Bids
contained in a single Return Bid) received at a Reply Price lower than the
Applicable Threshold Price will be prepaid at such applicable Reply Prices and
shall not be subject to proration.
(d)    Proration Procedures. All Term B Loans offered in Return Bids (or, if
applicable, any component thereof) constituting Qualifying Bids at the
Applicable Threshold Price will be prepaid at the Applicable Threshold Price;
provided that if the aggregate principal amount (calculated on the face amount
thereof) of all Term B Loans of the applicable tranche for which Qualifying Bids
have been submitted in any given Auction at the Applicable Threshold Price would
exceed the remaining portion of the Auction Amount (after deducting all Term B
Loans of the applicable tranche to be prepaid at prices below the Applicable
Threshold Price), the Borrower shall prepay the Term B Loans of the applicable
tranche for which the Qualifying Bids submitted were at the Applicable Threshold
Price ratably based on the respective principal amounts offered and in an
aggregate amount equal to the amount necessary to complete the prepayment of the
Auction Amount. No Return Bids or any component thereof will be accepted above
the Applicable Threshold Price.
(e)    Notification Procedures. The Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet or intranet site (including the Platform) in accordance
with the Auction Manager’s standard dissemination practices on the same Business
Day as the date the Return Bids were due (as such due date may be extended in
accordance with this Exhibit H).
(f)    Additional Procedures. Once initiated by an Auction Notice, the Borrower
may withdraw an Auction only in the event that, as of such time, no Qualifying
Bid has been received by the Auction Manager. Furthermore, in connection with
any Auction with respect to a particular tranche of Term B Loans, upon
submission by a Term B Lender of a Return Bid, such Term B Lender will not have
any withdrawal rights. Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled by a Term B Lender. However, an Auction may become void if the
conditions to the prepayment of Term B Loans of the applicable tranche by the
Borrower required by the terms and conditions of Section 2.18 of the Credit
Agreement are not met. The prepayment amount in respect of each Qualifying Bid
for which prepayment by the Borrower is required in accordance with the
foregoing provisions shall be paid directly by the Borrower to the respective
Term B Lender on a settlement date as determined jointly by the Borrower and the
Auction Manager (which shall be no later than ten (10) Business Days after the
Expiration Date). All questions as to the form of documents and validity and
eligibility of Term B Loans that are the subject of an Auction will be
determined by the Auction Manager, in consultation

Exhibit H
Auction Procedures

--------------------------------------------------------------------------------




with the Borrower, and their determination will be final and binding so long as
such determination is not inconsistent with the terms of Section 2.18 of the
Credit Agreement or this Exhibit H. The Auction Manager’s interpretation of the
terms and conditions of the offering document, in consultation with the
Borrower, will be final and binding so long as such interpretation is not
inconsistent with the terms of Section 2.18 of the Credit Agreement or this
Exhibit H. None of the Administrative Agent, the Auction Manager or any of their
respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, the other Loan Parties,
or any of their Affiliates (whether contained in an offering document or
otherwise) or for any failure to disclose events that may have occurred and may
affect the significance or accuracy of such information.
This Exhibit H shall not require the Borrower to initiate any Auction, nor shall
any Term B Lender be obligated to participate in any Auction.
None of the Administrative Agent, the Auction Manager, the Arrangers or any of
their respective Related Parties makes any recommendation as to whether or not
any Term B Lender should participate in any Auction or as to any Reply Price or
Reply Amount. Each Term B Lender shall make its own independent decision as to
whether to participate in any Auction and, if so, the principal amount and
proposed price to be included in its Reply Bid. Each Term B Lender should
consult its own attorneys, business advisors and tax advisors as to legal,
business, tax and related matters concerning any proposed Auction.



Exhibit H
Auction Procedures